 

AGREEMENT OF LIMITED PARTNERSHIP

OF

ARMADA ENTERPRISES LP

A Delaware Limited Partnership

 

TABLE OF CONTENTS

 

Article I DEFINITIONS 2         Section 1.1 Definitions 2   Section 1.2
Construction 18       Article II ORGANIZATION 19         Section 2.1 Formation
19   Section 2.2 Name 19   Section 2.3 Registered Office; Registered Agent;
Principal Office; Other Offices 19   Section 2.4 Purpose and Business 19  
Section 2.5 Powers 20   Section 2.6 Term 20   Section 2.7 Title to Partnership
Assets 20       Article III RIGHTS OF LIMITED PARTNERS 20         Section 3.1
Limitation of Liability 20   Section 3.2 Management of Business 20   Section 3.3
Rights of Limited Partners 20       Article IV CERTIFICATES; RECORD HOLDERS;
TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS 22      
Section 4.1 Certificates 22   Section 4.2 Mutilated, Destroyed, Lost or Stolen
Certificates 22   Section 4.3 Record Holders 23   Section 4.4 Transfer Generally
23   Section 4.5 Registration and Transfer of Limited Partner Interests 23  
Section 4.6 Transfer of the General Partner’s General Partner Interest 24

 

 

 

 

  Section 4.7 Transfer of Incentive Distribution Rights 25   Section 4.8
Restrictions on Transfers 25   Section 4.9 Eligibility Certificates; Ineligible
Holders 26   Section 4.10 Redemption of Partnership Interests of Ineligible
Holders 27       Article V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP
INTERESTS 28         Section 5.1 Organizational Contributions 28   Section 5.2
Issuance to the General Partner 28   Section 5.3 Contributions by Limited
Partners 28   Section 5.4 Interest and Withdrawal 28   Section 5.5 Capital
Accounts 29   Section 5.6 Issuances of Additional Partnership Interests 32  
Section 5.7 Conversion of Subordinated Units 32   Section 5.8 Limited Preemptive
Right 32   Section 5.9 Splits and Combinations 33   Section 5.10 Fully Paid and
Non-Assessable Nature of Limited Partner Interests 33   Section 5.11 Issuance of
Common Units in Connection with Reset of Incentive Distribution Rights 34      
Article VI ALLOCATIONS AND DISTRIBUTIONS 35       Section 6.1 Allocations for
Capital Account Purposes 35   Section 6.2 Allocations for Tax Purposes 42  
Section 6.3 Requirement and Characterization of Distributions; Distributions to
Record Holders 43   Section 6.4 Distributions of Available Cash from Operating
Surplus 44   Section 6.5 Distributions of Available Cash from Capital Surplus 45
  Section 6.6 Adjustment of Minimum Quarterly Distribution and Target
Distribution Levels 45   Section 6.7 Special Provisions Relating to the Holders
of Subordinated Units 45   Section 6.8 Special Provisions Relating to the
Holders of Incentive Distribution Rights 46   Section 6.9 Entity-Level Taxation
        Article VII MANAGEMENT AND OPERATION OF BUSINESS 47         Section 7.1
Management 47   Section 7.2 Certificate of Limited Partnership 48   Section 7.3
Restrictions on the General Partner’s Authority to Sell Assets of the
Partnership Group 48   Section 7.4 Reimbursement of and Other Payments to the
General Partner 49   Section 7.5 Outside Activities 50   Section 7.6 Loans from
the General Partner; Loans or Contributions from the Partnership 50

 

 

 

 

  Section 7.7 Indemnification 51   Section 7.8 Liability of Indemnitees 52  
Section 7.9 Standards of Conduct; Resolution of Conflicts of Interest and
Replacement of Duties 53   Section 7.10 Other Matters Concerning the General
Partner and Other Indemnitees 55   Section 7.11 Purchase or Sale of Partnership
Interests 55   Section 7.12 Registration Rights of the General Partner and its
Affiliates 55   Section 7.13 Reliance by Third Parties 59   Section 7.14
Replacement of Fiduciary Duties 59       Article VIII BOOKS, RECORDS, ACCOUNTING
AND REPORTS 59         Section 8.1 Records and Accounting 59   Section 8.2
Fiscal Year 59   Section 8.3 Reports 59       Article IX TAX MATTERS 60        
Section 9.1 Tax Returns and Information 60   Section 9.2 Tax Elections 60  
Section 9.3 Tax Controversies 60   Section 9.4 Withholding 61       Article X
ADMISSION OF PARTNERS 61         Section 10.1 Admission of Limited Partners 61  
Section 10.2 Admission of Successor General Partner 62   Section 10.3 Amendment
of Agreement and Certificate of Limited Partnership 62       Article XI
WITHDRAWAL OR REMOVAL OF PARTNERS 62         Section 11.1 Withdrawal of the
General Partner 62   Section 11.2 Removal of the General Partner 63   Section
11.3 Interest of Departing General Partner and Successor General Partner 64  
Section 11.4 Termination of Subordination Period, Conversion of Subordinated
Units and Extinguishment of Cumulative Common Unit Arrearages 65   Section 11.5
Withdrawal of Limited Partners 65       Article XII DISSOLUTION AND LIQUIDATION
65         Section 12.1 Dissolution 65   Section 12.2 Continuation of the
Business of the Partnership After Dissolution 66   Section 12.3 Liquidator 66

 

 

 

 

  Section 12.4 Liquidation 66   Section 12.5 Cancellation of Certificate of
Limited Partnership 67   Section 12.6 Return of Contributions 67   Section 12.7
Waiver of Partition 67   Section 12.8 Capital Account Restoration 67      
Article XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE 68      
  Section 13.1 Amendments to be Adopted Solely by the General Partner 68  
Section 13.2 Amendment Procedures 69   Section 13.3 Amendment Requirements 69  
Section 13.4 Special Meetings 70   Section 13.5 Notice of a Meeting 70   Section
13.6 Record Date 70   Section 13.7 Postponement and Adjournment 71   Section
13.8 Waiver of Notice; Approval of Meeting 71   Section 13.9 Quorum and Voting
71   Section 13.10 Conduct of a Meeting 72   Section 13.11 Action Without a
Meeting 72   Section 13.12 Right to Vote and Related Matters 72       Article
XIV MERGER, CONSOLIDATION OR CONVERSION 73         Section 14.1 Authority 73  
Section 14.2 Procedure for Merger, Consolidation or Conversion 73   Section 14.3
Approval by Limited Partners 74   Section 14.4 Certificate of Merger or
Certificate of Conversion 75   Section 14.5 Effect of Merger, Consolidation or
Conversion 75       Article XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS 76    
    Section 15.1 Right to Acquire Limited Partner Interests 76       Article XVI
GENERAL PROVISIONS 77         Section 16.1 Addresses and Notices; Written
Communications 77   Section 16.2 Further Action 77   Section 16.3 Binding Effect
77   Section 16.4 Integration 77   Section 16.5 Creditors 77   Section 16.6
Waiver 77         Section 16.7 Third-Party Beneficiaries 78   Section 16.8
Counterparts 78   Section 16.9 Applicable Law; Forum; Venue and Jurisdiction;
Waiver of Trial by Jury 78   Section 16.10 Invalidity of Provisions 79   Section
16.11 Consent of Partners 79   Section 16.12 Facsimile and Email Signatures 79

 

 

 

 

AGREEMENT OF LIMITED PARTNERSHIP OF ARMADA ENTERPRISES LP

 

THIS AGREEMENT OF LIMITED PARTNERSHIP OF ARMADA ENTERPRISES LP (the
“Partnership”), to become effective as of October 17, 2017, is entered into by
and between ARMADA ENTERPRISES GP LLC, a Delaware limited liability company, as
the General Partner; the shareholders of Bim Homes, Inc., a Delaware corporation
(“BMHM”), as the Initial Limited Partners who have ALL voted to convert it into
the Partnership and approve the BMHM Plan of Conversion approved by the BMHM
board of directors on October 28, 2016 and approved by the BMHM shareholders on
October 12, 2017, together with any other Persons who become Partners in the
Partnership or parties hereto as provided herein. In consideration of the
covenants, conditions and agreements contained herein, the parties hereto hereby
agree as follows:

 

ARTICLE I DEFINITIONS

 

Section 1.1 Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.

 

“Acquisition” means any transaction in which the Partnership or the Partnership
Group acquires (through an asset acquisition, stock acquisition, merger or other
form of investment) control over all or a portion of the assets, properties or
business of another Person for the purpose of increasing, over the long-term,
the operating capacity or operating income of the Partnership Group from the
operating capacity or operating income of the Partnership Group existing
immediately prior to such transaction. For purposes of this definition,
“long-term” generally refers to a period of not less than twelve months.

 

“Acquisition Units” means LP Units issued as consideration for all or a portion
of an Acquisition. Acquisition Units are Common LP Units provided however that
certain Acquisition Units may be issued to the Acquisition Unit Unitholder
“Unvested” until the Acquired Property achieves certain performance milestones
within the Partnership Group, which shall be set forth in the Acquisition
transaction documents. “Unvested” Acquisition Units do not participate in Common
Unit distributions, but may accrue Common Unit Arrearages only if set forth in
the Acquisition transaction documents, while the Acquisition asset’s performance
milestones are achieved and the Unvested Acquisition Units “vests” and converts
to Common LP Units. The Acquisition transaction documents shall set forth a time
deadline for the Acquisition Units to vest, Revaluation Event, after which the
Acquisition Units shall vest based upon its Adjusted Value and any unvested
Acquisition Units shall be cancelled or voided.

 

“Acquired Property” means any property acquired by the Partnership in an
Acquisition.

 

“Additional Book Basis” means, with respect to any Adjusted Property, the
portion of any remaining Carrying Value of such Adjusted Property that is
attributable to positive adjustments made to such Carrying Value determined in
accordance with the provisions set forth below in this definition of Additional
Book Basis. For purposes of determining the extent to which Carrying Value
constitutes Additional Book Basis:

 

(a) Any negative adjustment made to the Carrying Value of an Adjusted Property
as a result of either a Book-Down Event or a Book-Up Event shall first be deemed
to offset or decrease that portion of the Carrying Value of such Adjusted
Property that is attributable to any prior positive adjustments made thereto
pursuant to a Book-Up Event or Book-Down Event; and

 

(b) If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall be treated as Additional Book Basis; provided,
that the amount treated as Additional Book Basis pursuant hereto as a result of
such Book-Down Event shall not exceed the amount by which the Aggregate
Remaining Net Positive Adjustments after such Book-Down Event exceeds the
remaining Additional Book Basis attributable to all of the Partnership’s
Adjusted Property after such Book-Down Event (determined without regard to the
application of this clause (b) to such Book-Down Event).

 

2

 

 

“Additional Book Basis Derivative Items” means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis. To the extent that
the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period. With respect to a Disposed of Adjusted
Property, the Additional Book Basis Derivative Items shall be the amount of
Additional Book Basis taken into account in computing gain or loss from the
disposition of such Disposed of Adjusted Property; provided that the provisions
of the immediately preceding sentence shall apply to the determination of the
Additional Book Basis Derivative Items attributable to Disposed of Adjusted
Property.

 

“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account at the end of each taxable period of the
Partnership after giving effect to the following adjustments: (a) credit to such
Capital Account any amount which such Partner is (i) obligated to restore under
the standards set by Treasury Regulation Section 1.704-1(b)(2)(ii)(c) or (ii)
deemed obligated to restore pursuant to the penultimate sentences of Treasury
Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (b) debit to such
Capital Account the items described in Treasury Regulation Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith. The “Adjusted Capital Account” of a Partner
in respect of any Partnership Interest shall be the amount that such Adjusted
Capital Account would be if such Partnership Interest were the only interest in
the Partnership held by such Partner from and after the date on which such
Partnership Interest was first issued.

 

“Adjusted Operating Surplus” means, with respect to any period, (a) Operating
Surplus generated with respect to such period less (b) (i) the amount of any net
increase in Working Capital Borrowings (or the Partnership’s proportionate share
of any net increase in Working Capital Borrowings in the case of Subsidiaries
that are not wholly owned) with respect to such period and (ii) the amount of
any net decrease in cash reserves (or the Partnership’s proportionate share of
any net decrease in cash reserves in the case of Subsidiaries that are not
wholly owned) for Operating Expenditures with respect to such period not
relating to an Operating Expenditure made with respect to such period, and plus
(c) (i) the amount of any net decrease in Working Capital Borrowings (or the
Partnership’s proportionate share of any net decrease in Working Capital
Borrowings in the case of Subsidiaries that are not wholly owned) with respect
to such period, (ii) the amount of any net decrease made in subsequent periods
in cash reserves for Operating Expenditures initially established with respect
to such period to the extent such decrease results in a reduction in Adjusted
Operating Surplus in subsequent periods pursuant to clause (b)(ii) above and
(iii) the amount of any net increase in cash reserves (or the Partnership’s
proportionate share of any net increase in cash reserves in the case of
Subsidiaries that are not wholly owned) for Operating Expenditures with respect
to such period required by any debt instrument for the repayment of principal,
interest or premium. Adjusted Operating Surplus does not include that portion of
Operating Surplus included in clause (a)(i) of the definition of “Operating
Surplus.”

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

3

 

 

“Aggregate Quantity of IDR Reset Common Units” has the meaning given such term
in Section 5.11(a).

 

“Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.

 

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of Section
6.1, including a Curative Allocation (if appropriate to the context in which the
term “Agreed Allocation” is used).

 

“Agreed Value” of (a) a Contributed Property or Acquired Property means the fair
market value of such property or asset at the time of contribution or
Acquisition and (b) an Adjusted Property means the fair market value of such
Adjusted Property on the date of the Revaluation Event, in each case as
determined by the General Partner. The General Partner shall use such method as
it determines to be appropriate to allocate the aggregate Agreed Value of
Contributed Properties contributed to and Acquired Property acquired by the
Partnership in a single or integrated transaction among each separate property
based upon the historical earnings and/or projected cash flow.

 

“Agreement” means this Agreement of Limited Partnership of Armada Enterprises
LP, as it may be amended, supplemented or restated from time to time.

 

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest, (b)
any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity, and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.

 

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:

 

(a) the sum of:

 

(i) all cash and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand at the end of such Quarter; and

 

(ii) if the General Partner so determines, all or any portion of additional cash
and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand on the date of determination of Available
Cash with respect to such Quarter resulting from Working Capital Borrowings made
subsequent to the end of such Quarter; less

 

(b) the amount of any cash reserves established by the General Partner (or the
Partnership’s proportionate share of cash reserves in the case of Subsidiaries
that are not wholly owned) to:

 

(i) provide for the proper conduct of the business of the Partnership Group
(including reserves for future capital expenditures and for anticipated future
credit needs of the Partnership Group) subsequent to such Quarter;

 

(ii) provide funds for distributions under Section 6.4 or Section 6.5 in respect
of any one or more of the next four Quarters; provided, however, that the
General Partner may not establish cash reserves pursuant to subclause (iii)
above if the effect of such reserves would be that the Partnership is unable to
distribute the Minimum Quarterly Distribution on all Common Units, plus any
Cumulative Common Unit Arrearage on all Common Units, with respect to such
Quarter; provided further, that cash reserves established, increased or reduced
after the end of such Quarter but on or before the date of determination of
Available Cash with respect to such Quarter shall be deemed to have been made,
established, increased or reduced, for purposes of determining Available Cash
within such Quarter if the General Partner so determines.

 

4

 

 

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

 

“BMHM” means the Delaware corporation, Bim Homes, Inc., which is converting the
Partnership pursuant to the Plan of Conversion.

 

“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers, the makeup of which will be set forth in the
General Partner’s management agreement with the Partnership.

 

“Book Basis Derivative Items” means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).

 

“Book-Down Event” means a Revaluation Event that gives rise to a Net Termination
Loss.

 

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Section
5.5 and the hypothetical balance of such Partner’s Capital Account computed as
if it had been maintained strictly in accordance with federal income tax
accounting principles.

 

“Book-Up Event” means a Revaluation Event that gives rise to a Net Termination
Gain.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America
shall not be regarded as a Business Day.

 

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

 

“Capital Contribution” means (a) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner (including, in the case of an underwritten offering of Units, the amount
of any underwriting discounts or commissions) or (b) current distributions that
a Partner is entitled to receive but otherwise waives.

 

“Capital Surplus” means Available Cash distributed by the Partnership in excess
of Operating Surplus, as described in Section 6.3(a).

 

“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and other cost recovery deductions charged to the
Partners’ Capital Accounts in respect of such property and (b) with respect to
any other Partnership property, the adjusted basis of such property for federal
income tax purposes, all as of the time of determination; provided that the
Carrying Value of any property shall be adjusted from time to time in accordance
with Section 5.5(d) to reflect changes, additions or other adjustments to the
Carrying Value for dispositions and acquisitions of Partnership properties, as
deemed appropriate by the General Partner.

 

5

 

 

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable to the Partnership or
any Limited Partner for actual fraud or willful misconduct in its capacity as a
general partner of the Partnership.

 

“Certificate” means a certificate, in such form (including in global form if
permitted by applicable rules and regulations of the Depository Trust Company
and its permitted successors and assigns) as may be adopted by the General
Partner, issued by the Partnership evidencing ownership of one or more classes
of Partnership Interests.

 

“Certificate of Conversion” means the Certificate of Conversion of BMHM filed
with the Secretary of State of the State of Delaware as referenced in Section
7.2.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

 

“Citizenship Eligible Holder” means a Limited Partner whose nationality,
citizenship or other related status the General Partner determines, upon receipt
of an Eligibility Certificate or other requested information, does not or would
not create under any federal, state or local law or regulation to which a
Limited Partner is subject, a substantial risk of cancellation or forfeiture of
any property, including any governmental permit, endorsement or other
authorization.

 

“Claim” (as used in Section 7.12(g)) has the meaning given such term in Section
7.12(g).

 

“Closing Date” means the date on which the Certificate of Conversion is filed
with the Secretary of State of the State of Delaware.

 

“Closing Price” for any day, with respect to Limited Partner Interests of a
particular class, means the last sale price on such day, regular way, or in case
no such sale takes place on such day, the average of the last closing bid and
ask prices on such day, regular way, in either case as reported on the principal
National Securities Exchange on which such Limited Partner Interests are listed
or admitted to trading or, if such Limited Partner Interests of such class are
not listed or admitted to trading on any National Securities Exchange, the
average of the high bid and low ask prices on such day in the over-the-counter
market, as reported by such other system then in use, or, if on any such day
such Limited Partner Interests of such class are not quoted by any such
organization, the average of the closing bid and ask prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is making a market in such Limited Partner Interests of such
class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

 

“Combined Interest” has the meaning given such term in Section 11.3(a).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit” means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement. The term “Common Unit”
does not include a Subordinated Unit prior to its conversion into a Common Unit
pursuant to the terms hereof.

 

“Common Unit Arrearage” means, with respect to any Common Unit, whenever issued,
as to any Quarter within the Subordination Period, the excess, if any, of (a)
the Minimum Quarterly Distribution with respect to a Common Unit in respect of
such Quarter over (b) the sum of all Available Cash distributed with respect to
a Common Unit in respect of such Quarter pursuant to Section 6.4(a)(i).

 

6

 

 

“Conflicts Committee” means a committee of the Board of Directors composed of
two or more directors, each of whom (a) is not an officer or employee of the
General Partner, (b) is not an officer, director or employee of any Affiliate of
the General Partner, (c) is not a holder of any ownership interest in the
General Partner or any of its Affiliates, (excluding (i) Common Units and (ii)
awards that are granted to such director in his or her capacity as a director
under any long-term incentive plan, equity compensation plan or similar plan
implemented by the General Partner or the Partnership), unless the Board of
Directors determines in good faith that such ownership interest would not be
likely to have an adverse impact on the ability of such director to act in an
independent manner with respect to the matter submitted to the Conflicts
Committee, and (d) is determined by the Board of Directors to be independent
under the independence standards for directors who serve on an audit committee
of a board of directors established by the Exchange Act and the rules and
regulations of the Commission thereunder and by the National Securities Exchange
on which the Common Units are listed or admitted to trading (or if no such
National Securities Exchange, the Nasdaq Global Market).

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property or other asset shall no longer
constitute a Contributed Property, but shall be deemed an Adjusted Property.

 

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, that may become effective only after the Plan of
Conversion is completed, between the Partnership and the General Partner
transferring the Operating Companies to the Partnership upon completion of
audits of the Operating Companies, together with the additional conveyance
documents and instruments contemplated or referenced thereunder, as such may be
amended, supplemented or restated from time to time.

 

“Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of (a)
the sum of the Common Unit Arrearages with respect to an Initial Common Unit for
each of the Quarters within the Subordination Period ending on or before the
last day of such Quarter over (b) the sum of any distributions theretofore made
pursuant to Section 6.4(a)(ii) and the second sentence of Section 6.5 with
respect to an Initial Common Unit (including any distributions to be made in
respect of the last of such Quarters).

 

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1 (d)(xi).

 

“Current Market Price” means, as of any date for any class of Limited Partner
Interests, the average of the daily Closing Prices per Limited Partner Interest
of such class for the 20 consecutive Trading Days immediately prior to such
date.

 

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

 

“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2.

 

“Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities relating to, convertible into or exchangeable for Partnership
Interests.

 

“Disposed of Adjusted Property” has the meaning given such term in Section
6.1(d)(xii)(B).

 

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation Section
1.752-2(a).

 

7

 

 

“Eligibility Certificate” means a certificate the General Partner may request a
Limited Partner to execute as to such Limited Partner’s (or such Limited
Partner’s beneficial owners’) federal income tax status or nationality,
citizenship or other related status for the purpose of determining whether such
Limited Partner is an Ineligible Holder.

 

“Estimated Incremental Quarterly Tax Amount” has the meaning assigned to such
term in Section 6.9.

 

“Event Issue Value” means, with respect to any Common Unit as of any date of
determination, (i) in the case of a Revaluation Event that includes the issuance
of Common Units pursuant to a public offering and solely for cash, the price
paid for such Common Units, or (ii) in the case of any other Revaluation Event,
the Closing Price of the Common Units on the date of such Revaluation Event or,
if the General Partner determines that a value for the Common Unit other than
such Closing Price more accurately reflects the Event Issue Value, the value
determined by the General Partner.

 

“Event of Withdrawal” has the meaning given such term in Section 11.1(a).

 

“Excess Additional Book Basis” has the meaning given such term in the definition
of “Additional Book Basis Derivative Items.”

 

“Excess Distribution” has the meaning given such term in Section 6.1(d)(iii)(A).

 

“Excess Distribution Unit” has the meaning given such term in Section
6.1(d)(iii)(A).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.

 

“Expansion Capital Expenditures” means cash expenditures for Acquisitions.

 

“Final Subordinated Units” has the meaning given such term in Section
6.1(d)(x)(A).

 

“First Liquidation Target Amount” has the meaning given such term in Section
6.1(c)(i)(D).

 

“First Target Distribution” means $0.14375 per Unit per Quarter, subject to
adjustment in accordance with Sections 5.11, 6.6 and 6.9.

 

“Fully Diluted Weighted Average Basis” means, when calculating the number of
Outstanding Units for any period, a basis that includes (a) the weighted average
number of Outstanding Units during such period plus (b) all Partnership
Interests and Derivative Partnership Interests (i) that are convertible into or
exercisable or exchangeable for Units or for which Units are issuable, in each
case that are senior to or pair passu with the Subordinated Units, (ii) whose
conversion, exercise or exchange price, if any, is less than the Current Market
Price on the date of such calculation, (iii) that may be converted into or
exercised or exchanged for such Units prior to or during the Quarter immediately
following the end of the period for which the calculation is being made without
the satisfaction of any contingency beyond the control of the holder other than
the payment of consideration and the compliance with administrative mechanics
applicable to such conversion, exercise or exchange and (iv) that were not
converted into or exercised or exchanged for such Units during the period for
which the calculation is being made; provided, however, that for purposes of
determining the number of Outstanding Units on a Fully Diluted Weighted Average
Basis when calculating whether the Subordination Period has ended or
Subordinated Units are entitled to convert into Common Units pursuant to Section
5.7, such Partnership Interests and Derivative Partnership Interests shall be
deemed to have been Outstanding Units only for the four Quarters that comprise
the last four Quarters of the measurement period; provided further, that if
consideration will be paid to any Limited Partner in connection with such
conversion, exercise or exchange, the number of Units to be included in such
calculation shall be that number equal to the difference between (x) the number
of Units issuable upon such conversion, exercise or exchange and (y) the number
of Units that such consideration would purchase at the Current Market Price.

 

8

 

 

“General Partner” means Armada Enterprises GP, LLC, a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in its capacity as general
partner of the Partnership (except as the context otherwise requires).

 

“General Partner Interest” means the non-transferrable non-economic management
interest of the General Partner in the Partnership (in its capacity as a general
partner and without reference to any Limited Partner Interest held by it) and
includes any and all rights, powers and benefits to which the General Partner is
entitled as provided in this Agreement, together with all obligations of the
General Partner to comply with the terms and provisions of this Agreement. The
General Partner Interest does not include any rights to profits or losses or any
rights to receive distributions from operations or upon the liquidation or
winding-up of the Partnership, such as Incentive Distribution Rights.

 

“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.

 

“Group” means two or more Persons that, with or through any of their respective
Affiliates or Associates, have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons), exercising investment
power over or disposing of any Partnership Interests. The General Partner may
issue Acquisition Units to a Group in an Acquisition for determining what
Acquisition Units vests or gets cancelled after the Revaluation Event.

 

“Holder” means any of the following:

 

(a) the General Partner who is the Record Holder of Registrable Securities;

 

(b) any Affiliate of the General Partner who is the Record Holder of Registrable
Securities (other than natural persons who are Affiliates of the General Partner
by virtue of being officers, directors or employees of the General Partner or
any of its Affiliates);

 

(c) any Person who has been the General Partner within the prior two years and
who is the Record Holder of Registrable Securities;

 

(d) any Person who has been an Affiliate of the General Partner within the prior
two years and who is the Record Holder of Registrable Securities (other than
natural persons who were Affiliates of the General Partner by virtue of being
officers, directors or employees of the General Partner or any of its
Affiliates); and

 

(e) a transferee and current Record Holder of Registrable Securities to whom the
transferor of such Registrable Securities, who was a Holder at the time of such
transfer, assigns its rights and obligations under this Agreement; provided such
transferee agrees in writing to be bound by the terms of this Agreement and
provides its name and address to the Partnership promptly upon such transfer.

 

“IDR Reset Common Units” has the meaning given such term in Section 5.11(a).

 

“IDR Reset Election” has the meaning given such term in Section 5.11(a).

 

“Incentive Distribution Right” means a Limited Partner Interest having the
rights and obligations specified with respect to Incentive Distribution Rights
in this Agreement (and no other rights otherwise available to or other
obligations of a holder of a Partnership Interest).

 

9

 

 

“Incentive Distributions” means any amount of cash distributed to the holders of
the Incentive Distribution Rights pursuant to Sections 6.4(a)(v), (vi) and (vii)
and 6.4(b)(iii), (iv) and (v).

 

“Incremental Income Taxes” has the meaning given such term in Section 6.9.

 

“Indemnified Persons” has the meaning given such term in Section 7.12(g).

 

“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of (i) the
General Partner or any Departing General Partner or (ii) any Affiliate of the
General Partner or any Departing General Partner, and (e) any Person the General
Partner designates as an “Indemnitee” for purposes of this Agreement because
such Person’s status, service or relationship exposes such Person to potential
claims, demands, suits or proceedings relating to the Partnership Group’s
business and affairs.

 

“Ineligible Holder” means a Limited Partner who is not a Citizenship Eligible
Holder or a Rate Eligible Holder.

 

“Initial Common Units” means the Common Units sold in the Initial Public
Offering.

 

“Initial Limited Partners” means the common shareholders of BMHM (with respect
to the Common Units received by pursuant to the Plan of Conversion as delineated
in Section 5.3(a)), the General Partner (with respect to its Common Units
received in for its shares of BMHM common stock in the Conversion).

 

“Initial Unit Price” means (a) with respect to the Common Units and the
Subordinated Units, the price per Unit at which the Common Units, Acquisition
Units and the Subordinated Units are initially issued by the Partnership for an
Acquisition or Capital Contribution, as determined by the General Partner which
shall be based upon the fixed per Unit Minimum Quarterly Distribution being set
at $.125 per Unit per Quarter as 5% annual yield on the Initial Unit Price;
accordingly the Initial Unit Price is $10.00 per Unit.

 

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

 

“Limited Partner” means, unless the context otherwise requires, each Initial
Limited Partner, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any Departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to Section 11.3,
in each case, in such Person’s capacity as a limited partner of the Partnership.

 

“Limited Partner Interest” means an equity interest of a Limited Partner in the
Partnership, which may be evidenced by Common Units, Subordinated Units,
Incentive Distribution Rights or other Partnership Interests or a combination
thereof (but excluding Derivative Partnership Interests), and includes any and
all benefits to which such Limited Partner is entitled as provided in this
Agreement, together with all obligations of such Limited Partner pursuant to the
terms and provisions of this Agreement.

 

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (d) of
the third sentence of Section 12.1, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made and (b) in the case of any other event giving rise to the dissolution
of the Partnership, the date on which such event occurs.

 

“Liquidator” means one or more Persons selected pursuant to Section 12.3 to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

 

10

 

 

“lower tier partnership” has the meaning given such term in Section
6.1(d)(xii)(D).

 

“Merger Agreement” has the meaning given such term in Section 14.1.

 

“Minimum Quarterly Distribution” means $0.1250 per Unit per Quarter, subject to
adjustment in accordance with Sections 5.11, 6.6 and 6.9.

 

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).

 

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property or other asset reduced by any Liabilities either
assumed by the Partnership upon such contribution or to which such property or
other asset is subject when contributed and (b) in the case of any property
distributed to a Partner by the Partnership, the Partnership’s Carrying Value of
such property (as adjusted pursuant to Section 5.5(d)(ii)) at the time such
property is distributed, reduced by any Liabilities either assumed by such
Partner upon such distribution or to which such property is subject at the time
of distribution, in either case as determined and required by the Treasury
Regulations promulgated under Section 704(b) of the Code.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of loss and deduction (other
than those items taken into account in the computation of Net Termination Gain
or Net Termination Loss) for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Section 5.5(b)
and shall not include any items specially allocated under Section 6.1(d);
provided, however, that the determination of the items that have been specially
allocated under Section 6.1(d) shall be made without regard to any reversal of
such items under Section 6.1(d)(xii).

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.5(b) and shall not
include any items specially allocated under Section 6.1(d); provided, however,
that the determination of the items that have been specially allocated under
Section 6.1(d) shall be made without regard to any reversal of such items under
Section 6.1(d)(xii).

 

“Net Positive Adjustments” means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.

 

“Net Termination Gain” means, for any taxable period, (a) the sum, if positive,
of all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are recognized by the Partnership (i) after the Liquidation
Date or (ii) upon the sale, exchange or other disposition of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group), or (b) the excess, if any, of
the aggregate amount of Unrealized Gain over the aggregate amount of Unrealized
Loss deemed recognized by the Partnership pursuant to Section 5.5(d) on the date
of a Revaluation Event; provided, however, that the items included in the
determination of Net Termination Gain shall not include any items of income,
gain or loss specially allocated under Section 6.1(d).

 

“Net Termination Loss” means, for any taxable period, (a) the sum, if negative,
of all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are recognized by the Partnership (i) after the Liquidation
Date or (ii) upon the sale, exchange or other disposition of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group), or (b) the excess, if any, of
the aggregate amount of Unrealized Loss over the aggregate amount of Unrealized
Gain deemed recognized by the Partnership pursuant to Section 5.5(b) on the date
of a Revaluation Event; provided, however, that the items included in the
determination of Net Termination Loss shall not include any items of income,
gain or loss specially allocated under Section 6.1(d).

 

11

 

 

“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).

 

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.

 

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705 (a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752-1(a)(2).

 

“Notice” means a written request from a Holder pursuant to Section 7.12 which
shall (a) specify the Registrable Securities intended to be registered, offered
and sold by such Holder, (b) describe the nature or method of the proposed offer
and sale of Registrable Securities, and (c) contain the undertaking of such
Holder to provide all such information and materials and take all action as may
be required or appropriate in order to permit the Partnership to comply with all
applicable requirements and obligations in connection with the registration and
disposition of such Registrable Securities pursuant to Section 7.12.

 

“Notice of Election to Purchase” has the meaning given such term in Section
15.1(b).

 

“Operating Company” means a company transferred by the General Partner to the
Partnership in the Contribution Agreement.

 

“Operating Expenditures” means all Partnership Group cash expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including taxes, compensation of employees, officers
and directors of the General Partner, reimbursement of expenses of the General
Partner and its Affiliates, cash interest expense, Maintenance Capital
Expenditures, and repayment of Working Capital Borrowings, subject to the
following:

 

(a) repayments of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of “Operating Surplus” shall not
constitute Operating Expenditures when actually repaid;

 

(b) payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures; and

 

(c) Operating Expenditures shall not include (i) distributions to Partners or
(ii) repurchases of Partnership Interests.

 

“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,

 

(a) the sum of (i) all cash receipts of the Partnership Group (or the
Partnership’s proportionate share of cash receipts in the case of Subsidiaries
that are not wholly owned) for the period beginning on the Closing Date and
ending on the last day of such period, and (ii) all cash receipts of the
Partnership Group (or the Partnership’s proportionate share of cash receipts in
the case of Subsidiaries that are not wholly owned) after the end of such period
but on or before the date of determination of Operating Surplus with respect to
such period resulting from Working Capital Borrowings;

 

12

 

 

less

 

(b) the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period, (ii) the amount of cash
reserves (or the Partnership’s proportionate share of cash reserves in the case
of Subsidiaries that are not wholly owned) established by the General Partner to
provide funds for future Operating Expenditures, and (iii) all Working Capital
Borrowings not repaid within twelve months after having been incurred, or repaid
within such 12-month period with the proceeds of additional Working Capital
Borrowings; provided, however, that disbursements made or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.

 

Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.

 

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner or to such other person selecting such counsel
or obtaining such opinion.

 

“Option Closing Date” means the date or dates on which any Common Units are sold
by the Partnership to the IPO Underwriters upon exercise of the Over-Allotment
Option.

 

“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding in the
Partnership Register as of the date of determination; provided, however, that if
at any time any Person or Group (other than the General Partner or its
Affiliates) beneficially owns 20% or more of the Outstanding Partnership
Interests of any class, all Partnership Interests owned by or for the benefit of
such Person or Group shall not be entitled to be voted on any matter and shall
not be considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement, except that Partnership Interests so owned shall
be considered to be Outstanding for purposes of Section 11.1(b)(iv) (such
Partnership Interests shall not, however, be treated as a separate class of
Partnership Interests for purposes of this Agreement or the Delaware Act);
provided further, that the foregoing limitation shall not apply to (i) any
Person or Group who acquired 20% or more of the Outstanding Partnership
Interests of any class directly from the General Partner or its Affiliates
(other than the Partnership), (ii) any Person or Group who acquired 20% or more
of the Outstanding Partnership Interests of any class directly or indirectly
from a Person or Group described in clause (i), provided that, upon or prior to
such acquisition, the General Partner shall have notified such Person or Group
in writing that such limitation shall not apply, or (iii) any Person or Group
who acquired 20% or more of any Partnership Interests issued by the Partnership
with the prior approval of the Board of Directors.

 

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

 

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Partner Nonrecourse Debt.

 

13

 

 

“Partners” means the General Partner and the Limited Partners.

 

“Partnership” means Armada Enterprises LP, a Delaware limited partnership.

 

“Partnership Group” means, collectively, the Partnership and its Subsidiaries.

 

“Partnership Interest” means any equity interest, including any class or series
of equity interest, in the Partnership, which shall include any Limited Partner
Interests and the General Partner Interest but shall exclude any Derivative
Partnership Interests.

 

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2 (b)(2) and 1.704-2(d).

 

“Partnership Register” means a register maintained on behalf of the Partnership
by the General Partner, or, if the General Partner so determines, by the
Transfer Agent as part of the Transfer Agent’s books and transfer records, with
respect to each class of Partnership Interests in which all Record Holders and
transfers of such class of Partnership Interests are registered or otherwise
recorded.

 

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person other
than the General Partner or any Affiliate of the General Partner who holds
Units.

 

“Percentage Interest” means, as of any date of determination, (a) as to any
Unitholder with respect to Units, the product obtained by multiplying (i) 100%
less the percentage applicable to clause (b) below by (ii) the quotient obtained
by dividing (A) the number of Units held by such Unitholder by (B) the total
number of Outstanding Units and (b) as to the holders of other Partnership
Interests issued by the Partnership in accordance with Section 5.6, the
percentage established as a part of such issuance. The Percentage Interest with
respect to an Incentive Distribution Right and the General Partner Interest
shall, in each case, at all times be zero.

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, estate,
association, government agency or political subdivision thereof or other entity.

 

“Plan of Conversion” means the plan, as approved by the BMHM board of directors
and presented to its shareholders for their unanimous consent on July 17, 2017,
to convert BMHM to a Delaware limited partnership, to be known as Armada
Enterprises, LP, pursuant to §266 of the Delaware General Corporation Law and
§17-217 of the Delaware Revised Uniform Limited Partnership Act, wherein each
outstanding share of BMHM common stock is converted to One (1) Common Unit and
BMHM’s majority shareholder, Armada Enterprise GP, LLC, is appointed the general
partner.

 

“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests, (c) when used with respect to holders of
Incentive Distribution Rights, apportioned among all holders of Incentive
Distribution Rights in accordance with the relative number or percentage of
Incentive Distribution Rights held by each such holder, and (d) when used with
respect to Holders who have requested to include Registrable Securities in a
Registration Statement pursuant to Section 7.12(a) or 7.12(b), apportioned among
all such Holders in accordance with the relative number of Registrable
Securities held by each such holder and included in the Notice relating to such
request.

 

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.

 

14

 

 

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership which
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.

 

“Rate Eligible Holder” means a Limited Partner subject to United States federal
income taxation on the income generated by the Partnership. A Limited Partner
that is an entity not subject to United States federal income taxation on the
income generated by the Partnership shall be deemed a Rate Eligible Holder so
long as all of the entity’s beneficial owners are subject to such taxation.

 

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners (including voting) or (b) the identity
of Record Holders entitled to receive any report or distribution or to
participate in any offer.

 

“Record Holder” means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent as of the Partnership’s close of business on a particular Business Day or
(b) with respect to other classes of Partnership Interests, the Person in whose
name any such other Partnership Interest is registered in the Partnership
Register as of the Partnership’s close of business on a particular Business Day.

 

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.

 

“Registrable Security” means any Partnership Interest other than the General
Partner Interest; provided, however, that any Registrable Security shall cease
to be a Registrable Security: (a) at the time a Registration Statement covering
such Registrable Security is declared effective by the Commission or otherwise
becomes effective under the Securities Act, and such Registrable Security has
been sold or disposed of pursuant to such Registration Statement; (b) at the
time such Registrable Security may be disposed of pursuant to Rule 144 (or any
successor or similar rule or regulation under the Securities Act); and (c) at
the time such Registrable Security has been sold in a private transaction in
which the transferor’s rights under Section 7.12 of this Agreement have not been
assigned to the transferee of such securities.

 

“Registration Statement” has the meaning given such term in Section 7.12(a) of
this Agreement.

 

“Remaining Net Positive Adjustments” means, as of the end of any taxable period,
(a) with respect to the Unitholders holding Common Units or Subordinated Units,
the excess of (i) the Net Positive Adjustments of the Unitholders holding Common
Units or Subordinated Units as of the end of such period over (ii) the sum of
those Partners’ Share of Additional Book Basis Derivative Items for each prior
taxable period and (b) with respect to the holders of Incentive Distribution
Rights, the excess of (i) the Net Positive Adjustments of the holders of
Incentive Distribution Rights as of the end of such period over (ii) the sum of
the Share of Additional Book Basis Derivative Items of the holders of the
Incentive Distribution Rights for each prior taxable period.

 

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or Section
6.1(d)(ix).

 

“Reset MQD” has the meaning given such term in Section 5.11(e).

 

“Reset Notice” has the meaning given such term in Section 5.11(b).

 

15

 

 

“Retained Converted Subordinated Unit” has the meaning given such term in
Section 5.5(c)(ii).

 

“Revaluation Event” means an event that results in adjustment of the Carrying
Value of each Partnership property pursuant to Section 5.5(d).

 

“Second Liquidation Target Amount” has the meaning given such term in Section
6.1(c)(i)(E).

 

“Second Target Distribution” means $0.15625 per Unit per Quarter, subject to
adjustment in accordance with Section 5.11, Section 6.6 and Section 6.9.

 

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to the procedures in Section 7.12 of this Agreement.

 

“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period, (a)
with respect to the Unitholders holding Common Units or Subordinated Units, the
amount that bears the same ratio to such Additional Book Basis Derivative Items
as the Unitholders’ Remaining Net Positive Adjustments as of the end of such
taxable period bear to the Aggregate Remaining Net Positive Adjustments as of
that time, and (b) with respect to the Partners holding Incentive Distribution
Rights, the amount that bears the same ratio to such Additional Book Basis
Derivative Items as the Remaining Net Positive Adjustments of the Partners
holding the Incentive Distribution Rights as of the end of such taxable period
bear to the Aggregate Remaining Net Positive Adjustments as of that time.

 

“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.

 

“Subordinated Unit” means a Limited Partner Interest having the rights and
obligations specified with respect to Subordinated Units in this Agreement. The
term “Subordinated Unit” does not include a Common Unit. A Subordinated Unit
that is convertible into a Common Unit shall not constitute a Common Unit until
such conversion occurs.

 

“Subordination Period” means the period commencing on issuance date of a
Subordinated Unit and expiring on the first to occur of the following dates:

 

(a) the first Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any Quarter, in respect of
which (i) (A) distributions of Available Cash from Operating Surplus on each of
the Outstanding Common Units, Subordinated Units and any other Outstanding Units
that are senior or equal in right of distribution to the Subordinated Units, in
each case with respect to each of the three consecutive, non-overlapping
four-Quarter periods immediately preceding such date equaled or exceeded the sum
of the Minimum Quarterly Distribution on all Outstanding Common Units,
Subordinated Units and any other Outstanding Units that are senior or equal in
right of distribution to the Subordinated Units, in each case in respect of such
periods or (B) the Adjusted Operating Surplus for each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on all of the Common
Units, Subordinated Units and any other Units that are senior or equal in right
of distribution to the Subordinated Units, in each case that were Outstanding
during such periods on a Fully Diluted Weighted Average Basis, and (ii) there
are no Cumulative Common Unit Arrearages;

 

(b) the first Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any in respect of which (i)
(A) distributions of Available Cash from Operating Surplus on each of the
Outstanding Common Units, Subordinated Units and any other Outstanding Units
that are senior or equal in right of distribution to the Subordinated Units, in
each case with respect to the four-Quarter period immediately preceding such
date equaled or exceeded 150% of the Minimum Quarterly Distribution on all of
the Outstanding Common Units, Subordinated Units and any other Outstanding Units
that are senior or equal in right of distribution to the Subordinated Units, in
each case in respect of such period, and (B) the Adjusted Operating Surplus for
the four-Quarter period immediately preceding such date equaled or exceeded 150%
of the sum of the Minimum Quarterly Distribution on all of the Common Units,
Subordinated Units and any other Units that are senior or equal in right of
distribution to the Subordinated Units, in each case that were Outstanding
during such period on a Fully Diluted Weighted Average Basis, plus the
corresponding Incentive Distributions and (ii) there are no Cumulative Common
Unit Arrearages; and

 

16

 

 

(c) the date on which the General Partner is removed in a manner described in
Section 11.4.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof; or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“Surviving Business Entity” has the meaning given such term in Section 14.2(b).

 

“Target Distributions” means, collectively, the First Target Distribution,
Second Target Distribution and Third Target Distribution.

 

“Third Target Distribution” means $0.1875 per Unit per Quarter, subject to
adjustment in accordance with Sections 5.11, 6.6 and 6.9.

 

“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
for trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted for trading on any National Securities
Exchange, a day on which banking institutions in New York City are not legally
required to be closed.

 

“Transaction Documents” has the meaning given such term in Section 7.1(b).

 

“Transfer” has the meaning given such term in Section 4.4(a).

 

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed (if
any); provided, however, that, if no such Person is appointed as registrar and
transfer agent for any class of Partnership Interests, the General Partner shall
act as registrar and transfer agent for such class of Partnership Interests.

 

“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.

 

“Underwritten Offering” means (a) an offering pursuant to a Registration
Statement in which Partnership Interests are sold to an underwriter on a firm
commitment basis for reoffering to the public (other than the Initial Public
Offering), (b) an offering of Partnership Interests pursuant to a Registration
Statement that is a “bought deal” with one or more investment banks, and (c) an
“at-the-market” offering pursuant to a Registration Statement in which
Partnership Interests are sold to the public through one or more investment
banks or managers on a best efforts basis.

 

17

 

 

“Unit” means a Partnership Interest that is designated by the General Partner as
a “Unit” and shall include Common Units and Subordinated Units but shall not
include the (i) General Partner Interest or (ii) Incentive Distribution Rights.

 

“Unit Majority” means (i) during the Subordination Period, at least a majority
of the Outstanding Common Units (excluding Common Units owned by the General
Partner and its Affiliates), voting as a class, and at least a majority of the
Outstanding Subordinated Units, voting as a class, and (ii) after the end of the
Subordination Period, at least a majority of the Outstanding Common Units.

 

“Unitholders” means the Record Holders of Units.

 

“Unpaid MQD” has the meaning given such term in Section 6.1(c)(i)(B).

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).

 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
5.5(d) as of such date) over (b) the fair market value of such property as of
such date (as determined under Section 5.5(d)).

 

“Unrecovered Initial Unit Price” means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an Initial Common Unit and any
distributions of cash (or the Net Agreed Value of any distributions in kind) in
connection with the dissolution and liquidation of the Partnership theretofore
made in respect of an Initial Common Unit, adjusted as the General Partner
determines to be appropriate to give effect to any distribution, subdivision or
combination of such Units.

 

“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
a General Partner or any Departing General Partner or any Affiliate of a General
Partner or any Departing General Partner and (d) any Person the General Partner
designates as an “Unrestricted Person” for purposes of this Agreement from time
to time.

 

“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

 

“Withdrawal Opinion of Counsel” has the meaning given such term in Section
11.1(b).

 

“Working Capital Borrowings” means borrowings incurred pursuant to a credit
facility, commercial paper facility or similar financing arrangement that are
used solely for working capital purposes or to pay distributions to the
Partners; provided that when such borrowings are incurred it is the intent of
the borrower to repay such borrowings within 12 months from the date of such
borrowings other than from additional Working Capital Borrowings.

 

Section 1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation”; and (d) the terms “hereof,” “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement. The General Partner has the power to construe
and interpret this Agreement and to act upon any such construction or
interpretation. To the fullest extent permitted by law, any construction or
interpretation of this Agreement by the General Partner and any action taken
pursuant thereto and any determination made by the General Partner in good faith
shall, in each case, be conclusive and binding on all Record Holders, each other
Person or Group who acquires an interest in a Partnership Interest and all other
Persons for all purposes.

 

18

 

 

ARTICLE II ORGANIZATION

 

Section 2.1 Formation. BMHM was formed on March 6, 2014 under the laws of the
state of Delaware. Upon the terms and subject to the conditions of this Plan of
Conversion and in accordance with the Delaware General Corporations Law (“DGCL”)
and the Delaware Act, the Corporation will be converted to a Delaware limited
partnership, to be named Armada Enterprises LP” pursuant to and in accordance
with Section 266 of the DGCL and Section 17-217 of the Delaware Act. The General
Partner shall be admitted as the general partner of the Limited Partnership.
Except as expressly provided to the contrary in this Agreement, the rights,
duties, liabilities and obligations of the Partners and the administration,
dissolution and termination of the Partnership shall be governed by the Delaware
Act. All Partnership Interests shall constitute personal property of the owner
thereof for all purposes.

 

Section 2.2 Name. The name of the Partnership shall be “Armada Enterprises LP.”
Subject to applicable law, the Partnership’s business may be conducted under any
other name or names as determined by the General Partner, including the name of
the General Partner. The words “Limited Partnership,” the letters “LP,” “L.P.”
or “Ltd.,” or similar words or letters shall be included in the Partnership’s
name where necessary for the purpose of complying with the laws of any
jurisdiction that so requires. The General Partner may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners following such change.

 

Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 16192 Coastal
Highway, Lewes, Delaware 19904, and the registered agent for service of process
on the Partnership in the State of Delaware at such registered office shall be
Harvard Business Services, Inc. The principal office of the Partnership shall be
located at 40 Wall Street, 28th Floor, New York, NY 10005, or such other place
as the General Partner may from time to time designate by notice to the Limited
Partners of such change in the next regular communication to the Limited
Partners following such change. The Partnership may maintain offices at such
other place or places within or outside the State of Delaware as the General
Partner determines to be necessary or appropriate. The address of the General
Partner shall be 40 Wall Street, 28th Floor, New York, NY 10005, or such other
place as the General Partner may from time to time designate by notice to the
Limited Partners of such change in the next regular communication to the Limited
Partners following such change.

 

Section 2.4 Purpose and Business. The purpose and nature of the business to be
conducted by the Partnership shall be to (a) engage directly in, or enter into
or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Partnership pursuant to the agreements relating to such business
activity, and (b) do anything necessary or appropriate to the foregoing;
provided, however, that the General Partner shall not cause the Partnership to
engage, directly or indirectly, in any business activity that the General
Partner determines would be reasonably likely to cause the Partnership to be
treated as an association taxable as a corporation or otherwise taxable as an
entity for federal income tax purposes. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve the
conduct by the Partnership of any business and may decline to do so free of any
fiduciary duty or obligation whatsoever to the Partnership or any Limited
Partner and, in declining to so propose or approve, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity and the General Partner in determining whether
to propose or approve the conduct by the Partnership of any business shall be
permitted to do so in its sole and absolute discretion.

 

19

 

 

Section 2.5 Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.

 

Section 2.6 Term. The term of the Partnership commenced upon the filing of the
Certificate of Limited Partnership in accordance with the Delaware Act and shall
continue in existence until the dissolution of the Partnership in accordance
with the provisions of Article XII. The existence of the Partnership as a
separate legal entity shall continue until the cancellation of the Certificate
of Limited Partnership as provided in the Delaware Act.

 

Section 2.7 Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership (or a Subsidiary) as an entity, and no Partner,
individually or collectively, shall have any ownership interest in such
Partnership assets or any portion thereof. Title to any or all of the
Partnership assets may be held in the name of the Partnership, the General
Partner, one or more of its Affiliates or one or more nominees of the General
Partner or its Affiliates, as the General Partner may determine. The General
Partner hereby declares and warrants that any Partnership assets for which
record title is held in the name of the General Partner or one or more of its
Affiliates or one or more nominees of the General Partner or its Affiliates
shall be held by the General Partner or such Affiliate or nominee for the use
and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use reasonable
efforts to cause record title to such assets (other than those assets in respect
of which the General Partner determines that the expense and difficulty of
conveyancing makes transfer of record title to the Partnership impracticable) to
be vested in the Partnership or one or more of the Partnership’s designated
Affiliates as soon as reasonably practicable; provided further, that, prior to
the withdrawal or removal of the General Partner or as soon thereafter as
practicable, the General Partner shall use reasonable efforts to effect the
transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such assets in a manner satisfactory to any
successor General Partner. All Partnership assets shall be recorded as the
property of the Partnership in its books and records, irrespective of the name
in which record title to such Partnership assets is held.

 

ARTICLE III RIGHTS OF LIMITED PARTNERS

 

Section 3.1 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.

 

Section 3.2 Management of Business. No Limited Partner, in its capacity as such,
shall participate in the operation, management or control (within the meaning of
the Delaware Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. No action taken by any Affiliate of the General Partner or any
officer, director, employee, manager, member, general partner, agent or trustee
of the General Partner or any of its Affiliates, in its capacity as such, shall
be deemed to be participating in the control of the business of the Partnership
by a limited partner of the Partnership (within the meaning of Section 17-303(a)
of the Delaware Act) nor shall any such action affect, impair or eliminate the
limitations on the liability of the Limited Partners under this Agreement.

 

Section 3.3 Rights of Limited Partners.

 

(a) Each Limited Partner shall have the right, for a purpose reasonably related
to such Limited Partner’s interest as a Limited Partner in the Partnership, upon
reasonable written demand stating the purpose of such demand, and at such
Limited Partner’s own expense, to obtain:

 

20

 

 

(i) from the General Partner either (A) the Partnership’s most recent filings
with the Commission on Form 10-K and any subsequent filings on Form 10-Q and 8-K
or (B) if the Partnership is no longer subject to the reporting requirements of
the Exchange Act, the information specified in, and meeting the requirements of,
Rule 144A(d)(4) under the Securities Act (or any successor rule or regulation
under the Securities Act) (provided that the foregoing materials shall be deemed
to be available to a Limited Partner in satisfaction of the requirements of this
Section 3.3(a)(i) if posted on or accessible through the Partnership’s or the
Commission’s website); and

 

(ii) a copy of this Agreement and the Certificate of Limited Partnership and all
amendments thereto.

 

(b) To the fullest extent permitted by law, the rights to information granted
the Limited Partners pursuant to Section 3.3 (a) replace in their entirety any
rights to information provided for in Section 17-305(a) of the Delaware Act and
each of the Partners and each other Person or Group who acquires an interest in
the Partnership hereby agrees to the fullest extent permitted by law that they
do not have any rights as Partners or interest holders to receive any
information either pursuant to Sections 17-305(a) of the Delaware Act or
otherwise except for the information identified in Section 3.3(a).

 

(c) The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business or (C) that the
Partnership Group is required by law or regulation, or by agreement with any
third party, to keep confidential (other than agreements with Affiliates of the
Partnership the primary purpose of which is to circumvent the obligations set
forth in this Section 3.3).

 

(d) Notwithstanding any other provision of this Agreement or Section 17-305 of
the Delaware Act, each of the Record Holders, each other Person or Group who
acquires an interest in a Partnership Interest and each other Person bound by
this Agreement hereby agrees to the fullest extent permitted by law that they do
not have rights to receive information from the Partnership or any Indemnitee
for the purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person or Group.

 

21

 

 

ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS

 

Section 4.1 Certificates. Record Holders of Partnership Interests and, where
appropriate, Derivative Partnership Interests, shall be recorded in the
Partnership Register and ownership of such interests shall be evidenced by a
physical certificate or book entry notation in the Partnership Register.
Notwithstanding anything to the contrary in this Agreement, unless the General
Partner shall determine otherwise in respect of some or all of any or all
classes of Partnership Interests or Derivative Partnership Interests,
Partnership Interests and Derivative Partnership Interests shall not be
evidenced by physical certificates. Certificates, if any, shall be executed on
behalf of the Partnership by the Managing General Partner, Chief Executive
Officer, President, Chief Financial Officer or any Senior Vice President or Vice
President and the Secretary, any Assistant Secretary, or other authorized
officer of the General Partner, and shall bear the legend set forth in Section
4.8(f). The signatures of such officers upon a Certificate may, to the extent
permitted by law, be facsimiles. In case any officer who has signed or whose
signature has been placed upon such Certificate shall have ceased to be such
officer before such Certificate is issued, it may be issued by the Partnership
with the same effect as if he or she were such officer at the date of its
issuance. If a Transfer Agent has been appointed for a class of Partnership
Interests or Derivative Partnership Interests, no Certificate for such class of
Partnership Interests or Derivative Partnership Interests shall be valid for any
purpose until it has been countersigned by the Transfer Agent; provided,
however, that, if the General Partner elects to cause the Partnership to issue
Partnership Interests or Derivative Partnership Interetsts of such class in
global form, the Certificate shall be valid upon receipt of a certificate from
the Transfer Agent certifying that the Partnership Interests or Derivative
Partnership Interests, as the case may be, have been duly registered in
accordance with the directions of the Partnership. Subject to the requirements
of Section 6.7(b) and Section 6.7(c), if Common Units are evidenced by
Certificates, on or after the date on which Subordinated Units are converted
into Common Units pursuant to the terms of Section 5.7, the Record Holders of
such Subordinated Units (a) if the Subordinated Units are evidenced by
Certificates, may exchange such Certificates for Certificates evidencing the
Common Units into which such Record Holder’s Subordinated Units converted, or
(b) if the Subordinated Units are not evidenced by Certificates, shall be issued
Certificates evidencing the Common Units into which such Record Holders’
Subordinated Units converted. With respect to any Partnership Interests or
Derivative Partnership Interests that are represented by physical certificates,
the General Partner may determine that such Partnership Interests or Derivative
Partnership Interests, as the case may be, will no longer be represented by
physical certificates and may, upon written notice to the holders of such
Partnership Interests and subject to applicable law, take whatever actions it
deems necessary or appropriate to cause such Partnership Interests to be
registered in book entry or global form and may cause such physical certificates
to be cancelled or deemed cancelled.

 

Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.

 

(a) If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests or Derivative Partnership Interests as the Certificate so surrendered.

 

(b) The appropriate officers of the General Partner on behalf of the Partnership
shall execute and deliver, and the Transfer Agent shall countersign, a new
Certificate in place of any Certificate previously issued, if the Record Holder
of the Certificate:

 

(i) makes proof by affidavit, in form and substance satisfactory to the General
Partner, that a previously issued Certificate has been lost, destroyed or
stolen;

 

(ii) requests the issuance of a new Certificate before the General Partner has
notice that the Certificate has been acquired by a purchaser for value in good
faith and without notice of an adverse claim;

 

(iii) if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and

 

(iv) satisfies any other reasonable requirements imposed by the General Partner
or the Transfer Agent.

 

If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, to the fullest extent
permitted by law, the Limited Partner shall be precluded from making any claim
against the Partnership, the General Partner or the Transfer Agent for such
transfer or for a new Certificate.

 

(c) As a condition to the issuance of any new Certificate under this Section
4.2, the General Partner may require the payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses (including the fees and expenses of the Transfer Agent)
reasonably connected therewith.

 

22

 

 

Section 4.3 Record Holders.

 

The names and addresses of Unitholders as they appear in the Partnership
Register shall be the official list of Record Holders of the Partnership
Interests for all purposes. The Partnership and the General Partner shall be
entitled to recognize the Record Holder as the Partner with respect to any
Partnership Interest and, accordingly, shall not be bound to recognize any
equitable or other claim to, or interest in, such Partnership Interest on the
part of any other Person or Group, regardless of whether the Partnership or the
General Partner shall have actual or other notice thereof, except as otherwise
provided by law or any applicable rule, regulation, guideline or requirement of
any National Securities Exchange on which such Partnership Interests are listed
or admitted to trading. Without limiting the foregoing, when a Person (such as a
broker, dealer, bank, trust company or clearing corporation or an agent of any
of the foregoing) is acting as nominee, agent or in some other representative
capacity for another Person or Group in acquiring and/or holding Partnership
Interests, as between the Partnership on the one hand, and such other Person on
the other, such representative Person shall be the Limited Partner with respect
to such Partnership Interest upon becoming the Record Holder in accordance with
Section 10.1(b) and have the rights and obligations of a Partner hereunder as,
and to the extent provided herein, including Section 10.1(c).

 

Section 4.4 Transfer Generally.

 

(a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns all or any part of its General Partner Interest to
another Person and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise
or (ii) by which the holder of a Limited Partner Interest assigns all or a part
of such Limited Partner Interest to another Person who is or becomes a Limited
Partner as a result thereof, and includes a sale, assignment, gift, exchange or
any other disposition by law or otherwise, excluding a pledge, encumbrance,
hypothecation or mortgage but including any transfer upon foreclosure of any
pledge, encumbrance, hypothecation or mortgage.

 

(b) No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void, and the Partnership shall have no
obligation to effect any such transfer or purported transfer.

 

(c) Nothing contained in this Agreement shall be construed to prevent or limit a
disposition by any stockholder, member, partner or other owner of the General
Partner or any Limited Partner of any or all of such Person’s shares of stock,
membership interests, partnership interests or other ownership interests in the
General Partner or such Limited Partner and the term “transfer” shall not
include any such disposition.

 

Section 4.5 Registration and Transfer of Limited Partner Interests.

 

(a) The General Partner shall maintain, or cause to be maintained by the
Transfer Agent in whole or in part, the Partnership Register on behalf of the
Partnership.

 

(b) The General Partner shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are duly endorsed and surrendered for registration of
transfer. No charge shall be imposed by the General Partner for such transfer;
provided, however, that as a condition to the issuance of any new Certificate
under this Section 4.5, the General Partner may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed
with respect thereto. Upon surrender of a Certificate for registration of
transfer of any Limited Partner Interests evidenced by a Certificate, and
subject to the provisions of this Section 4.5(b), the appropriate officers of
the General Partner on behalf of the Partnership shall execute and deliver, and
in the case of Certificates evidencing Limited Partner Interests for which a
Transfer Agent has been appointed, the Transfer Agent shall countersign and
deliver, in the name of the holder or the designated transferee or transferees,
as required pursuant to the holder’s instructions, one or more new Certificates
evidencing the same aggregate number and type of Limited Partner Interests as
was evidenced by the Certificate so surrendered. Upon the proper surrender of a
Certificate, such transfer shall be recorded in the Partnership Register.

 

23

 

 

(c) Upon the receipt by the General Partner of proper transfer instructions from
the Record Holder of uncertificated Partnership Interests, such transfer shall
be recorded in the Partnership Register.

 

(d) Except as provided in Section 4.9, by acceptance of any Limited Partner
Interests pursuant to a transfer in accordance with this Article IV, each
transferee of a Limited Partner Interest (including any nominee, or agent or
representative acquiring such Limited Partner Interests for the account of
another Person or Group) (i) shall be admitted to the Partnership as a Limited
Partner with respect to the Limited Partner Interests so transferred to such
Person when any such transfer or admission is reflected in the Partnership
Register and such Person becomes the Record Holder of the Limited Partner
Interests so transferred, (ii) shall become bound, and shall be deemed to have
agreed to be bound, by the terms of this Agreement, (iii) shall be deemed to
represent that the transferee has the capacity, power and authority to enter
into this Agreement, (iv) shall be deemed to make the consents, acknowledgements
and waivers contained in this Agreement, all with or without execution of this
Agreement by such Person and (v) shall be deemed to certify that the transferee
is not an Ineligible Holder. The transfer of any Limited Partner Interests and
the admission of any new Limited Partner shall not constitute an amendment to
this Agreement.

 

(e) Subject to (i) the foregoing provisions of this Section 4.5, (ii) Section
4.3, (iii) Section 4.8, (iv) Section 4.9, (v) with respect to any class or
series of Limited Partner Interests, the provisions of any statement of
designations or an amendment to this Agreement establishing such class or
series, (vi) any contractual provisions binding on any Limited Partner and (vii)
provisions of applicable law including the Securities Act, Limited Partner
Interests shall be freely transferable.

 

(f) The General Partner and its Affiliates shall have the right at any time to
transfer their Subordinated Units and Common Units (whether issued upon
conversion of the Subordinated Units or otherwise) to one or more Persons.

 

Section 4.6 Transfer of the General Partner’s General Partner Interest.

 

(a) Subject to Section 4.6(c) below, prior to December 31, 2024 ,the General
Partner shall not transfer all or any part of its General Partner Interest to a
Person unless such transfer (i) has been approved by the prior written consent
or vote of the holders of at least a majority of the Outstanding Common Units
(excluding Common Units owned by the General Partner and its Affiliates) or (ii)
is of all, but not less than all, of its General Partner Interest to (A) an
Affiliate of the General Partner (other than an individual) or (B) another
Person (other than an individual) in connection with the merger or consolidation
of the General Partner with or into such other Person or the transfer by the
General Partner of all or substantially all of its assets to such other Person.

 

(b) Subject to Section 4.6(c) below, on or after December 31, 2026, the General
Partner may transfer all or any part of its General Partner Interest without the
approval of any Limited Partner or any other Person.

 

(c) Notwithstanding anything herein to the contrary, no transfer by the General
Partner of all or any part of its General Partner Interest to another Person
shall be permitted unless (i) the transferee agrees to assume the rights and
duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, and (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed). In the case of a transfer pursuant to and in compliance with this
Section 4.6, the transferee or successor (as the case may be) shall, subject to
compliance with the terms of Section 10.2, be admitted to the Partnership as the
General Partner effective immediately prior to the transfer of the General
Partner Interest, and the business of the Partnership shall continue without
dissolution.

 

24

 

 

Section 4.7 Transfer of Incentive Distribution Rights. The General Partner or
any other holder of Incentive Distribution Rights may transfer any or all of its
Incentive Distribution Rights without the approval of any Limited Partner or any
other Person.

 

Section 4.8 Restrictions on Transfers.

 

(a) Except as provided in Section 4.8(e), notwithstanding the other provisions
of this Article IV, no transfer of any Partnership Interests shall be made if
such transfer would (i) violate the then applicable federal or state securities
laws or rules and regulations of the Commission, any state securities commission
or any other governmental authority with jurisdiction over such transfer, (ii)
terminate the existence or qualification of the Partnership under the laws of
the jurisdiction of its formation, or (iii) cause the Partnership to be treated
as an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not already so treated or taxed).
The Partnership may issue stop transfer instructions to any Transfer Agent in
order to implement any restriction on transfer contemplated by this Agreement.

 

(b) The General Partner may impose restrictions on the transfer of Partnership
Interests if it receives an Opinion of Counsel that such restrictions are
necessary to (i) avoid a significant risk of the Partnership becoming taxable as
a corporation or otherwise becoming taxable as an entity for federal income tax
purposes (to the extent not already so treated or taxed) or (ii) preserve the
uniformity of the Limited Partner Interests (or any class or classes thereof).
The General Partner may impose such restrictions by amending this Agreement;
provided, however, that any amendment that would result in the delisting or
suspension of trading of any class of Limited Partner Interests on the principal
National Securities Exchange on which such class of Limited Partner Interests is
then listed or admitted to trading must be approved, prior to such amendment
being effected, by the holders of at least a majority of the Outstanding Limited
Partner Interests of such class.

 

(c) The transfer of an IDR Reset Common Unit that was issued in connection with
an IDR Reset Election pursuant to Section 5.11 shall be subject to the
restrictions imposed by Section 6.8(b) and 6.8(c).

 

(d) The transfer of a Subordinated Unit or a Common Unit resulting from the
conversion of a Subordinated Unit shall be subject to the restrictions imposed
by Section 6.7(b) and Section 6.7(c).

 

(e) Except for Section 4.9, nothing in this Agreement shall preclude the
settlement of any transactions involving Partnership Interests entered into
through the facilities of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading.

 

(f) Each certificate or book entry evidencing Partnership Interests shall bear a
conspicuous legend in substantially the following form:

 

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF LANDMARK
INFRASTRUCTURE PARTNERS LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH
TRANSFER (AS DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE
EXISTENCE OR QUALIFICATION OF LANDMARK INFRASTRUCTURE PARTNERS LP UNDER THE LAWS
OF THE STATE OF DELAWARE, OR (C) CAUSE LANDMARK INFRASTRUCTURE PARTNERS LP TO BE
TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS
AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED
OR TAXED). THE GENERAL PARTNER OF LANDMARK INFRASTRUCTURE PARTNERS LP MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT
RISK OF LANDMARK INFRASTRUCTURE PARTNERS LP BECOMING TAXABLE AS A CORPORATION OR
OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THIS
SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN
THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST
BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE
SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT
OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES
OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED
TO TRADING.

 

25

 

 

Section 4.9 Eligibility Certificates; Ineligible Holders.

 

(a) The General Partner may upon demand or on a regular basis require Limited
Partners, and transferees of Limited Partner Interests in connection with a
transfer, to execute an Eligibility Certificate or provide other information as
is necessary for the General Partner to determine if any such Limited Partners
or transferees are Ineligible Holders.

 

(b) If any Limited Partner or any transferee of Limited Partner Interests (or
their respective beneficial owners) fails to furnish to the General Partner
within 30 days of its request an Eligibility Certificate and other information
related thereto, or if upon receipt of such Eligibility Certificate or other
requested information the General Partner determines that a Limited Partner or a
transferee of a Limited Partner is an Ineligible Holder, the Limited Partner
Interests owned by such Limited Partner shall be subject to redemption in
accordance with the provisions of Section 4.10 or the General Partner may refuse
to effect the transfer of the Limited Partner Interests to such transferee. In
addition, the General Partner shall be substituted for any Limited Partner that
is an Ineligible Holder as the Limited Partner in respect of the Ineligible
Holder’s Limited Partner Interests.

 

(c) The General Partner shall, in exercising voting rights in respect of Limited
Partner Interests held by it on behalf of Ineligible Holders, distribute the
votes in the same ratios as the votes of Limited Partners (including the General
Partner and its Affiliates) in respect of Limited Partner Interests other than
those of Ineligible Holders are cast, either for, against or abstaining as to
the matter.

 

(d) Upon dissolution of the Partnership, an Ineligible Holder shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible Holder
of its Limited Partner Interest (representing the right to receive its share of
such distribution in kind).

 

(e) At any time after an Ineligible Holder can and does certify that it no
longer is an Ineligible Holder, it may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Ineligible
Holder not redeemed pursuant to Section 4.10, such Ineligible Holder upon
approval of the General Partner, shall no longer constitute an Ineligible Holder
and the General Partner shall cease to be deemed to be the Limited Partner in
respect of such Limited Partner Interests.

 

(f) If at any time a transferee of a Partnership Interest fails to furnish an
Eligibility Certificate or any other information requested by the General
Partner pursuant to Section 4.9 within 30 days of such request, or if upon
receipt of such Eligibility Certificate or other information the General Partner
determines, with the advice of counsel, that such transferee is an Ineligible
Holder, the Partnership may, unless the transferee establishes to the
satisfaction of the General Partner that such transferee is not an Ineligible
Holder, prohibit and void the transfer, including by placing a stop order with
the Transfer Agent.

 

26

 

 

Section 4.10 Redemption of Partnership Interests of Ineligible Holders.

 

(a) If at any time a Limited Partner fails to furnish an Eligibility Certificate
or any other information requested within the period of time specified in
Section 4.9, or if upon receipt of such Eligibility Certificate or other
information the General Partner determines, with the advice of counsel, that a
Limited Partner is an Ineligible Holder, the Partnership may, unless the Limited
Partner establishes to the satisfaction of the General Partner that such Limited
Partner is not an Ineligible Holder or has transferred his Limited Partner
Interests to a Person who is not an Ineligible Holder and who furnishes an
Eligibility Certificate to the General Partner prior to the date fixed for
redemption as provided below, redeem the Limited Partner Interest of such
Limited Partner as follows:

 

(i) The General Partner shall, not later than the 30 day before the date fixed
for redemption, give notice of redemption to the Limited Partner, at such
Limited Partner’s last address designated in the Partnership Register or on the
records of the Transfer Agent, by registered or certified mail, postage prepaid.
The notice shall be deemed to have been given when so mailed. The notice shall
specify the Redeemable Interests, the date fixed for redemption, the place of
payment, that payment of the redemption price will be made upon redemption of
the Redeemable Interests (or, if later in the case of Redeemable Interests
evidenced by Certificates, upon surrender of the Certificate evidencing the
Redeemable Interests) and that on and after the date fixed for redemption no
further allocations or distributions to which such Limited Partner would
otherwise be entitled in respect of the Redeemable Interests will accrue or be
made.

 

(ii) The aggregate redemption price for Redeemable Interests shall be an amount
equal to the Current Market Price (the date of determination of which shall be
the date fixed for redemption) of Limited Partner Interests of the class to be
so redeemed multiplied by the number of Limited Partner Interests of each such
class included among the Redeemable Interests. The redemption price shall be
paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.

 

(iii) The Limited Partner or such Limited Partner’s duly authorized
representative shall be entitled to receive the payment for the Redeemable
Interests at the place of payment specified in the notice of redemption on the
redemption date (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender by or on behalf of the Limited Partner or
transferee at the place specified in the notice of redemption, of the
Certificate evidencing the Redeemable Interests, duly endorsed in blank or
accompanied by an assignment duly executed in blank).

 

(iv) After the redemption date, Redeemable Interests shall no longer constitute
issued and Outstanding Limited Partner Interests.

 

(b) The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee, agent or representative
of a Person determined to be an Ineligible Holder.

 

(c) Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement and the
transferor provides notice of such transfer to the General Partner. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner that such transferee is not an
Ineligible Holder. If the transferee fails to make such certification within 30
days after the request and, in any event, before the redemption date, such
redemption shall be effected from the transferee on the original redemption
date.

 

27

 

 

ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

 

Section 5.1 Organizational Contributions. In connection with the Plan of
Conversion pursuant to which BMHM shall convert to the Partnership under the
Delaware Act, the common shareholders BMHM shall receive One (1) Common Unit for
each BMHM common share comprising the Initial Limited Partner Interest. The
Initial Limited Partners shall be deemed to have contributed the assets of BMHM,
if any, to the Partnership, as a Capital Contribution for purposes of
determining their capital account.

 

Section 5.2 Issuance to the General Partner.

 

(a) In the event the Contribution Agreement becomes effective and the Operating
Companies are successfully audited, the Partnership shall issue the Incentive
Distribution Rights to the General Partner and 210,000,000 Units (42,000,000
Common Units, 168,000,000 Subordinated Units) to the members of the Operating
Entities, who may be defined as affiliates of the General Partner pursuant to
applicable securities laws, allocated among them as set forth in the
Contribution Agreement.

 

(b) For each additional issuance of Units from the Partnership, the Partnership
shall issue to the General Partner, Subordinated Units equal to One Percent (1%)
of the newly issued Units. These Subordinated LP Units issued to the General
Partner shall be according to the Subordination Period.

 

(c) As an incentive to the General Partner to maximize profits for the
Partnership, the General Partner shall share in the Partnership’s profits to a
larger extent than determined by its Subordinated Units and contributions for
which it receives the Incentive Distributions Rights and its affiliates received
Initial Limited Partner Interests (“Carried Interest” or “Incentive Equity
Rights”), which shall be allocated as 20% of the Partnership’s profits, which
may be paid in cash or Common LP Units, at the General Partner’s discretion,
provided however that such Common LP Units may be issued as Acquisition Units
whose distributions are “unvested” until certain performance milestones are
achieved by the Partnership, which shall be stipulated in the definitive
documentation when such LP Units are issued.

 

Section 5.3 Issuance to the Limited Partners.

 

(a) The BMHM common shareholders shall receive One (1) Common LP Unit for each
share of BMHM common stock, which shall comprise the Initial Limited Partner
Interest.

 

(d) No Limited Partner Interests will be issued or issuable as of or at the
Closing Date other than the Common Units issued to the Initial Limited Partner
pursuant to subparagraphs of this Section 5.3.

 

(e) No Limited Partner will be required to make any additional Capital
Contribution to the Partnership pursuant to this Agreement except for the
Initial Limited Partner.

 

Section 5.4 Interest and Withdrawal.

 

No interest shall be paid by the Partnership on Capital Contributions. No
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon termination of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement. Except to the
extent expressly provided in this Agreement, no Partner shall have priority over
any other Partner either as to the return of Capital Contributions or as to
profits, losses or distributions. Any such return shall be a compromise to which
all Partners agree within the meaning of Section 17-502(b) of the Delaware Act.

 

28

 

 

Section 5.5 Capital Accounts.

 

(a) The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee, agent or representative in any case in
which such nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method acceptable to the General Partner) owning a Partnership Interest a
separate Capital Account with respect to such Partnership Interest in accordance
with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). The initial
Capital Account balance attributable to the Units, if and when issued to the
General Partner and other owners of the Operating Companies shall equal the
respective Net Agreed Value of the Capital Contributions specified in the
Contribution Agreement, which shall be deemed to equal the product of the number
of Units issued and the Initial Unit Price for each such Unit (and the initial
Capital Account balance attributable to each such Subordinated Unit shall equal
its Initial Unit Price). The initial Capital Account balance attributable to the
Common Units issued to the Initial Limited Partner shall be deemed to equal the
product of the Common Units and the Initial Unit Price for each such Common
Unit. The initial Capital Account balance attributable to the Common Units
issued to the IPO Underwriters pursuant to Section 5.3(d) shall equal the
product of the number of Common Units so issued to the IPO Underwriters and the
Initial Unit Price for each Common Unit (and the initial Capital Account balance
attributable to each such Common Unit shall equal its Initial Unit Price). The
initial Capital Account attributable to the General Partner Interest and the
Incentive Distribution Rights shall be zero. Thereafter, the Capital Account
shall in respect of each such Partnership Interest be increased by (i) the
amount of all Capital Contributions made to the Partnership with respect to such
Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with Section
5.5(b) and allocated with respect to such Partnership Interest pursuant to
Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of all
actual and deemed distributions of cash or property made to the Partner with
respect to such Partnership Interest and (y) all items of Partnership deduction
and loss computed in accordance with Section 5.5(b) and allocated with respect
to such Partnership Interest pursuant to Section 6.1.

 

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided that:

 

(i) All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.

 

(ii) Except as otherwise provided in Treasury Regulation Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code that may be made by the Partnership. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code (including pursuant to Treasury Regulations Section 1.734-2(b)(1))
is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment in the Capital Accounts shall be treated as an item of gain or loss.

 

(iii) In the event the Carrying Value of Partnership property is adjusted
pursuant to Section 5.5(d), any Unrealized Gain resulting from such adjustment
shall be treated as an item of gain, and any Unrealized Loss resulting from such
adjustment shall be treated as an item of loss.

 

(iv) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

29

 

 

(v) An item of income of the Partnership that is described in Section
705(a)(1)(B) of the Code (with respect to items of income that are exempt from
tax) shall be treated as an item of income for the purpose of this Section
5.5(b), and an item of expense of the Partnership that is described in Section
705(a)(2)(B) of the Code (with respect to expenditures that are not deductible
and not chargeable to capital accounts), shall be treated as an item of
deduction for the purpose of this Section 5.5(b).

 

(vi) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2) as if the
adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.

 

(vii) The Gross Liability Value of each Liability of the Partnership described
in Treasury Regulation Section 1.752-7 (b)(3)(i) shall be adjusted at such times
as provided in this Agreement for an adjustment to Carrying Values. The amount
of any such adjustment shall be treated for purposes hereof as an item of loss
(if the adjustment increases the Carrying Value of such Liability of the
Partnership) or an item of gain (if the adjustment decreases the Carrying Value
of such Liability of the Partnership).

 

(c) (i) Except as otherwise provided in this Section 5.5(c), a transferee of a
Partnership Interest shall succeed to a Pro Rata portion of the Capital Account
of the transferor relating to the Partnership Interest so transferred.

 

(ii) Subject to Section 6.7(b), immediately prior to the transfer of a
Subordinated Unit or of a Subordinated Unit that has converted into a Common
Unit pursuant to Section 5.7 by a holder thereof (other than a transfer to an
Affiliate unless the General Partner elects to have this subparagraph 5.5(c)(ii)
apply), the Capital Account maintained for such Person with respect to its
Subordinated Units or converted Subordinated Units will (A) first, be allocated
to the Subordinated Units or converted Subordinated Units to be transferred in
an amount equal to the product of (x) the number of such Subordinated Units or
converted Subordinated Units to be transferred and (y) the Per Unit Capital
Amount for a Common Unit, and (B) second, any remaining balance in such Capital
Account will be retained by the transferor, regardless of whether it has
retained any converted Subordinated Units (“Retained Converted Subordinated
Units”) or Subordinated Units. Following any such allocation, the transferor’s
Capital Account, if any, maintained with respect to the retained Subordinated
Units or Retained Converted Subordinated Units, if any, will have a balance
equal to the amount allocated under clause (B) hereinabove, and the transferee’s
Capital Account established with respect to the transferred Subordinated Units
or converted Subordinated Units will have a balance equal to the amount
allocated under clause (A) hereinabove.

 

(iii) Subject to Section 6.8(b), immediately prior to the transfer of an IDR
Reset Common Unit by a holder thereof (other than a transfer to an Affiliate
unless the General Partner elects to have this subparagraph 5.5(c)(iii) apply),
the Capital Account maintained for such Person with respect to its IDR Reset
Common Units will (A) first, be allocated to the IDR Reset Common Units to be
transferred in an amount equal to the product of (x) the number of such IDR
Reset Common Units to be transferred and (y) the Per Unit Capital Amount for a
Common Unit, and (B) second, any remaining balance in such Capital Account will
be retained by the transferor, regardless of whether it has retained any IDR
Reset Common Units. Following any such allocation, the transferor’s Capital
Account, if any, maintained with respect to the retained IDR Reset Common Units,
if any, will have a balance equal to the amount allocated under clause (B)
hereinabove, and the transferee’s Capital Account established with respect to
the transferred IDR Reset Common Units will have a balance equal to the amount
allocated under clause (A) above.

 

30

 

 

(d) (i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on
an issuance of additional Partnership Interests for cash or Contributed
Property, the issuance of Partnership Interests as consideration for the
provision of services, the issuance of a Noncompensatory Option, the issuance of
IDR Reset Common Units pursuant to Section 5.11, or the conversion of the
General Partner’s Combined Interest to Common Units pursuant to Section 11.3(b),
the Capital Account of each Partner and the Carrying Value of each Partnership
property immediately prior to such issuance shall be adjusted upward or downward
to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, and any such Unrealized Gain or Unrealized Loss shall be
treated, for purposes of maintaining Capital Accounts, as if it had been
recognized on an actual sale of each such property for an amount equal to its
fair market value immediately prior to such issuance and had been allocated
among the Partners at such time pursuant to Section 6.1(c) and Section 6.1(d) in
the same manner as any item of gain or loss actually recognized following an
event giving rise to the dissolution of the Partnership would have been
allocated; provided, however, that in the event of the issuance of a Partnership
Interest pursuant to the exercise of a Noncompensatory Option where the right to
share in Partnership capital represented by such Partnership Interest differs
from the consideration paid to acquire and exercise such option, the Carrying
Value of each Partnership property immediately after the issuance of such
Partnership Interest shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property and
the Capital Accounts of the Partners shall be adjusted in a manner consistent
with Treasury Regulation Section 1.704-1(b)(2)(iv)(s); provided further,
however, that in the event of an issuance of Partnership Interests for a de
minimis amount of cash or Contributed Property, in the event of an issuance of a
Noncompensatory Option to acquire a de minimis Partnership Interest, or in the
event of an issuance of a de minimis amount of Partnership Interests as
consideration for the provision of services, the General Partner may determine
that such adjustments are unnecessary for the proper administration of the
Partnership. If, upon the occurrence of a Revaluation Event described in this
Section 5.5(d), a Noncompensatory Option of the Partnership is outstanding, the
Partnership shall adjust the Carrying Value of each Partnership property in
accordance with Treasury Regulation Sections 1.704-1(b)(2)(iv)(f)(1) and
1.704-1(b) (2)(iv)(h)(2). In determining such Unrealized Gain or Unrealized
Loss, the aggregate fair market value of all Partnership property (including
cash or cash equivalents) immediately prior to the issuance of additional
Partnership Interests (or, in the case of a Revaluation Event resulting from the
exercise of a Noncompensatory Option, immediately after the issuance of the
Partnership Interest acquired pursuant to the exercise of such Noncompensatory
Option if required pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(s)(1)) shall be determined by the General Partner using such
method of valuation as it may adopt. In making its determination of the fair
market values of individual properties, the General Partner may first determine
an aggregate value for the assets of the Partnership that takes into account the
current trading price of the Common Units, the fair market value of all other
Partnership Interests at such time, and the amount of Partnership Liabilities.
The General Partner may allocate such aggregate value among the individual
properties of the Partnership (in such manner as it determines appropriate).
Absent a contrary determination by the General Partner, the aggregate fair
market value of all Partnership assets (including, without limitation, cash or
cash equivalents) immediately prior to a Revaluation Event shall be the value
that would result in the Capital Account for each Common Unit that is
Outstanding prior to such Revaluation Event being equal to the Event Issue
Value.

 

(ii) In accordance with Treasury Regulation Section 1.704- 1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, and any such Unrealized Gain or
Unrealized Loss shall be treated, for purposes of maintaining Capital Accounts,
as if it had been recognized on an actual sale of each such property immediately
prior to such distribution for an amount equal to its fair market value, and had
been allocated among the Partners, at such time, pursuant to Section 6.1(c) and
Section 6.1(d) in the same manner as any item of gain or loss actually
recognized following an event giving rise to the dissolution of the Partnership
would have been allocated. In determining such Unrealized Gain or Unrealized
Loss the aggregate fair market value of all Partnership property (including cash
or cash equivalents) immediately prior to a distribution shall (A) in the case
of an actual distribution that is not made pursuant to Section 12.4 or in the
case of a deemed distribution, be determined in the same manner as that provided
in Section 5.5(d)(i) or (B) in the case of a liquidating distribution pursuant
to Section 12.4, be determined by the Liquidator using such method of valuation
as it may adopt.

 

31

 

 

Section 5.6 Issuances of Additional Partnership Interests.

 

(a) The Partnership may issue additional Partnership Interests and Derivative
Partnership Interests for any Partnership purpose at any time and from time to
time to such Persons for such consideration and on such terms and conditions as
the General Partner shall determine, all without the approval of any Limited
Partners.

 

(b) Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior or junior to, or pari passu with,
existing classes and series of Partnership Interests), as shall be fixed by the
General Partner, including (i) the right to share in Partnership profits and
losses or items thereof; (ii) the right to share in Partnership distributions;
(iii) the rights upon dissolution and liquidation of the Partnership; (iv)
whether, and the terms and conditions upon which, the Partnership may or shall
be required to redeem the Partnership Interest; (v) whether such Partnership
Interest is issued with the privilege of conversion or exchange and, if so, the
terms and conditions of such conversion or exchange; (vi) the terms and
conditions upon which each Partnership Interest will be issued, evidenced by
Certificates and assigned or transferred; (vii) the method for determining the
Percentage Interest as to such Partnership Interest; and (viii) the right, if
any, of the holder of each such Partnership Interest to vote on Partnership
matters, including matters relating to the relative rights, preferences and
privileges of such Partnership Interest.

 

(c) The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Partnership Interests pursuant to this Section 5.6,
(ii) the conversion of the Combined Interest into Units pursuant to the terms of
this Agreement, (iii) the issuance of Common Units pursuant to Section 5.11,
(iv) reflecting admission of such additional Limited Partners in the Partnership
Register as the Record Holders of such Limited Partner Interests and (v) all
additional issuances of Partnership Interests and Derivative Partnership
Interests. The General Partner shall determine the relative rights, powers and
duties of the holders of the Units or other Partnership Interests or Derivative
Partnership Interests being so issued. The General Partner shall do all things
necessary to comply with the Delaware Act and is authorized and directed to do
all things that it determines to be necessary or appropriate in connection with
any future issuance of Partnership Interests or Derivative Partnership Interests
or in connection with the conversion of the Combined Interest into Units
pursuant to the terms of this Agreement, including compliance with any statute,
rule, regulation or guideline of any federal, state or other governmental agency
or any National Securities Exchange on which the Units or other Partnership
Interests are listed or admitted to trading.

 

(d) No fractional Units shall be issued by the Partnership.

 

Section 5.7 Conversion of Subordinated Units.

 

(a) Subordinated Units shall convert into Common Units on a one-for-one basis on
the expiration of their respective Subordination Period.

 

(b) A Subordinated Unit that has converted into a Common Unit shall be subject
to the provisions of Section 6.7.

 

Section 5.8 Limited Preemptive Right.

 

Except as provided in this Section 5.8 or as otherwise provided in a separate
agreement by the Partnership, no Person shall have any preemptive, preferential
or other similar right with respect to the issuance of any Partnership Interest,
whether unissued, held in the treasury or hereafter created. Other than with
respect to the issuance of Partnership Interests in connection with the Initial
Public Offering, the General Partner shall have the right, which it may from
time to time assign in whole or in part to any of its Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the General
Partner and its Affiliates, to the extent necessary to maintain the Percentage
Interests of the General Partner and its Affiliates equal to that which existed
immediately prior to the issuance of such Partnership Interests.

 

32

 

 

Section 5.9 Splits and Combinations.

 

(a) Subject to Section 5.9(e), Section 6.6 and Section 6.9 (dealing with
adjustments of distribution levels), the Partnership may make a Pro Rata
distribution of Partnership Interests to all Record Holders or may effect a
subdivision or combination of Partnership Interests so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event, and any amounts calculated on a per Unit basis (including
any Common Unit Arrearage or Cumulative Common Unit Arrearage) or stated as a
number of Units (including the number of Subordinated Units that may convert
prior to the end of the Subordination Period) are proportionately adjusted.

 

(b) Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice (or
such shorter periods as required by applicable law). The General Partner also
may cause a firm of independent public accountants selected by it to calculate
the number of Partnership Interests to be held by each Record Holder after
giving effect to such distribution, subdivision or combination. The General
Partner shall be entitled to rely on any certificate provided by such firm as
conclusive evidence of the accuracy of such calculation.

 

(c) Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of Partnership Interests represented by Certificates, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.

 

(d) The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of Section 5.6(d) and this Section 5.9(e), each fractional Unit
shall be rounded to the nearest whole Unit (with fractional Units equal to or
greater than a 0.5 Unit being rounded to the next higher Unit).

 

Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner Interests.
All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Sections 17-303, 17-607 or 17-804 of the Delaware Act.

 

33

 

 

Section 5.11 Issuance of Common Units in Connection with Reset of Incentive
Distribution Rights.

 

(a) Subject to the provisions of this Section 5.11, the holder of the Incentive
Distribution Rights (or, if there is more than one holder of the Incentive
Distribution Rights, the holders of a majority in interest of the Incentive
Distribution Rights) shall have the right, at any time when there are no
Subordinated Units Outstanding and the Partnership has made a distribution
pursuant to Section 6.4(b)(v) for each of the four most recently completed
Quarters and the amount of each such distribution did not exceed Adjusted
Operating Surplus for such Quarter, to make an election (the “IDR Reset
Election”) to cause the Minimum Quarterly Distribution and the Target
Distributions to be reset in accordance with the provisions of Section 5.11(e)
and, in connection therewith, the holder or holders of the Incentive
Distribution Rights will become entitled to receive their respective
proportionate share of a number of Common Units (the “IDR Reset Common Units”)
derived by dividing (i) the average amount of the aggregate incentive
distributions made to the holders of the Incentive Distribution Rights for the
two full Quarters immediately preceding the giving of the Reset Notice in
respect of the Incentive Distribution Rights by (ii) the average of the cash
distributions made by the Partnership in respect of each Common Unit for the two
full Quarters immediately preceding the giving of the Reset Notice (the number
of Common Units determined by such quotient is referred to herein as the
“Aggregate Quantity of IDR Reset Common Units”). If at the time of any IDR Reset
Election the General Partner and its Affiliates are not the holders of a
majority in interest of the Incentive Distribution Rights, then the IDR Reset
Election shall be subject to the prior written concurrence of the General
Partner that the conditions described in the immediately preceding sentence have
been satisfied. The making of the IDR Reset Election in the manner specified in
this Section 5.11 shall cause the Minimum Quarterly Distribution and the Target
Distributions to be reset in accordance with the provisions of Section 5.11(e)
and, in connection therewith, the holder or holders of the Incentive
Distribution Rights will become entitled to receive IDR Reset Common Units on
the basis specified above, without any further approval required by the General
Partner or the Unitholders other than as set forth in this Section 5.11(a), at
the time specified in Section 5.11(c) unless the IDR Reset Election is rescinded
pursuant to Section 5.11(d).

 

(b) To exercise the right specified in Section 5.11(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall deliver a written notice (the “Reset
Notice”) to the Partnership. Within 10 Business Days after the receipt by the
Partnership of such Reset Notice, the Partnership shall deliver a written notice
to the holder or holders of the Incentive Distribution Rights of the
Partnership’s determination of the Aggregate Quantity of IDR Reset Common Units
that each holder of Incentive Distribution Rights will be entitled to receive.

 

(c) The holder or holders of the Incentive Distribution Rights will be entitled
to receive the Aggregate Quantity of IDR Reset Common Units on the fifteenth
Business Day after receipt by the Partnership of the Reset Notice; provided,
however, that the issuance of IDR Reset Common Units to the holder or holders of
the Incentive Distribution Rights shall not occur prior to the approval of the
listing or admission for trading of such IDR Reset Common Units by the principal
National Securities Exchange upon which the Common Units are then listed or
admitted for trading if any such approval is required pursuant to the rules and
regulations of such National Securities Exchange.

 

(d) If the principal National Securities Exchange upon which the Common Units
are then traded has not approved the listing or admission for trading of the IDR
Reset Common Units to be issued pursuant to this Section 5.11 on or before the
30th calendar day following the Partnership’s receipt of the Reset Notice and
such approval is required by the rules and regulations of such National
Securities Exchange, then the holder of the Incentive Distribution Rights (or,
if there is more than one holder of the Incentive Distribution Rights, the
holders of a majority in interest of the Incentive Distribution Rights) shall
have the right to either rescind the IDR Reset Election or elect to receive
other Partnership Interests having such terms as the General Partner may
approve, with the approval of the Conflicts Committee, that will provide (i) the
same economic value, in the aggregate, as the Aggregate Quantity of IDR Reset
Common Units would have had at the time of the Partnership’s receipt of the
Reset Notice, as determined by the General Partner, and (ii) for the subsequent
conversion of such Partnership Interests into Common Units within not more than
12 months following the Partnership’s receipt of the Reset Notice upon the
satisfaction of one or more conditions that are reasonably acceptable to the
holder of the Incentive Distribution Rights (or, if there is more than one
holder of the Incentive Distribution Rights, the holders of a majority in
interest of the Incentive Distribution Rights).

 

(e) The Minimum Quarterly Distribution and the Target Distributions shall be
adjusted at the time of the issuance of IDR Reset Common Units or other
Partnership Interests pursuant to this Section 5.11 such that (i) the Minimum
Quarterly Distribution shall be reset to equal the average cash distribution
amount per Common Unit for the two Quarters immediately prior to the
Partnership’s receipt of the Reset Notice (the “Reset MQD”), (ii) the First
Target Distribution shall be reset to equal 115% of the Reset MQD, (iii) the
Second Target Distribution shall be reset to equal 125% of the Reset MQD and
(iv) the Third Target Distribution shall be reset to equal 150% of the Reset
MQD.

 

34

 

 

(f) Upon the issuance of IDR Reset Common Units pursuant to Section 5.11(a), the
Capital Account maintained with respect to the Incentive Distribution Rights
will (i) first, be allocated to IDR Reset Common Units in an amount equal to the
product of (A) the Aggregate Quantity of IDR Reset Common Units and (B) the Per
Unit Capital Amount for an Initial Common Unit, and (ii) second, as to any
remaining balance in such Capital Account, be retained by the holder of the
Incentive Distribution Rights. If there is not sufficient capital associated
with the Incentive Distribution Rights to allocate the full Per Unit Capital
Amount for an Initial Common Unit to the IDR Reset Common Units in accordance
with clause (i) of this Section 5.11(f), the IDR Reset Common Units shall be
subject to Sections 6.1(d)(x)(B) and (C).

 

ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS

 

Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.5(b)) for each taxable period shall be
allocated among the Partners as provided herein below.

 

(a) Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated as follows:

 

(i) First, to the Unitholders to which Net Loss has been allocated pursuant to
the proviso provision of Section 6.1 (b), in proportion to the allocations of
Net Loss pursuant to the proviso provision of Section 6.1(b), until the
aggregate amount of Net Income allocated pursuant to this Section 6.1(a)(i) for
the current and all previous taxable periods is equal to the aggregate amount of
Net Loss allocated pursuant to the proviso provision of Section 6.1(b) for all
previous taxable periods; and

 

(ii) Thereafter, to the Unitholders, Pro Rata.

 

(b) Net Loss. After giving effect to the special allocations set forth in
Section 6.1(d), Net Loss for each taxable period and all items of income, gain,
loss and deduction taken into account in computing Net Loss for such taxable
period shall be allocated to the Unitholders, Pro Rata; provided, however, that
Net Losses shall not be allocated pursuant to this Section 6.1(b) to the extent
that such allocation would cause any Unitholder to have a deficit balance in its
Adjusted Capital Account at the end of such taxable period (or increase any
existing deficit balance in its Adjusted Capital Account) and such Net Loss
shall instead be allocated to the Unitholders with positive Adjusted Capital
Account balances in proportion to such positive balances.

 

(c) Net Termination Gains and Losses. After giving effect to the special
allocations set forth in Section 6.1(d), Net Termination Gain or Net Termination
Loss (including a Pro Rata part of each item of income, gain, loss and deduction
taken into account in computing Net Termination Gain or Net Termination Loss)
for such taxable period shall be allocated in the manner set forth in this
Section 6.1(c). All allocations under this Section 6.1(c) shall be made after
Capital Account balances have been adjusted by all other allocations provided
under this Section 6.1 and after all distributions of Available Cash provided
under Section 6.4 and Section 6.5 have been made; provided, however, that solely
for purposes of this Section 6.1(c), Capital Accounts shall not be adjusted for
distributions made pursuant to Section 12.4.

 

(i) Except as provided in Section 6.1(c)(iv) and subject to the provisions set
forth in the last sentence of this Section 6.1(c)(i), Net Termination Gain
(including a pro rata part of each item of income, gain, loss, and deduction
taken into account in computing Net Termination Gain) shall be allocated in the
following order and priority:

 

(A) First, to each Unitholder having a deficit balance in its Adjusted Capital
Account, in the proportion that such deficit balance bears to the total deficit
balances in the Adjusted Capital Accounts of all Unitholders, until each such
Unitholder has been allocated Net Termination Gain equal to any such deficit
balance in its Adjusted Capital Account;

 

35

 

 

(B) Second, to all Unitholders holding Common Units (excluding Unitholders
holding Unvested Acquisition Units), Pro Rata, until the Capital Account in
respect of each Common Unit then Outstanding is equal to the sum of (1) its
Unrecovered Initial Unit Price, (2) the Minimum Quarterly Distribution for the
Quarter during which the Liquidation Date occurs, reduced by any distribution
pursuant to Section 6.4(a)(i) or Section 6.4(b)(i) with respect to such Common
Unit for such Quarter (the amount determined pursuant to this clause (2) is
hereinafter referred to as the “Unpaid MQD”) and (3) any then existing
Cumulative Common Unit Arrearage;

 

(C) Third, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit
into a Common Unit, to all Unitholders holding Subordinated Units, Pro Rata,
until the Capital Account in respect of each Subordinated Unit then Outstanding
equals the sum of (1) its Unrecovered Initial Unit Price, determined for the
taxable period (or portion thereof) to which this allocation of gain relates,
and (2) the Minimum Quarterly Distribution for the Quarter during which the
Liquidation Date occurs, reduced by any distribution pursuant to Section
6.4(a)(iii) with respect to such Subordinated Unit for such Quarter;

 

(D) Fourth, to all Unitholders (excluding Unitholders holding Unvested
Acquisition Units), Pro Rata, until the Capital Account in respect of each
Common Unit then Outstanding is equal to the sum of (1) its Unrecovered Initial
Unit Price, (2) the Unpaid MQD, (3) any then existing Cumulative Common Unit
Arrearage, and (4) the excess of (aa) the First Target Distribution less the
Minimum Quarterly Distribution for each Quarter after the Closing Date or the
date of the most recent IDR Reset Election, if any, over (bb) the cumulative per
Unit amount of any distributions of Available Cash that is deemed to be
Operating Surplus made pursuant to Section 6.4(a)(iv) and Section 6.4(b)(ii) for
such period (the sum of subclauses (1), (2), (3) and (4) is hereinafter referred
to as the “First Liquidation Target Amount”);

 

(E) Fifth, 15% to the holders of the Incentive Distribution Rights, Pro Rata,
and 85% to all Unitholders (excluding Unitholders holding Unvested Acquisition
Units), Pro Rata, until the Capital Account in respect of each Common Unit then
Outstanding is equal to the sum of (1) the First Liquidation Target Amount, and
(2) the excess of (aa) the Second Target Distribution less the First Target
Distribution for each Quarter after the Closing Date or the date of the most
recent IDR Reset Election, if any, over (bb) the cumulative per Unit amount of
any distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(v) and Section 6.4(b)(iii) for such period (the sum
of subclauses (1) and (2) is hereinafter referred to as the “Second Liquidation
Target Amount”);

 

(F) Sixth, 25% to the holders of the Incentive Distribution Rights, Pro Rata,
and 75% to all Unitholders (excluding Unitholders holding Unvested Acquisition
Units), Pro Rata, until the Capital Account in respect of each Common Unit then
Outstanding is equal to the sum of (1) the Second Liquidation Target Amount, and
(2) the excess of (aa) the Third Target Distribution less the Second Target
Distribution for each Quarter after the Closing Date or the date of the most
recent IDR Reset Election, if any, over (bb) the cumulative per Unit amount of
any distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(vi) and Section 6.4(b)(iv) for such period; and

 

(G) Finally, 50% to the holders of the Incentive Distribution Rights, Pro Rata,
and 50% to all Unitholders (excluding Unitholders holding Unvested Acquisition
Units), Pro Rata. Notwithstanding the foregoing provisions in this Section
6.1(c)(i), the General Partner may adjust the amount of any Net Termination Gain
arising in connection with a Revaluation Event that is allocated to the holders
of Incentive Distribution Rights in a manner that will result (i) in the Capital
Account for each Common Unit that is Outstanding prior to such Revaluation Event
being equal to the Event Issue Value and (ii) to the greatest extent possible,
the Capital Account with respect to the Incentive Distribution Rights that are
Outstanding prior to such Revaluation Event being equal to the amount of Net
Termination Gain that would be allocated to the holders of the Incentive
Distribution Rights pursuant to this Section 6.1(c)(i) if the Capital Accounts
with respect to all Partnership Interests that were Outstanding immediately
prior to such Revaluation Event and the Carrying Value of each Partnership
property were equal to zero.

 

36

 

 

(ii) Except as otherwise provided by Section 6.1(c)(iii) or Section 6.1(c)(iv),
Net Termination Loss shall be allocated:

 

(A) First, if Subordinated Units remain Outstanding, to all Unitholders holding
Subordinated Units, Pro Rata, until the Adjusted Capital Account in respect of
each Subordinated Unit then Outstanding has been reduced to zero;

 

(B) The balance, if any, to all Unitholders holding Common Units (excluding
Unitholders holding Unvested Acquisition Units), Pro Rata.

 

(iii) Net Termination Loss deemed recognized pursuant to clause (b) of the
definition of Net Termination Loss as a result of a Revaluation Event prior to
the conversion of the last Outstanding Subordinated Unit and prior to the
Liquidation Date shall be allocated:

 

(A) First, to the Unitholders (excluding Unitholders holding Unvested
Acquisition Units), Pro Rata, until the Adjusted Capital Account in respect of
each Common Unit then Outstanding equals the Event Issue Value; provided that
Net Termination Loss shall not be allocated pursuant to this Section 6.1(c)(iii)
to the extent such allocation would cause any Unitholder to have a deficit
balance in its Adjusted Capital Account at the end of such taxable period (or
increase any existing deficit in its Adjusted Capital Account);

 

(B) Second, to all Unitholders holding Subordinated Units, Pro Rata; provided,
however, that Net Termination Loss shall not be allocated pursuant to this
Section 6.1(c)(iii)(B) to the extent such allocation would cause any Unitholder
to have a deficit balance in its Adjusted Capital Account at the end of such
taxable period (or increase any existing deficit in its Adjusted Capital
Account); and

 

(C) The balance, if any, to the Unitholders with positive Adjusted Capital
Account balances in proportion to such positive balances (excluding Unitholders
holding Unvested Acquisition Units).

 

(iv) If (A) a Net Termination Loss has been allocated pursuant to Section
6.1(c)(iii), (B) a Net Termination Gain or Net Termination Loss subsequently
occurs (other than as a result of a Revaluation Event) prior to the conversion
of the last Outstanding Subordinated Unit and (C) after tentatively making all
allocations of such Net Termination Gain or Net Termination Loss provided for in
Section 6.1 (c)(i) or Section 6.1(c)(ii), as applicable, the Capital Account in
respect of each Common Unit does not equal the amount such Capital Account would
have been if Section 6.1(c)(iii) had not been part of this Agreement and all
prior allocations of Net Termination Gain and Net Termination Loss had been made
pursuant to Section 6.1(c)(i) or Section 6.1(c)(ii), as applicable, then items
of income, gain, loss and deduction included in such Net Termination Gain or Net
Termination Loss, as applicable, shall be specially allocated to all Unitholders
in a manner that will, to the maximum extent possible, cause the Capital Account
in respect of each Common Unit to equal the amount such Capital Account would
have been if all allocations of Net Termination Gain and Net Termination Loss
had been made pursuant to Section 6.1(c)(i) or Section 6.1(c)(ii), as
applicable.

 

(d) Special Allocations. Notwithstanding any other provision of this Section
6.1, the following special allocations shall be made for such taxable period in
the following order:

 

(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.1, if there isa net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2 (f) and shall be
interpreted consistently therewith.

 

37

 

 

(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this Section
6.1(d), each Partner’s Adjusted Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 6.1(d) and
other than an allocation pursuant to Section 6.1(d)(i), Section 6.1(d)(vi) and
Section 6.1(d)(vii) with respect to such taxable period. This Section 6.1(d)(ii)
is intended to comply with the chargeback of items of income and gain
requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

(iii) Priority Allocations.

 

(A) If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 12.4) with respect to a
Unit for a taxable period exceeds the amount of cash or the Net Agreed Value of
property distributed with respect to another Unit within the same taxable period
(the amount of the excess, an “Excess Distribution” and the Unit with respect to
which the greater distribution is paid, an “Excess Distribution Unit”), then
there shall be allocated gross income and gain to each Unitholder receiving an
Excess Distribution with respect to the Excess Distribution Unit until the
aggregate amount of such items allocated with respect to such Excess
Distribution Unit pursuant to this Section 6.1(d)(iii)(A) for the current
taxable period and all previous taxable periods is equal to the amount of the
Excess Distribution.

 

(B) After the application of Section 6.1(d)(iii)(A), all or any portion of the
remaining items of Partnership gross income or gain for the taxable period, if
any, shall be allocated to the holders of Incentive Distribution Rights, Pro
Rata, until the aggregate amount of such items allocated to the holders of
Incentive Distribution Rights pursuant to this Section 6.1(d)(iii)(B) for the
current taxable period and all previous taxable periods is equal to the
cumulative amount of all Incentive Distributions made to the holders of
Incentive Distribution Rights from the Closing Date to a date 45 days after the
end of the current taxable period.

 

(iv) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, however, that an allocation pursuant to this Section
6.1(d)(iv) shall be made only if and to the extent that such Partner would have
a deficit balance in its Adjusted Capital Account as adjusted after all other
allocations provided for in this Section 6.1 have been tentatively made as if
this Section 6.1(d)(iv) were not in this Agreement.

 

(v) Gross Income Allocation. In the event any Partner has a deficit balance in
its Capital Account at the end of any taxable period in excess of the sum of (A)
the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, however, that an
allocation pursuant to this Section 6.1(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this Section 6.1 have been
tentatively made as if Section 6.1(d)(iv) and this Section 6.1(d)(v) were not in
this Agreement.

 

38

 

 



(vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Unitholders Pro Rata. If the General Partner determines that
the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that satisfies such requirements.

 

(vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, the Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.

 

(viii) Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated as
determined by the General Partner in accordance with any method permitted under
Treasury Regulation Section 1.752-3(a)(3).

 

(ix) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the
Code (including pursuant to Treasury Regulation Section 1.734-2(b)(1)) is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.

 

(x) Economic Uniformity; Changes in Law.

 

(A) At the election of the General Partner with respect to any taxable period
ending upon, or after, the termination of the Subordination Period, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period, after taking into account allocations pursuant to Section
6.1(d)(iii), shall be allocated 100% to each Partner holding Subordinated Units
that are Outstanding as of the termination of the Subordination Period (“Final
Subordinated Units”) in the proportion of the number of Final Subordinated Units
held by such Partner to the total number of Final Subordinated Units then
Outstanding, until each such Partner has been allocated an amount of gross
income or gain that increases the Capital Account maintained with respect to
such Final Subordinated Units to an amount that after taking into account the
other allocations of income, gain, loss and deduction to be made with respect to
such taxable period will equal the product of (1) the number of Final
Subordinated Units held by such Partner and (2) the Per Unit Capital Amount for
a Common Unit. The purpose of this allocation is to establish uniformity between
the Capital Accounts underlying Final Subordinated Units and the Capital
Accounts underlying Common Units held by Persons other than the General Partner
and its Affiliates immediately prior to the conversion of such Final
Subordinated Units into Common Units. This allocation method for establishing
such economic uniformity will be available to the General Partner only if the
method for allocating the Capital Account maintained with respect to the
Subordinated Units between the transferred and retained Subordinated Units
pursuant to Section 5.5(c)(ii) does not otherwise provide such economic
uniformity to the Final Subordinated Units.

 

39

 

 

(B) With respect to an event triggering an adjustment to the Carrying Value of
Partnership property pursuant to Section 5.5(d) during any taxable period of the
Partnership ending upon, or after, the issuance of IDR Reset Common Units
pursuant to Section 5.11, after the application of Section 6.1(d)(x)(A), any
Unrealized Gains and Unrealized Losses shall be allocated among the Partners in
a manner that to the nearest extent possible results in the Capital Accounts
maintained with respect to such IDR Reset Common Units issued pursuant to
Section 5.11 equaling the product of (1) the Aggregate Quantity of IDR Reset
Common Units and (2) the Per Unit Capital Amount for an Initial Common Unit.

 

(C) With respect to any taxable period during which an IDR Reset Common Unit is
transferred to any Person who is not an Affiliate of the transferor, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period shall be allocated 100% to the transferor Partner of such
transferred IDR Reset Common Unit until such transferor Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such transferred IDR Reset Common Unit to an amount
equal to the Per Unit Capital Amount for an Initial Common Unit.

 

(D) For the proper administration of the Partnership and for the preservation of
uniformity of the Limited Partner Interests (or any class or classes thereof),
the General Partner shall (1) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (2) make special allocations of income, gain, loss, deduction,
Unrealized Gain or Unrealized Loss; and (3) amend the provisions of this
Agreement as appropriate (x) to reflect the proposal or promulgation of Treasury
Regulations under Section 704(b) or Section 704(c) of the Code or (y) otherwise
to preserve or achieve uniformity of the Limited Partner Interests (or any class
or classes thereof). The General Partner may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in this
Section 6.1(d)(x)(D) only if such conventions, allocations or amendments would
not have a material adverse effect on the Partners, the holders of any class or
classes of Limited Partner Interests issued and Outstanding or the Partnership,
and if such allocations are consistent with the principles of Section 704 of the
Code.

 

(xi) Curative Allocation.

 

(A) Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to (1)
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. In
exercising its discretion under this Section 6.1(d)(xi)(A), the General Partner
may take into account future Required Allocations that, although not yet made,
are likely to offset other Required Allocations previously made. Allocations
pursuant to this Section 6.1(d)(xi)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners. Further, allocations pursuant to this Section 6.1(d)(xi)(A) shall be
deferred with respect to allocations pursuant to clauses (1) and (2) hereof to
the extent the General Partner determines that such allocations are likely to be
offset by subsequent Required Allocations.

 

(B) The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1 (d)(xi)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(xi)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.

 

(xii) Corrective and Other Allocations. In the event of any allocation of
Additional Book Basis Derivative Items or any Book-Down Event or any recognition
of a Net Termination Loss, the following rules shall apply:

 

40

 

 

(A) The General Partner shall allocate Additional Book Basis Derivative Items
consisting of depreciation, amortization, depletion or any other form of cost
recovery (other than Additional Book Basis Derivative Items included in Net
Termination Gain or Net Termination Loss) with respect to any Adjusted Property
to the Unitholders, Pro Rata, and the holders of Incentive Distribution Rights,
all in the same proportion as the Net Termination Gain or Net Termination Loss
resulting from the Revaluation Event that gave rise to such Additional Book
Basis Derivative Items was allocated to them pursuant to Section 6.1(c).

 

(B) If a sale or other taxable disposition of an Adjusted Property, including,
for this purpose, inventory (“Disposed of Adjusted Property”) occurs other than
in connection with an event giving rise to Net Termination Gain or Net
Termination Loss, the General Partner shall allocate (1) items of gross income
and gain (aa) away from the holders of Incentive Distribution Rights and (bb) to
the Unitholders, or (2) items of deduction and loss (aa) away from the
Unitholders and (bb) to the holders of Incentive Distribution Rights, to the
extent that the Additional Book Basis Derivative Items with respect to the
Disposed of Adjusted Property (determined in accordance with the last sentence
of the definition of Additional Book Basis Derivative Items) treated as having
been allocated to the Unitholders pursuant to this Section 6.1(d)(xii)(B) exceed
their Share of Additional Book Basis Derivative Items with respect to such
Disposed of Adjusted Property. For purposes of this Section 6.1(d)(xii)(B), the
Unitholders shall be treated as having been allocated Additional Book Basis
Derivative Items to the extent that such Additional Book Basis Derivative Items
have reduced the amount of income that would otherwise have been allocated to
the Unitholders under the Partnership Agreement (e.g., Additional Book Basis
Derivative Items taken into account in computing cost of goods sold would reduce
the amount of book income otherwise available for allocation among the
Partners). Any allocation made pursuant to this Section 6.1(d)(xii)(B) shall be
made after all of the other Agreed Allocations have been made as if this Section
6.1(d)(xii) were not in this Agreement and, to the extent necessary, shall
require the reallocation of items that have been allocated pursuant to such
other Agreed Allocations.

 

(C) Net Termination Loss in an amount equal to the lesser of (1) such Net
Termination Loss and (2) the Aggregate Remaining Net Positive Adjustments shall
be allocated in such a manner, as determined by the General Partner, that to the
extent possible, the Capital Account balances of the Partners will equal the
amount they would have been had no prior Book-Up Events occurred, and any
remaining Net Termination Loss shall be allocated pursuant to Section 6.1(c)
hereof. In allocating Net Termination Loss pursuant to this Section
6.1(d)(xii)(C), the General Partner shall attempt, to the extent possible, to
cause the Capital Accounts of the Unitholders, on the one hand, and holders of
the Incentive Distribution Rights, on the other hand, to equal the amount they
would equal if (i) the Carrying Values of the Partnership’s property had not
been previously adjusted in connection with any prior Book-Up Events, (ii)
Unrealized Gain and Unrealized Loss (or, in the case of a liquidation, actual
gain or loss) with respect to such Partnership Property were determined with
respect to such unadjusted Carrying Values, and (iii) any resulting Net
Termination Gain had been allocated pursuant to Section 6.1(c)(i) (including,
for the avoidance of doubt, taking into account the provisions set forth in the
last sentence of Section 6.1(c)(i)).

 

(D) In making the allocations required under this Section 6.1(d)(xii), the
General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xii). Without
limiting the foregoing, if an Adjusted Property is contributed by the
Partnership to another entity classified as a partnership for federal income tax
purposes (the “lower tier partnership”), the General Partner may make
allocations similar to those described in Sections 6.1(d)(xii) (A) through (C)
to the extent the General Partner determines such allocations are necessary to
account for the Partnership’s allocable share of income, gain, loss and
deduction of the lower tier partnership that relate to the contributed Adjusted
Property in a manner that is consistent with the purpose of this Section
6.1(d)(xii).

 

(xiii) Special Curative Allocation in Event of Liquidation Prior to End of
Subordination Period. Notwithstanding any other provision of this Section 6.1
(other than the Required Allocations), if the Liquidation Date occurs prior to
the conversion of the last Outstanding Subordinated Unit, then items of income,
gain, loss and deduction for the taxable period that includes the Liquidation
Date (and, if necessary, items arising in previous taxable periods to the extent
the General Partner determines such items may be so allocated), shall be
specially allocated among the Partners in the manner determined appropriate by
the General Partner so as to cause, to the maximum extent possible, the Capital
Account in respect of each Common Unit to equal the amount such Capital Account
would have been if all prior allocations of Net Termination Gain and Net
Termination Loss had been made pursuant to Section 6.1(c)(i) or Section
6.1(c)(ii), as applicable.

 

41

 

 

(xiv) Certain Allocations of General and Administrative Expenses. To the extent
that the General Partner funds or agrees to fund any general and administrative
expenses or costs incurred by the Partnership, for which the General Partner has
not been and will not be reimbursed by the Partnership, items of deduction and
loss will be allocated to the General Partner in an amount equal to such
unreimbursed general and administrative expenses or costs.

 

Section 6.2 Allocations for Tax Purposes.

 

(a) Except as otherwise provided herein, for federal income tax purposes, each
item of income, gain, loss and deduction shall be allocated among the Partners
in the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to Section 6.1.

 

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined to be appropriate by the
General Partner (taking into account the General Partner’s discretion under
Section 6.1(d)(x)(D)); provided, however, that the General Partner shall apply
the principles of Treasury Regulation Section 1.704-3(d) in all events.

 

(c) The General Partner may determine to depreciate or amortize the portion of
an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so long as such conventions
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Limited Partner Interests.

 

(d) In accordance with Treasury Regulation Sections 1.1245-1(e) and 1.1250-1(f),
any gain allocated to the Partners upon the sale or other taxable disposition of
any Partnership asset shall, to the extent possible, after taking into account
other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

 

(e) All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.

 

42

 

 

(f) Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined for each taxable period and prorated on
a monthly basis and shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of each month; provided, however,
that such items for the period beginning on the Closing Date and ending on the
last day of the month in which the last Option Closing Date or the expiration of
the Over-Allotment Option occurs shall be allocated to the Partners as of the
opening of the National Securities Exchange on which the Partnership Interests
are listed or admitted to trading on the first Business Day of the next
succeeding month; provided further, that gain or loss on a sale or other
disposition of any assets of the Partnership or any other extraordinary item of
income or loss realized and recognized other than in the ordinary course of
business, as determined by the General Partner, shall be allocated to the
Partners as of the opening of the National Securities Exchange on which the
Partnership Interests are listed or admitted to trading on the first Business
Day of the month in which such gain or loss is recognized for federal income tax
purposes. The General Partner may revise, alter or otherwise modify such methods
of allocation to the extent permitted or required by Section 706 of the Code and
the regulations or rulings promulgated thereunder or for the proper
administration of the partnership.

 

(g) Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee, agent or representative in any case
in which such nominee, agent or representative has furnished the identity of
such owner to the Partnership in accordance with Section 6031(c) of the Code or
any other method determined by the General Partner.

 

(h) If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation Section
1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective allocations
pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).

 

Section 6.3 Requirement and Characterization of Distributions; Distributions to
Record Holders.

 

(a) Within 45 days following the end of each Quarter commencing with the Quarter
ending on December 31, 2016, an amount equal to 100% of Available Cash with
respect to such Quarter shall be distributed in accordance with this Article VI
by the Partnership to the Partners as of the Record Date selected by the General
Partner. All amounts of Available Cash distributed by the Partnership on any
date from any source shall be deemed to be Operating Surplus until the sum of
all amounts of Available Cash theretofore distributed by the Partnership to the
Partners pursuant to Section 6.4 equals the Operating Surplus from the Closing
Date through the close of the immediately preceding Quarter. Any remaining
amounts of Available Cash distributed by the Partnership on such date shall,
except as otherwise provided in Section 6.5, be deemed to be “Capital Surplus.”
All distributions required to be made under this Agreement shall be made subject
to Sections 17-607 and 17-804 of the Delaware Act and other applicable law,
notwithstanding any other provision of this Agreement.

 

(b) Notwithstanding Section 6.3(a) (but subject to the last sentence of Section
6.3(a)), in the event of the dissolution and liquidation of the Partnership, all
cash received during or after the Quarter in which the Liquidation Date occurs
shall be applied and distributed solely in accordance with, and subject to the
terms and conditions of, Section 12.4.

 

(c) The General Partner may treat taxes paid by the Partnership on behalf of, or
amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners, as determined appropriate under
the circumstances by the General Partner.

 

(d) Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through the Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.

 

43

 

 

Section 6.4 Distributions of Available Cash from Operating Surplus.

 

(a) During the Subordination Period. Available Cash with respect to any Quarter
within the Subordination Period that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or 6.5 shall be distributed as follows, except
as otherwise required in respect of additional Partnership Interests or
Derivative Partnership Interests issued pursuant to Section 5.6(b):

 

(i) First, to all Unitholders holding Common Units (excluding Unitholders
holding Unvested Acquisition Units), Pro Rata, until there has been distributed
in respect of each Common Unit then Outstanding an amount equal to the Minimum
Quarterly Distribution for such Quarter;

 

(ii) Second, to all Unitholders holding Common Units (excluding Unitholders
holding Unvested Acquisition Units), Pro Rata, until there has been distributed
in respect of each Common Unit then Outstanding an amount equal to the
Cumulative Common Unit Arrearage existing with respect to such Quarter;

 

(iii) Third, to all Unitholders holding Subordinated Units, Pro Rata, until
there has been distributed in respect of each Subordinated Unit then Outstanding
an amount equal to the Minimum Quarterly Distribution for such Quarter;

 

(iv) Fourth, to all Unitholders (excluding Unitholders holding Unvested
Acquisition Units), Pro Rata, until there has been distributed in respect of
each Unit then Outstanding an amount equal to the excess of the First Target
Distribution over the Minimum Quarterly Distribution for such Quarter;

 

(v) Fifth, (A) 15% to the holders of the Incentive Distribution Rights, Pro
Rata; and (B) 85% to all Unitholders (excluding Unitholders holding Unvested
Acquisition Units), Pro Rata, until there has been distributed in respect of
each Unit then Outstanding an amount equal to the excess of the Second Target
Distribution over the First Target Distribution for such Quarter;

 

(vi) Sixth, (A) 25% to the holders of the Incentive Distribution Rights, Pro
Rata; and (B) 75% to all Unitholders (excluding Unitholders holding Unvested
Acquisition Units), Pro Rata, until there has been distributed in respect of
each Unit then Outstanding an amount equal to the excess of the Third Target
Distribution over the Second Target Distribution for such Quarter; and

 

(vii) Thereafter, (A) 50% to the holders of the Incentive Distribution Rights,
Pro Rata; and (B) 50% to all Unitholders, Pro Rata (excluding Unitholders
holding Unvested Acquisition Units);

 

provided, however, that if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section 6.4(a)(vii
).

 

(b) After the Subordination Period. Available Cash with respect to any Quarter
after the Subordination Period that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or Section 6.5 shall be distributed as follows,
except as otherwise required in respect of additional Partnership Interests
issued pursuant to Section 5.6(b):

 

(i) First, to all Unitholders (excluding Unitholders holding Unvested
Acquisition Units), Pro Rata, until there has been distributed in respect of
each Unit then Outstanding an amount equal to the Minimum Quarterly Distribution
for such Quarter;

 

(ii) Second, to all Unitholders (excluding Unitholders holding Unvested
Acquisition Units), Pro Rata, until there has been distributed in respect of
each Unit then Outstanding an amount equal to the excess of the First Target
Distribution over the Minimum Quarterly Distribution for such Quarter;

 

44

 

 

(iii) Third, (A) 15% to the holders of the Incentive Distribution Rights, Pro
Rata; and (B) 85% to all Unitholders (excluding Unitholders holding Unvested
Acquisition Units), Pro Rata, until there has been distributed in respect of
each Unit then Outstanding an amount equal to the excess of the Second Target
Distribution over the First Target Distribution for such Quarter;

 

(iv) Fourth, (A) 25% to the holders of the Incentive Distribution Rights, Pro
Rata; and (B) 75% to all Unitholders (excluding Unitholders holding Unvested
Acquisition Units), Pro Rata, until there has been distributed in respect of
each Unit then Outstanding an amount equal to the excess of the Third Target
Distribution over the Second Target Distribution for such Quarter; and

 

(v) Thereafter, (A) 50% to the holders of the Incentive Distribution Rights, Pro
Rata; and (B) 50% to all Unitholders (excluding Unitholders holding Unvested
Acquisition Units), Pro Rata;

 

provided, however, that if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section 6.4(b)(v).

 

Section 6.5 Distributions of Available Cash from Capital Surplus. Available Cash
that is deemed to be Capital Surplus pursuant to the provisions of Section
6.3(a) shall be distributed, unless the provisions of Section 6.3 require
otherwise, to the Unitholders, Pro Rata, until there has been distributed in
respect of each Common Unit then Outstanding an amount equal to the Cumulative
Common Unit Arrearage. Thereafter, all Available Cash shall be distributed as if
it were Operating Surplus and shall be distributed in accordance with Section
6.4.

 

Section 6.6 Adjustment of Minimum Quarterly Distribution and Target Distribution
Levels.

 

(a) The Minimum Quarterly Distribution, Target Distributions, Common Unit
Arrearages and Cumulative Common Unit Arrearages shall be proportionately
adjusted in the event of any distribution, combination or subdivision (whether
effected by a distribution payable in Units or otherwise) of Units or other
Partnership Interests in accordance with Section 5.9. In the event of a
distribution of Available Cash that is deemed to be from Capital Surplus, the
then applicable Minimum Quarterly Distribution and Target Distributions shall be
adjusted proportionately downward to equal the product obtained by multiplying
the otherwise applicable Minimum Quarterly Distribution, First Target
Distribution, Second Target Distribution and Third Target Distribution, as the
case may be, by a fraction, the numerator of which is the Unrecovered Initial
Unit Price of the Common Units immediately after giving effect to such
distribution and the denominator of which is the Unrecovered Initial Unit Price
of the Common Units immediately prior to giving effect to such distribution.

 

(b) The Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall also be subject to adjustment
pursuant to Section 5.11 and Section 6.9.

 

Section 6.7 Special Provisions Relating to the Holders of Subordinated Units.

 

(a) Except with respect to the right to vote on or approve matters requiring the
vote or approval of a percentage of the holders of Outstanding Common Units and
the right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units, the holder of a Subordinated
Unit shall have all of the rights and obligations of a Unitholder holding Common
Units hereunder; provided, however, that immediately upon the conversion of
Subordinated Units into Common Units pursuant to Section 5.7, the Unitholder
holding a Subordinated Unit shall possess all of the rights and obligations of a
Unitholder holding Common Units hereunder with respect to such converted
Subordinated Units, including the right to vote as a Common Unitholder and the
right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units; provided, however, that such
converted Subordinated Units shall remain subject to the provisions of Sections
5.5(c)(ii), 6.1(d)(x)(A), 6.7(b) and 6.7(c).

 

45

 

 

(b) A Unitholder shall not be permitted to transfer a Subordinated Unit or a
Subordinated Unit that has converted into a Common Unit pursuant to Section 5.7
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder’s Capital Account with respect to the retained
Subordinated Units or Retained Converted Subordinated Units would be negative
after giving effect to the allocation under Section 5.5(c)(ii)(B).

 

(c) The holder of a Common Unit that has resulted from the conversion of a
Subordinated Unit pursuant to Section 5.7 or Section 11.4 shall not be issued a
Common Unit Certificate pursuant to Section 4.1 (if the Common Units are
represented by Certificates) and shall not be permitted to transfer such Common
Unit to a Person that is not an Affiliate of the holder until such time as the
General Partner determines, based on advice of counsel, that each such Common
Unit should have, as a substantive matter, like intrinsic economic and federal
income tax characteristics, in all material respects, to the intrinsic economic
and federal income tax characteristics of an Initial Common Unit. In connection
with the condition imposed by this Section 6.7(c), the General Partner may take
whatever steps are required to provide economic uniformity to such Common Units
in preparation for a transfer of such Common Units, including the application of
Sections 5.5(c)(ii), 6.1(d)(x) and 6.7(b); provided, however, that no such steps
may be taken that would have a material adverse effect on the Unitholders
holding Common Units.

 

Section 6.8 Special Provisions Relating to the Holders of Incentive Distribution
Rights.

 

(a) Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Incentive Distribution Rights (1) shall (x) possess the rights
and obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (y) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and (2)
shall not (x) be entitled to vote on any matters requiring the approval or vote
of the holders of Outstanding Units, except as provided by law, (y) be entitled
to any distributions other than as provided in Sections 6.4(a)(v), (vi) and
(vii), Sections 6.4(b)(iii), (iv) and (v), and Section 12.4 or (z) be allocated
items of income, gain, loss or deduction other than as specified in this Article
VI; provided, however, that for the avoidance of doubt, the foregoing shall not
preclude the Partnership from making any other payments or distributions in
connection with other actions permitted by this Agreement.

 

(b) A Unitholder shall not be permitted to transfer an IDR Reset Common Unit
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder’s Capital Account with respect to the retained IDR Reset
Common Units would be negative after giving effect to the allocation under
Section 5.5(c)(iii).

 

(c) A holder of an IDR Reset Common Unit that was issued in connection with an
IDR Reset Election pursuant to Section 5.11 shall not be issued a Common Unit
Certificate pursuant to Section 4.1 (if the Common Units are evidenced by
Certificates) or evidence of the issuance of uncertificated Common Units, and
shall not be permitted to transfer such Common Unit to a Person that is not an
Affiliate of such holder, until such time as the General Partner determines,
based on advice of counsel, that each such IDR Reset Common Unit should have, as
a substantive matter, like intrinsic economic and federal income tax
characteristics, in all material respects, to the intrinsic economic and federal
income tax characteristics of an Initial Common Unit. In connection with the
condition imposed by this Section 6.8(c), the General Partner may take whatever
steps are required to provide economic uniformity to such IDR Reset Common Units
in preparation for a transfer of such IDR Reset Common Units, including the
application of Section 5.5(c)(iii), Section 6.1(d)(x)(B), or Section
6.1(d)(x)(C); provided, however, that no such steps may be taken that would have
a material adverse effect on the Unitholders holding Common Units.

 

46

 

 

ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS

 

Section 7.1 Management.

 

(a) The General Partner shall conduct, direct and manage all activities of the
Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner, in its
capacity as such, shall have any management power over the business and affairs
of the Partnership. In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or that are granted to the
General Partner under any other provision of this Agreement, the General
Partner, subject to Section 7.3, shall have full power and authority to do all
things and on such terms as it determines to be necessary or appropriate to
conduct the business of the Partnership, to exercise all powers set forth in
Section 2.5 and to effectuate the purposes set forth in Section 2.4, including
the following:

 

(i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into or exchangeable for Partnership Interests, and the
incurring of any other obligations;

 

(ii) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

 

(iii) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership or the merger or
other combination of the Partnership with or into another Person (the matters
described in this clause (iii) being subject, however, to any prior approval
that may be required by Section 7.3 and Article XIV);

 

(iv) the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement, including the financing of
the conduct of the operations of the Partnership Group; subject to Section
7.6(a), the lending of funds to other Persons;

 

(v) the negotiation, execution and performance of any contracts, conveyances or
other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);

 

(vi) the distribution of Partnership cash;

 

(vii) the selection and dismissal of officers, employees, agents, internal and
outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;

 

(viii) the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;

 

(ix) the formation of, or acquisition of an interest in, and the contribution of
property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons subject to the restrictions set forth in Section 2.4;

 

(x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;

 

47

 

 

(xi) the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;

 

(xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);

 

(xiii) the purchase, sale or other acquisition or disposition of Partnership
Interests, or the issuance of Derivative Partnership Interests.

 

(b) Notwithstanding any other provision of this Agreement, the Delaware Act or
any applicable law, rule or regulation, each Record Holder and each other Person
who may acquire an interest in a Partnership Interest or that is otherwise bound
by this Agreement hereby (i) approves, ratifies and confirms the execution,
delivery and performance by the parties thereto of this Agreement, the
Contribution Agreement and the other agreements described in or filed as
exhibits to the Plan of Conversion and the Company’s securities filings that are
related to the transactions contemplated by the Plan o f Conversion
(collectively, the “Transaction Documents”) (in each case other than this
Agreement, without giving effect to any amendments, supplements or restatements
thereof entered into after the date such Person becomes bound by the provisions
of this Agreement); (ii) agrees that the General Partner (on its own or on
behalf of the Partnership) is authorized to execute, deliver and perform the
agreements referred to in clause (i) of this sentence and the other agreements,
acts, transactions and matters described in or contemplated by the IPO
Registration Statement on behalf of the Partnership without any further act,
approval or vote of the Partners or the other Persons who may acquire an
interest in Partnership Interests or are otherwise bound by this Agreement; and
(iii) agrees that the execution, delivery or performance by the General Partner,
or any Affiliate of any of the General Partner of this Agreement or any
agreement authorized or permitted under this Agreement (including the exercise
by the General Partner or any Affiliate of the General Partner of the rights
accorded pursuant to Article XV) shall not constitute a breach by the General
Partner of any duty that the General Partner may owe the Partnership or the
Limited Partners or any other Persons under this Agreement (or any other
agreements) or of any duty existing at law, in equity or otherwise.

 

Section 7.2 Certificate of Limited Partnership. Upon approval of the Plan of
Conversion by the Shareholder’s of BMHM and its Chief Executive Officer filing
the Certificate of Conversion with the Secretary of Stat of the State of
Delaware, the General Partner has caused the Certificate of Limited Partnership
to be filed with the Secretary of State of the State of Delaware as required by
the Delaware Act and the Plan of Conversion. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents
that the General Partner determines to be necessary or appropriate for the
formation, continuation, qualification and operation of a limited partnership
(or a partnership in which the limited partners have limited liability) in the
State of Delaware or any other state in which the Partnership may elect to do
business or own property. To the extent the General Partner determines such
action to be necessary or appropriate, the General Partner shall file amendments
to and restatements of the Certificate of Limited Partnership and do all things
to maintain the Partnership as a limited partnership (or a partnership or other
entity in which the limited partners have limited liability) under the laws of
the State of Delaware or of any other state in which the Partnership may elect
to do business or own property. Subject to the terms of Section 3.3(a), the
General Partner shall not be required, before or after filing, to deliver or
mail a copy of the Certificate of Limited Partnership, any qualification
document or any amendment thereto to any Limited Partner.

 

Section 7.3 Restrictions on the General Partner’s Authority to Sell Assets of
the Partnership Group.

 

Except as provided in Article XII and Article XIV, the General Partner may not
sell, exchange or otherwise dispose of all or substantially all of the assets of
the Partnership Group, taken as a whole, in a single transaction or a series of
related transactions (including by way of merger, consolidation or other
combination or sale of ownership interests of the Partnership’s Subsidiaries)
without the approval of holders of a Unit Majority; provided, however, that this
provision shall not preclude or limit the General Partner’s ability to mortgage,
pledge, hypothecate or grant a security interest in all or substantially all of
the assets of the Partnership Group and shall not apply to any forced sale of
any or all of the assets of the Partnership Group pursuant to the foreclosure
of, or other realization upon, any such encumbrance.

 

48

 

 

Section 7.4 Reimbursement of and Other Payments to the General Partner.

 

(a) Except as provided in this Section 7.4, and elsewhere in this Agreement or a
management agreement between the General Partner and the Partnership, the
General Partner shall not be compensated for its services as a general partner.

 

(b) Except as may be otherwise provided for in the Omnibus Agreement, the
General Partner shall be reimbursed on a monthly basis, or such other basis as
the General Partner may determine, for (i) all direct and indirect expenses it
incurs or payments it makes on behalf of the Partnership Group (including
salary, bonus, incentive compensation and other amounts paid to any Person,
including Affiliates of the General Partner, to perform services for the
Partnership Group or for the General Partner in the discharge of its duties to
the Partnership Group), and (ii) all other expenses allocable to the Partnership
Group or otherwise incurred by the General Partner or its Affiliates in
connection with managing and operating the Partnership Group’s business and
affairs (including expenses allocated to the General Partner by its Affiliates).
The General Partner shall determine the expenses that are allocable to the
Partnership Group. Reimbursements pursuant to this Section 7.4 shall be in
addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7. Any allocation of expenses to the
Partnership by the General Partner in a manner consistent with its or its
Affiliates’ past business practices (whether or not actually reimbursed) shall
be deemed to have been made in good faith.

 

(c) The General Partner, without the approval of the Limited Partners (who shall
have no right to vote in respect thereof), may propose and adopt on behalf of
the Partnership employee benefit plans, employee programs and employee practices
(including plans, programs and practices involving the issuance of Partnership
Interests or Derivative Partnership Interests), or cause the Partnership to
issue Partnership Interests or Derivative Partnership Interests in connection
with, or pursuant to, any employee benefit plan, employee program or employee
practice maintained or sponsored by the General Partner or any of its Affiliates
in each case for the benefit of officers, employees and directors of the General
Partner or any of its Affiliates, in respect of services performed, directly or
indirectly, for the benefit of the Partnership Group. The Partnership agrees to
issue and sell to the General Partner or any of its Affiliates any Partnership
Interests or Derivative Partnership Interests that the General Partner or such
Affiliates are obligated to provide to any officers, employees, consultants and
directors pursuant to any such employee benefit plans, employee programs or
employee practices. Expenses incurred by the General Partner in connection with
any such plans, programs and practices (including the net cost to the General
Partner or such Affiliates of Partnership Interests or Derivative Partnership
Interests purchased by the General Partner or such Affiliates from the
Partnership to fulfill options or awards under such plans, programs and
practices) shall be reimbursed in accordance with Section 7.4(b). Any and all
obligations of the General Partner under any employee benefit plans, employee
programs or employee practices adopted by the General Partner as permitted by
this Section 7.4(c) shall constitute obligations of the General Partner
hereunder and shall be assumed by any successor General Partner approved
pursuant to Section 11.1 or Section 11.2 or the transferee of or successor to
all of the General Partner’s General Partner Interest pursuant to Section 4.6.

 

(d) The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.

 

49

 

 

Section 7.5 Outside Activities.

 

(a) The General Partner, for so long as it is the General Partner of the
Partnership (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to its performance
as general partner.

 

(b) Subject to the terms of Section 7.5(c), each Unrestricted Person (other than
the General Partner) shall have the right to engage in businesses of every type
and description and other activities for profit and to engage in and possess an
interest in other business ventures of any and every type or description, and
none of the same shall constitute a breach of this Agreement or any duty
otherwise existing at law, in equity or otherwise, to any Partner. None of any
Limited Partner or any other Person shall have any rights by virtue of this
Agreement, or the partnership relationship established hereby in any business
ventures of any Unrestricted Person.

 

(c) Subject to the terms of Section 7.5(a) and Section 7.5(b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any duty or any other obligation of any type whatsoever of the
General Partner or any other Unrestricted Person for the Unrestricted Persons
(other than the General Partner) to engage in such business interests and
activities in preference to or to the exclusion of the Partnership and (iii) the
Unrestricted Persons shall have no obligation hereunder or as a result of any
duty otherwise existing at law, in equity or otherwise, to present business
opportunities to the Partnership. Notwithstanding anything to the contrary in
this Agreement or any duty otherwise existing at law or in equity, the doctrine
of corporate opportunity, or any analogous doctrine, shall not apply to any
Unrestricted Person (including the General Partner). No Unrestricted Person
(including the General Partner) who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for the Partnership, shall have any duty to communicate or offer such
opportunity to the Partnership, and such Unrestricted Person (including the
General Partner) shall not be liable to the Partnership, to any Limited Partner
or any other Person bound by this Agreement for breach of any duty by reason of
the fact that such Unrestricted Person (including the General Partner) pursues
or acquires for itself, directs such opportunity to another Person or does not
communicate such opportunity or information to the Partnership, provided that
such Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person.

 

(d) The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests in addition to those acquired on the Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units and/or other Partnership
Interests acquired by them. The term “Affiliates” when used in this Section
7.5(d) with respect to the General Partner.

 

Section 7.6 Loans from the General Partner; Loans or Contributions from the
Partnership.

 

(a) The General Partner or any of its Affiliates may lend to the Partnership
Group, and the General Partner may authorize the Partnership Group to borrow
from the General Partner or any of its Affiliates, funds needed or desired by
the Partnership Group, as determined by the General Partner, for such periods of
time and in such amounts as the General Partner may determine; provided,
however, that in any such case the lending party may not charge the borrowing
party interest at a rate greater than the rate that would be charged the
borrowing party or impose terms less favorable to the borrowing party than would
be charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds.

 

50

 

 

(b) The Partnership may lend or contribute to the General Partner or any
affiliate of the General Partner, and any the General Partner or any affiliate
of the General Partner may borrow from the Partnership, funds on terms and
conditions determined by the General Partner for purposes to advance the
business of the Partnership that the General Partner deems unadvisable to carry
on within the Partnership Group.

 

(c) No borrowing by the Partnership Group or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty, expressed or
implied, of the General Partner or its Affiliates to the Partnership or the
Limited Partners existing hereunder, or existing at law, in equity or otherwise
by reason of the fact that the purpose or effect of such borrowing is directly
or indirectly to (i) enable distributions to the General Partner or its
Affiliates (including in their capacities as Limited Partners) to exceed the
General Partner’s Percentage Interest of the total amount distributed to all
Partners or (ii) hasten the expiration of the Subordination Period or the
conversion of any Subordinated Units into Common Units.

 

Section 7.7 Indemnification.

 

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity on behalf of or for the benefit of the Partnership;
provided, that the Indemnitee shall not be indemnified and held harmless
pursuant to this Agreement if there has been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter for which the Indemnitee is seeking indemnification pursuant to this
Agreement, the Indemnitee acted in bad faith or engaged in intentional fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to any Affiliate
of the General Partner, or to any other Indemnitee, with respect to any such
Affiliate’s obligations pursuant to the Transaction Documents. Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.

 

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to Section
7.7(a) in defending any claim, demand, action, suit or proceeding shall, from
time to time, be advanced by the Partnership prior to a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 7.7, the Indemnitee is not entitled to be indemnified
upon receipt by the Partnership of any undertaking by or on behalf of the
Indemnitee to repay such amount if it shall be ultimately determined that the
Indemnitee is not entitled to be indemnified as authorized by this Section 7.7.

 

(c) The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee may be entitled under this Agreement or any
other agreement, pursuant to any vote of the holders of Outstanding Limited
Partner Interests, as a matter of law, in equity or otherwise, both as to
actions in the Indemnitee’s capacity as an Indemnitee and as to actions in any
other capacity (including any capacity under the IPO Underwriting Agreement),
and shall continue as to an Indemnitee who has ceased to serve in such capacity
and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Indemnitee.

 

51

 

 

(d) The Partnership may purchase and maintain (or reimburse the General Partner
or its Affiliates for the cost of) insurance, on behalf of the General Partner,
its Affiliates and such other Persons as the General Partner shall determine,
against any liability that may be asserted against, or expense that may be
incurred by, such Person in connection with the Partnership’s activities or such
Person’s activities on behalf of the Partnership, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.

 

(e) For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.

 

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

 

(h) The provisions of this Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

 

(i) No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

 

Section 7.8 Liability of Indemnitees.

 

(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who are bound by this Agreement for losses
sustained or liabilities incurred as a result of any act or omission of an
Indemnitee unless there has been a final and non-appealable judgment entered by
a court of competent jurisdiction determining that, in respect of the matter in
question, the Indemnitee acted in bad faith or engaged in intentional fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was unlawful.

 

(b) The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.

 

(c) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to the
Partners, the General Partner and any other Indemnitee acting in connection with
the Partnership’s business or affairs shall not be liable to the Partnership or
to any Partner or to any other Persons who are bound by this Agreement for its
good faith reliance on the provisions of this Agreement.

 

52

 

 

(d) Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Indemnitees under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

Section 7.9 Standards of Conduct; Resolution of Conflicts of Interest and
Replacement of Duties.

 

(a) Whenever the General Partner makes a determination or takes or declines to
take any action, or any Affiliate of the General Partner causes the General
Partner to do so, in its capacity as the general partner of the Partnership as
opposed to in its individual capacity, whether under this Agreement, or any
other agreement contemplated hereby or otherwise, then, unless a lesser standard
is provided for in this Agreement, or the determination, action or omission has
been approved as provided in Section 7.9(b)(i) or Section 7.9(b)(ii), the
General Partner, or such Affiliate causing it to do so, shall make such
determination or take or decline to take such action in good faith. Whenever the
Board of Directors, any committee of the Board of Directors (including the
Conflicts Committee) or any Affiliate of the General Partner makes a
determination or takes or declines to take any action, whether under this
Agreement, or any other agreement contemplated hereby or otherwise, then, unless
a lesser standard is provided for in this Agreement or the determination, action
or omission has been approved as provided in Section 7.9(b)(ii), the Board of
Directors, any committee of the Board of Directors (including the Conflicts
Committee) or any Affiliate of the General Partner shall make such determination
or take or decline to take such action in good faith. The foregoing and other
lesser standards governing any determination, action or omission provided for in
this Agreement are the sole and exclusive standards governing any such
determinations, actions and omissions of the General Partner, the Board of
Directors, any committee of the Board of Directors (including the Conflicts
Committee) and any Affiliate of the General Partner, and no such Person shall be
subject to any fiduciary duty or other duty or obligation, or any other,
different or higher standard (all of which duties, obligations and standards are
hereby eliminated, waived and disclaimed), under this Agreement, or any other
agreement contemplated hereby or otherwise, or under the Delaware Act or any
other law, rule or regulation or at equity. Any determination, action or
omission by the General Partner, the Board of Directors of the General Partner
or any committee thereof (including the Conflicts Committee) or any Affiliate of
the General Partner will for all purposes be presumed to have been in good
faith. In any proceeding brought by or on behalf of the Partnership, any Limited
Partner or any other Person who acquires an interest in a Partnership Interest
or any other Person who is bound by this Agreement challenging such
determination, action or omission, the Person bringing or prosecuting such
proceeding shall have the burden of proving that such determination, action or
omission was not in good faith. A determination or the taking or declining to
take an action will be conclusively deemed to be in “good faith” for purposes of
this Agreement if the Person or Persons making such determination or taking or
declining to take such action subjectively believes (i) that the determination
or other action is in the best interests of the Partnership, or (ii) in the case
of any other provision of this Agreement that provides an express standard or
required determination, that such express standard or required determination has
been met. Further, a determination that a director satisfies the eligibility
requirements to be a member of the Conflicts Committee will be conclusively
deemed to be in “good faith” for purposes of this Agreement if the Person or
Persons making such determination subjectively believes that such director
satisfies the eligibility requirements to be a member of the Conflicts
Committee.

 

53

 

 

(b) Unless a lesser standard is otherwise provided in this Agreement, whenever a
potential conflict of interest exists or arises between the General Partner or
any of its Affiliates, on the one hand, and the Partnership, or any Partner, on
the other hand, any resolution or course of action by the General Partner or its
Affiliates in respect of such conflict of interest shall be permitted and deemed
approved by all Partners, and shall not constitute a breach of this Agreement,
any agreement contemplated herein or therein or of any duty stated or implied by
law or equity, if the resolution or course of action in respect of such conflict
of interest is (i) approved by Special Approval or (ii) approved by the vote of
a majority of the Outstanding Common Units (excluding Common Units owned by the
General Partner and its Affiliates). The General Partner shall be authorized but
not required in connection with its resolution of such conflict of interest to
seek Special Approval or Unitholder approval of such resolution, and the General
Partner may also adopt a resolution or course of action that has not received
Special Approval or Unitholder approval. If the General Partner does not obtain
Special Approval or Unitholder approval of a resolution or course of action in
respect of a conflict of interest as provided in either clause (i) or clause
(ii) of the first sentence of this Section 7.9(b), then any such resolution or
course of action shall be governed by Section 7.9(a). Whenever the General
Partner makes a determination to refer any potential conflict of interest to the
Conflicts Committee for Special Approval, to seek Unitholder approval or to
adopt a resolution or course of action that has not received Special Approval or
Unitholder approval, then the General Partner shall be entitled, to the fullest
extent permitted by law, to make such determination free of any duty or
obligation whatsoever to the Partnership or any Limited Partner, and the General
Partner shall not, to the fullest extent permitted by law, be required to act in
good faith or pursuant to any other standard or duty imposed by this Agreement,
any other agreement contemplated hereby or otherwise or under the Delaware Act
or any other law, rule or regulation or at equity, and the General Partner in
making such determination shall be permitted to do so in its sole and absolute
discretion. If Special Approval is obtained, then it shall be presumed that, in
making its decision, the Conflicts Committee acted in good faith. In any
proceeding brought by any Limited Partner or by or on behalf of such Limited
Partner or any other Limited Partner or the Partnership or by or on behalf of
any Person who acquires an interest in a Partnership Interest challenging any
action or decision by the Conflicts Committee with respect to any matter
referred to the Conflicts Committee for Special Approval, or challenging any
determination by the Board of Directors that a director satisfies the
eligibility requirements to be a member of the Conflicts Committee, the Person
bringing or prosecuting such proceeding shall have the burden of overcoming the
presumption that the Conflicts Committee or the Board of Directors, as
applicable, acted in good faith. Notwithstanding anything to the contrary in
this Agreement or any duty otherwise existing at law or equity, the conflicts of
interest described in the IPO Registration Statement are hereby approved by all
Partners and shall not constitute a breach of this Agreement or any such duty.

 

(c) Whenever the General Partner makes a determination or takes or declines to
take any action, or any Affiliate of the General Partner causes the General
Partner to do so, in its individual capacity as opposed to in its capacity as
the general partner of the Partnership, whether under this Agreement, or any
other agreement contemplated hereby or otherwise, then (i) the General Partner,
or such Affiliate causing it to do so, is entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
action free of any duty (including any fiduciary duty) or obligation whatsoever
to the Partnership, any Limited Partner, any other Person who acquires an
interest in a Partnership Interest or any other Person who is bound by this
Agreement, (ii) the General Partner, or such Affiliate causing it to do so,
shall not, to the fullest extent permitted by law, be required to act in good
faith or pursuant to any other standard imposed by this Agreement, any other
agreement contemplated hereby or otherwise or under the Delaware Act or any
other law, rule or regulation or at equity and (iii) the Person or Persons
making such determination or taking or declining to take such action shall be
permitted to do so in their sole and absolute discretion. By way of illustration
and not of limitation, whenever the phrases “at its option,” “its sole and
absolute discretion” or some variation of those phrases, are used in this
Agreement, they indicate that the General Partner is acting in its individual
capacity. For the avoidance of doubt, whenever the General Partner votes or
transfers its Partnership Interests, or refrains from voting or transferring its
Partnership Interests, it shall be acting in its individual capacity.

 

(d) The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a general or limited
partnership.

 

(e) Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to sell or otherwise dispose of, or approve the sale or disposition of, any
asset of the Partnership Group other than in the ordinary course of business.
Any determination by either the General Partner or any of its Affiliates to
enter into such contracts shall, in each case, be at its option.

 

54

 

 

(g) For the avoidance of doubt, whenever the Board of Directors, any member of
the Board of Directors, any committee of the Board of Directors (including the
Conflicts Committee) and any member of any such committee, the officers of the
General Partner or any Affiliates of the General Partner make a determination on
behalf of or recommendation to the General Partner, or cause the General Partner
to take or omit to take any action, whether in the General Partner’s capacity as
the General Partner or in its individual capacity, the standards of care
applicable to the General Partner shall apply to such Persons, and such Persons
shall be entitled to all benefits and rights (but not the obligations) of the
General Partner hereunder, including eliminations, waivers and modifications of
duties (including any fiduciary duties) to the Partnership, any of its Partners
or any other Person who acquires an interest in a Partnership Interest or any
other Person bound by this Agreement, and the protections and presumptions set
forth in this Agreement.

 

Section 7.10 Other Matters Concerning the General Partner and Other Indemnitees.

 

(a) The General Partner and any other Indemnitee may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.

 

(b) The General Partner and any other Indemnitee may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the advice or opinion (including an Opinion of Counsel)
of such Persons as to matters that the General Partner or such Indemnitee,
respectively, reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such advice or opinion.

 

(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership.

 

Section 7.11 Purchase or Sale of Partnership Interests.

 

The General Partner may cause the Partnership to purchase or otherwise acquire
Partnership Interests or Derivative Partnership Interests. The General Partner
or any Affiliate of the General Partner may also purchase or otherwise acquire
and sell or otherwise dispose of Partnership Interests for its own account,
subject to the provisions of Articles IV and X.

 

Section 7.12 Registration Rights of the General Partner and its Affiliates.

 

(a) Demand Registration. Upon receipt of a Notice from any Holder at any time
after the 180th day after the Closing Date, the Partnership shall file with the
Commission as promptly as reasonably practicable a registration statement under
the Securities Act (each, a “Registration Statement”) providing for the resale
of the Registrable Securities identified in such Notice, which may, at the
option of the Holder giving such Notice, be a Registration Statement that
provides for the resale of the Registrable Securities from time to time pursuant
to Rule 415 under the Securities Act. The Partnership shall use commercially
reasonable efforts to cause such Registration Statement to become effective as
soon as reasonably practicable after the initial filing of the Registration
Statement and to remain effective and available for the resale of the
Registrable Securities by the Selling Holders named therein until the earlier of
(i) six months following such Registration Statement’s effective date and (ii)
the date on which all Registrable Securities covered by such Registration
Statement have been sold. In the event one or more Holders request in a Notice
to dispose of a number of Registrable Securities that such Holder or Holders
reasonably anticipates will result in gross proceeds of at least $30 million in
the aggregate pursuant to a Registration Statement in an Underwritten Offering,
the Partnership shall retain underwriters that are reasonably acceptable to such
Selling Holders in order to permit such Selling Holders to effect such
disposition through an Underwritten Offering; provided, however, that the
Partnership shall have the exclusive right to select the bookrunning managers.
The Partnership and such Selling Holders shall enter into an underwriting
agreement in customary form that is reasonably acceptable to the Partnership and
take all reasonable actions as are requested by the managing underwriters to
facilitate the Underwritten Offering and sale of Registrable Securities therein.
No Holder may participate in the Underwritten Offering unless it agrees to sell
its Registrable Securities covered by the Registration Statement on the terms
and conditions of the underwriting agreement and completes and delivers all
necessary documents and information reasonably required under the terms of such
underwriting agreement. In the event that the managing underwriter of such
Underwritten Offering advises the Partnership and the Holder in writing that in
its opinion the inclusion of all or some Registrable Securities would adversely
and materially affect the timing or success of the Underwritten Offering, the
amount of Registrable Securities that each Selling Holder requested be included
in such Underwritten Offering shall be reduced on a Pro Rata basis to the
aggregate amount that the managing underwriter deems will not have such material
and adverse effect. Any Holder may withdraw from such Underwritten Offering by
notice to the Partnership and the managing underwriter; provided such notice is
delivered prior to the launch of such Underwritten Offering.

 

55

 

 

(b) Piggyback Registration. At any time after the 180th day after the Closing
Date, if the Partnership shall propose to file a Registration Statement (other
than pursuant to a demand made pursuant to Section 7.12(a)) for an offering of
Partnership Interests for cash (other than an offering relating solely to an
employee benefit plan, an offering relating to a transaction on Form S-4 or an
offering on any registration statement that does not permit secondary sales),
the Partnership shall notify all Holders of such proposal at least five Business
Days before the proposed filing date. The Partnership shall use commercially
reasonable efforts to include such number of Registrable Securities held by any
Holder in such Registration Statement as each Holder shall request in a Notice
received by the Partnership within two Business Days of such Holder’s receipt of
the notice from the Partnership. If the Registration Statement about which the
Partnership gives notice under this Section 7.12 (b) is for an Underwritten
Offering, then any Holder’s ability to include its desired amount of Registrable
Securities in such Registration Statement shall be conditioned on such Holder’s
inclusion of all such Registrable Securities in the Underwritten Offering;
provided that, in the event that the managing underwriter of such Underwritten
Offering advises the Partnership and the Holder in writing that in its opinion
the inclusion of all or some Registrable Securities would adversely and
materially affect the timing or success of the Underwritten Offering, the amount
of Registrable Securities that each Selling Holder requested be included in such
Underwritten Offering shall be reduced on a Pro Rata basis to the aggregate
amount that the managing underwriter deems will not have such material and
adverse effect. In connection with any such Underwritten Offering, the
Partnership and the Selling Holders involved shall enter into an underwriting
agreement in customary form that is reasonably acceptable to the Partnership and
take all reasonable actions as are requested by the managing underwriters to
facilitate the Underwritten Offering and sale of Registrable Securities therein.
No Holder may participate in the Underwritten Offering unless it agrees to sell
its Registrable Securities covered by the Registration Statement on the terms
and conditions of the underwriting agreement and completes and delivers all
necessary documents and information reasonably required under the terms of such
underwriting agreement. Any Holder may withdraw from such Underwritten Offering
by notice to the Partnership and the managing underwriter; provided such notice
is delivered prior to the launch of such Underwritten Offering. The Partnership
shall have the right to terminate or withdraw any Registration Statement or
Underwritten Offering initiated by it under this Section 7.12 (b) prior to the
effective date of the Registration Statement or the pricing date of the
Underwritten Offering, as applicable.

 

(c) Sale Procedures. In connection with its obligations under this Section 7.12,
the Partnership shall:

 

(i) furnish to each Selling Holder (A) as far in advance as reasonably
practicable before filing a Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or supplement or amendment thereto, and
(B) such number of copies of such Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement; provided,
however, that the Partnership will not have any obligation to provide any
document pursuant to clause (B) hereof that is available on the Commission’s
website;

 

56

 

 

(ii) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the managing underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any jurisdiction where it is not then so subject;

 

(iii) promptly notify each Selling Holder and each underwriter, at any time when
a prospectus is required to be delivered under the Securities Act, of (A) the
filing of a Registration Statement or any prospectus or prospectus supplement to
be used in connection therewith, or any amendment or supplement thereto, and,
with respect to such Registration Statement or any post-effective amendment
thereto, when the same has become effective; and (B) any written comments from
the Commission with respect to any Registration Statement or any document
incorporated by reference therein and any written request by the Commission for
amendments or supplements to a Registration Statement or any prospectus or
prospectus supplement thereto;

 

(iv) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of (A)
the occurrence of any event or existence of any fact (but not a description of
such event or fact) as a result of which the prospectus or prospectus supplement
contained in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of the prospectus contained therein, in the light of the circumstances
under which a statement is made); (B) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement, or the initiation of any proceedings for that purpose; or (C) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, subject to Section 7.12(f), the Partnership agrees to, as promptly as
practicable, amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing and to take such
other reasonable action as is necessary to remove a stop order, suspension,
threat thereof or proceedings related thereto; and

 

(v) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of the Registrable Securities,
including the provision of comfort letters and legal opinions as are customary
in such securities offerings.

 

(d) Suspension. Each Selling Holder, upon receipt of notice from the Partnership
of the happening of any event of the kind described in Section 7.12(c)(iv),
shall forthwith discontinue disposition of the Registrable Securities by means
of a prospectus or prospectus supplement until such Selling Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by such
subsection or until it is advised in writing by the Partnership that the use of
the prospectus may be resumed, and has received copies of any additional or
supplemental filings incorporated by reference in the prospectus.

 

(e) Expenses. Except as set forth in an underwriting agreement for the
applicable Underwritten Offering or as otherwise agreed between a Selling Holder
and the Partnership, all costs and expenses of a Registration Statement filed or
an Underwritten Offering that includes Registrable Securities pursuant to this
Section 7.12 (other than underwriting discounts and commissions on Registrable
Securities and fees and expenses of counsel and advisors to Selling Holders)
shall be paid by the Partnership.

 

57

 

 

(f) Delay Right. Notwithstanding anything to the contrary herein, if the General
Partner determines that the Partnership’s compliance with its obligations in
this Section 7.12 would be detrimental to the Partnership because such
registration would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership, (y)
require premature disclosure of material information that the Partnership has a
bona fide business purpose for preserving as confidential or (z) render the
Partnership unable to comply with requirements under applicable securities laws,
then the Partnership shall have the right to postpone compliance with such
obligations for a period of not more than six months; provided, however, that
such right may not be exercised more than twice in any 24-month period.

 

(g) Indemnification.

 

(i) In addition to and not in limitation of the Partnership’s obligation under
Section 7.7, the Partnership shall, to the fullest extent permitted by law,
indemnify and hold harmless each Selling Holder, its officers, directors and
each Person who controls the Holder (within the meaning of the Securities Act)
and any agent thereof (collectively, “Indemnified Persons”) from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including legal fees and expenses), judgments, fines, penalties, interest,
settlements or other amounts arising from any and all claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
in which any Indemnified Person may be involved, or is threatened to be
involved, as a party or otherwise, under the Securities Act or otherwise
(hereinafter referred to in this Section 7.12(g) as a “claim” and in the plural
as “claims”) based upon, arising out of or resulting from any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Statement, preliminary prospectus, final prospectus or issuer free writing
prospectus under which any Registrable Securities were registered or sold by
such Selling Holder under the Securities Act, or arising out of, based upon or
resulting from the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that the Partnership shall not be liable to any
Indemnified Person to the extent that any such claim arises out of, is based
upon or results from an untrue statement or alleged untrue statement or omission
or alleged omission made in such Registration Statement, preliminary prospectus,
final prospectus or issuer free writing prospectus in reliance upon and in
conformity with written information furnished to the Partnership by or on behalf
of such Indemnified Person specifically for use in the preparation thereof.

 

(ii) Each Selling Holder shall, to the fullest extent permitted by law,
indemnify and hold harmless the Partnership, the General Partner, the General
Partner’s officers and directors and each Person who controls the Partnership or
the General Partner (within the meaning of the Securities Act) and any agent
thereof to the same extent as the foregoing indemnity from the Partnership to
the Selling Holders, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in a Registration Statement, prospectus or free writing prospectus
relating to the Registrable Securities held by such Selling Holder.

 

(iii) The provisions of this Section 7.12(g) shall be in addition to any other
rights to indemnification or contribution that a Person entitled to
indemnification under this Section 7.12(g) may have pursuant to law, equity,
contract or otherwise.

 

(h) Specific Performance. Damages in the event of breach of Section 7.12 by a
party hereto may be difficult, if not impossible, to ascertain, and it is
therefore agreed that each party, in addition to and without limiting any other
remedy or right it may have, will have the right to seek an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each of
the parties hereto hereby waives, to the fullest extent permitted by law, any
and all defenses it may have on the ground of lack of jurisdiction or competence
of the court to grant such an injunction or other equitable relief. The
existence of this right will not preclude any such party from pursuing any other
rights and remedies at law or in equity that such party may have.

 

58

 

 

Section 7.13 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner and any officer of the General Partner
authorized by the General Partner to act on behalf of and in the name of the
Partnership has full power and authority to encumber, sell or otherwise use in
any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives, to the fullest extent permitted by law, any and
all defenses or other remedies that may be available against such Person to
contest, negate or disaffirm any action of the General Partner or any such
officer in connection with any such dealing. In no event shall any Person
dealing with the General Partner or any such officer or its representatives be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
General Partner or any such officer or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (a) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and (c)
such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.

 

Section 7.14 Replacement of Fiduciary Duties. Notwithstanding any other
provision of this Agreement, to the extent that, at law or in equity, the
General Partner or any other Indemnitee would have duties (including fiduciary
duties) to the Partnership, to another Partner, to any Person who acquires an
interest in a Partnership Interest or to any other Person bound by this
Agreement, all such duties (including fiduciary duties) are hereby eliminated,
to the fullest extent permitted by law, and replaced with the duties expressly
set forth herein. The elimination of duties (including fiduciary duties) to the
Partnership, each of the Partners, each other Person who acquires an interest in
a Partnership Interest and each other Person bound by this Agreement and
replacement thereof with the duties expressly set forth herein are approved by
the Partnership, each of the Partners, each other Person who acquires an
interest in a Partnership Interest and each other Person bound by this
Agreement.

 

ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 8.1 Records and Accounting.

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including all books and records necessary to provide to the Limited
Partners any information required to be provided pursuant to Section 3.3(a). Any
books and records maintained by or on behalf of the Partnership in the regular
course of its business, including the Partnership Register, books of account and
records of Partnership proceedings, may be kept on, or be in the form of,
computer disks, hard drives, punch cards, magnetic tape, photographs,
micrographics or any other information storage device, provided that the books
and records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial reporting purposes, on an accrual basis in accordance
with U.S. GAAP. The Partnership shall not be required to keep books maintained
on a cash basis and the General Partner shall be permitted to calculate
cash-based measures, including Operating Surplus and Adjusted Operating Surplus,
by making such adjustments to its accrual basis books to account for non-cash
items and other adjustments as the General Partner determines to be necessary or
appropriate.

 

Section 8.2 Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.

 

Section 8.3 Reports.

 

(a) Whether or not the Partnership is subject to the requirement to file reports
with the Commission, as soon as practicable, but in no event later than 105 days
after the close of each fiscal year of the Partnership (or such shorter period
as required by the Commission), the General Partner shall cause to be mailed or
made available, by any reasonable means (including posting on or accessible
through the Partnership’s or the Commission’s website) to each Record Holder of
a Unit as of a date selected by the General Partner, an annual report containing
financial statements of the Partnership for such fiscal year of the Partnership,
presented in accordance with U.S. GAAP, including a balance sheet and statements
of operations, Partnership equity and cash flows, such statements to be audited
by a firm of independent public accountants selected by the General Partner, and
such other information as may be required by applicable law, regulation or rule
of the Commission or any National Securities Exchange on which the Units are
listed or admitted to trading, or as the General Partner determines to be
necessary or appropriate.

 

59

 

 

(b) Whether or not the Partnership is subject to the requirement to file reports
with the Commission, as soon as practicable, but in no event later than 50 days
after the close of each Quarter (or such shorter period as required by the
Commission) except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means (including
posting on or accessible through the Partnership’s or the Commission’s website)
to each Record Holder of a Unit, as of a date selected by the General Partner, a
report containing unaudited financial statements of the Partnership and such
other information as may be required by applicable law, regulation or rule of
the Commission or any National Securities Exchange on which the Units are listed
or admitted to trading, or as the General Partner determines to be necessary or
appropriate.

 

ARTICLE IX TAX MATTERS

 

Section 9.1 Tax Returns and Information.

 

The Partnership shall timely file all returns of the Partnership that are
required for federal, state and local income tax purposes on the basis of the
accrual method and the taxable period or year that it is required by law to
adopt, from time to time, as determined by the General Partner. In the event the
Partnership is required to use a taxable period other than a year ending on
December 31, the General Partner shall use reasonable efforts to change the
taxable period of the Partnership to a year ending on December 31. The tax
information reasonably required by Record Holders for federal, state and local
income tax reporting purposes with respect to a taxable period shall be
furnished to them within 90 days of the close of the calendar year in which the
Partnership’s taxable period ends. The classification, realization and
recognition of income, gain, losses and deductions and other items shall be on
the accrual method of accounting for federal income tax purposes.

 

Section 9.2 Tax Elections.

 

(a) The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted Closing Price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2 (f) without regard to the actual price paid by
such transferee.

 

(b) Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.

 

Section 9.3 Tax Controversies.

 

Subject to the provisions hereof, the General Partner is designated as the “tax
matters partner” (as defined in Section 6231(a)(7) of the Code) and is
authorized and required to represent the Partnership (at the Partnership’s
expense) in connection with all examinations of the Partnership’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services and costs associated
therewith. Each Partner agrees to cooperate with the General Partner and to do
or refrain from doing any or all things reasonably required by the General
Partner to conduct such proceedings.

 

60

 

 

Section 9.4 Withholding.

 

Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that may be required to cause the Partnership to
comply with any withholding requirements established under the Code or any other
federal, state or local law including pursuant to Sections 1441, 1442, 1445 and
1446 of the Code, or established under any foreign law. To the extent that the
Partnership is required or elects to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
any Partner (including by reason of Section 1446 of the Code), the General
Partner may treat the amount withheld as a distribution of cash pursuant to
Section 6.3 or Section 12.4(c) in the amount of such withholding from such
Partner.

 

ARTICLE X ADMISSION OF PARTNERS

 

Section 10.1 Admission of Limited Partners.

 

(a) Upon the issuance by the Partnership of Common Units, Subordinated Units and
Incentive Distribution Rights to the General Partner, and the Initial Limited
Partner, such Persons shall, by acceptance of such Partnership Interests, and
upon becoming the Record Holders of such Partnership Interests, be admitted to
the Partnership as Initial Limited Partners in respect of the Common Units,
Subordinated Units or Incentive Distribution Rights issued to them and be bound
by this Agreement, all with or without execution of this Agreement by such
Persons.

 

(b) By acceptance of any Limited Partner Interests transferred in accordance
with Article IV or acceptance of any Limited Partner Interests issued pursuant
to Article V or pursuant to a merger, consolidation or conversion pursuant to
Article XIV, and except as provided in Section 4.9, each transferee of, or other
such Person acquiring, a Limited Partner Interest (including any nominee, agent
or representative acquiring such Limited Partner Interests for the account of
another Person or Group, who shall be subject to Section 10.1(c) below) (i)
shall be admitted to the Partnership as a Limited Partner with respect to the
Limited Partner Interests so transferred or issued to such Person when such
Person becomes the Record Holder of the Limited Partner Interests so transferred
or acquired, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) shall be deemed to represent that
the transferee or acquirer has the capacity, power and authority to enter into
this Agreement and (iv) shall be deemed to make any consents, acknowledgements
or waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement. A Person may become a Limited Partner without the consent or approval
of any of the Partners. A Person may not become a Limited Partner without
acquiring a Limited Partner Interest and becoming the Record Holder of such
Limited Partner Interest. The rights and obligations of a Person who is an
Ineligible Holder shall be determined in accordance with Section 4.9.

 

(c) With respect to any Limited Partner that holds Units representing Limited
Partner Interests for another Person’s account (such as a broker, dealer, bank,
trust company or clearing corporation, or an agent of any of the foregoing), in
whose name such Units are registered, such Limited Partner shall, in exercising
the rights of a Limited Partner in respect of such Units on any matter, and
unless the arrangement between such Persons provides otherwise, take all action
as a Limited Partner by virtue of being the Record Holder of such Units at the
direction of the Person who is the beneficial owner, and the Partnership shall
be entitled to assume such Limited Partner is so acting without further inquiry.

 

(d) The name and mailing address of each Record Holder shall be listed in the
Partnership Register or on the books maintained for such purpose by the Transfer
Agent. The General Partner shall update the Partnership Register from time to
time as necessary to reflect accurately the information therein (or shall cause
the Transfer Agent to do so, as applicable).

 

61

 

 

(e) Any transfer of a Limited Partner Interest shall not entitle the transferee
to share in the profits and losses, to receive distributions, to receive
allocations of income, gain, loss, deduction or credit or any similar item or to
any other rights to which the transferor was entitled until the transferee
becomes a Limited Partner pursuant to Section 10.1(b).

 

Section 10.2 Admission of Successor General Partner. A successor General Partner
approved pursuant to Section 11.1 or Section 11.2 or the transferee of or
successor to all of the General Partner Interest pursuant to Section 4.6 who is
proposed to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately prior to (a) the
withdrawal or removal of the predecessor or transferring General Partner
pursuant to Section 11.1 or Section 11.2 or (b) the transfer of the General
Partner Interest pursuant to Section 4.6; provided, however, that no such
successor shall be admitted to the Partnership until compliance with the terms
of Section 4.6 has occurred and such successor has executed and delivered such
other documents or instruments as may be required to effect such admission. Any
such successor is hereby authorized to and shall, subject to the terms hereof,
carry on the business of the members of the Partnership Group without
dissolution.

 

Section 10.3 Amendment of Agreement and Certificate of Limited Partnership. To
effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the Partnership Register or other records of the Partnership to reflect such
admission and, if necessary, to prepare as soon as practicable an amendment to
this Agreement and, if required by law, the General Partner shall prepare and
file an amendment to the Certificate of Limited Partnership.

 

ARTICLE XI WITHDRAWAL OR REMOVAL OF PARTNERS

 

Section 11.1 Withdrawal of the General Partner.

 

(a) The General Partner shall be deemed to have withdrawn from the Partnership
upon the occurrence of any one of the following events (each such event herein
referred to as an “Event of Withdrawal”):

 

(i) The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;

 

(ii) The General Partner transfers all of its General Partner Interest pursuant
to Section 4.6;

 

(iii) The General Partner is removed pursuant to Section 11.2;

 

(iv) The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A) through (C) of this Section
11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment of a
trustee (but not a debtor-in-possession), receiver or liquidator of the General
Partner or of all or any substantial part of its properties;

 

(v) A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or

 

62

 

 

(vi) (A) if the General Partner is a corporation, a certificate of dissolution
or its equivalent is filed for the General Partner, or 90 days expire after the
date of notice to the General Partner of revocation of its charter without a
reinstatement of its charter, under the laws of its state of incorporation; (B)
if the General Partner is a partnership or a limited liability company, the
dissolution and commencement of winding up of the General Partner; (C) if the
General Partner is acting in such capacity by virtue of being a trustee of a
trust, the termination of the trust; (D) if the General Partner is a natural
person, his death or adjudication of incompetency; and (E) otherwise upon the
termination of the General Partner. If an Event of Withdrawal specified in
Section 11.1(a)(iv), (v) or (vi)(A), (B), (C) or (E) occurs, the withdrawing
General Partner shall give notice to the Limited Partners within 30 days after
such occurrence. The Partners hereby agree that only the Events of Withdrawal
described in this Section 11.1 shall result in the withdrawal of the General
Partner from the Partnership.

 

(b) Withdrawal of the General Partner from the Partnership upon the occurrence
of an Event of Withdrawal shall not constitute a breach of this Agreement under
the following circumstances: (i) at any time during the period beginning on the
Closing Date and ending at 12:00 midnight, Eastern Time, on December 31, 2024
the General Partner voluntarily withdraws by giving at least 90 days’ advance
notice of its intention to withdraw to the Limited Partners; provided, that
prior to the effective date of such withdrawal, the withdrawal is approved by
Unitholders holding at least a majority of the Outstanding Common Units
(excluding Common Units owned by the General Partner and its Affiliates) and the
General Partner delivers to the Partnership an Opinion of Counsel (“Withdrawal
Opinion of Counsel”) that such withdrawal (following the selection of the
successor General Partner) would not result in the loss of the limited liability
under the Delaware Act of any Limited Partner; (ii) at any time after 12:00
midnight, Eastern Time, on December 31, 2024 the General Partner voluntarily
withdraws by giving at least 90 days’ advance notice to the Unitholders, such
withdrawal to take effect on the date specified in such notice; (iii) at any
time that the General Partner ceases to be the General Partner pursuant to
Section 11.1(a)(ii) or is removed pursuant to Section 11.2; or (iv)
notwithstanding clause (i) of this sentence, at any time that the General
Partner voluntarily withdraws by giving at least 90 days’ advance notice of its
intention to withdraw to the Limited Partners, such withdrawal to take effect on
the date specified in the notice, if at the time such notice is given one Person
and its Affiliates (other than the General Partner and its Affiliates) own
beneficially or of record or control at least 50% of the Outstanding Units. If
the General Partner gives a notice of withdrawal pursuant to Section 11.1(a)(i),
the holders of a Unit Majority, may, prior to the effective date of such
withdrawal, elect a successor General Partner. If, prior to the effective date
of the General Partner’s withdrawal, a successor is not elected by the
Unitholders as provided herein or the Partnership does not receive a Withdrawal
Opinion of Counsel, the Partnership shall be dissolved in accordance with
Section 12.1 unless the business of the Partnership is continued pursuant to
Section 12.2. Any successor General Partner elected in accordance with the terms
of this Section 11.1 shall be subject to the provisions of Section 10.2.

 

Section 11.2 Removal of the General Partner.

 

The General Partner may be removed if such removal is approved by the
Unitholders holding at least 66 2/3% of the Outstanding Units (including Common
and Subordinated Units held by the General Partner and its Affiliates) voting as
a single class. Any such action by such holders for removal of the General
Partner must also provide for the election of a successor General Partner by the
Unitholders holding a majority of the outstanding Common Units voting as a class
and Unitholders holding a majority of the outstanding Subordinated Units (if any
Subordinated Units are then Outstanding) voting as a class (including, in each
case, Units held by the General Partner and its Affiliates). Such removal shall
be effective immediately following the admission of a successor General Partner
pursuant to Section 10.2. The right of the holders of Outstanding Units to
remove the General Partner shall not exist or be exercised unless the
Partnership has received an opinion opining as to the matters covered by a
Withdrawal Opinion of Counsel. Any successor General Partner elected in
accordance with the terms of this Section 11.2 shall be subject to the
provisions of Section 10.2.

 

63

 

 

Section 11.3 Interest of Departing General Partner and Successor General
Partner.

 

(a) In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its General Partner Interest and its or its Affiliates’ general partner
interest (or equivalent interest), and all of its or its Affiliates’ Incentive
Distribution Rights (collectively, the “Combined Interest”) in exchange for an
amount in cash equal to the fair market value of such Combined Interest, such
amount to be determined and payable as of the effective date of its withdrawal
or removal. If the General Partner is removed by the Unitholders under
circumstances where Cause exists or if the General Partner withdraws under
circumstances where such withdrawal violates this Agreement, and if a successor
General Partner is elected in accordance with the terms of Section 11.1 or
Section 11.2 (or if the business of the Partnership is continued pursuant to
Section 12.2 and the successor General Partner is not the former General
Partner), such successor shall have the option, exercisable prior to the
effective date of the withdrawal or removal of such Departing General Partner
(or, in the event the business of the Partnership is continued, prior to the
date the business of the Partnership is continued), to purchase the Combined
Interest for such fair market value of such Combined Interest. In either event,
the Departing General Partner shall be entitled to receive all reimbursements
due such Departing General Partner pursuant to Section 7.4, including any
employee-related liabilities (including severance liabilities), incurred in
connection with the termination of any employees employed by the Departing
General Partner or its Affiliates for the benefit of the Partnership. For
purposes of this Section 11.3(a), the fair market value of the Combined Interest
shall be determined by agreement between the Departing General Partner and its
successor or, failing agreement within 30 days after the effective date of such
Departing General Partner’s withdrawal or removal, by an independent investment
banking firm or other independent expert selected by the Departing General
Partner and its successor, which, in turn, may rely on other experts, and the
determination of which shall be conclusive as to such matter. If such parties
cannot agree upon one independent investment banking firm or other independent
expert within 45 days after the effective date of such withdrawal or removal,
then the Departing General Partner shall designate an independent investment
banking firm or other independent expert, the Departing General Partner’s
successor shall designate an independent investment banking firm or other
independent expert, and such firms or experts shall mutually select a third
independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest. In making its determination,
such third independent investment banking firm or other independent expert may
consider the then current trading price of Units on any National Securities
Exchange on which Units are then listed or admitted to trading, the value of the
Partnership’s assets, the rights and obligations of the Departing General
Partner, the value of the Incentive Distribution Rights and the General Partner
Interest and other factors it may deem relevant.

 

(b) If the Combined Interest is not purchased in the manner set forth in Section
11.3(a), the Departing General Partner (or its transferee) shall become a
Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.

 

(c) If a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner) and the option described in Section 11.3(a) is not exercised by
the party entitled to do so, the successor General Partner shall, at the
effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage Interest of the General Partner Interest of the
Departing General Partner by (B) a percentage equal to 100% less the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership’s assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled to its Percentage Interest of all Partnership allocations and
distributions to which the Departing General Partner was entitled. In addition,
the successor General Partner shall cause this Agreement to be amended to
reflect that, from and after the date of such successor General Partner’s
admission, the successor General Partner’s interest in all Partnership
distributions and allocations shall be its Percentage Interest.

 

64

 

 

Section 11.4 Termination of Subordination Period, Conversion of Subordinated
Units and Extinguishment of Cumulative Common Unit Arrearages.

 

Notwithstanding any provision of this Agreement, if the General Partner is
removed as general partner of the Partnership under circumstances where Cause
does not exist and Units held by the General Partner and its Affiliates are not
voted in favor of such removal, (i) the Subordination Period will end and all
Outstanding Subordinated Units will immediately and automatically convert into
Common Units on a one-for- one basis; provided, however, that such converted
Subordinated Units shall remain subject to the provisions of Section 6.7(c),
(ii) all Cumulative Common Unit Arrearages on the Common Units will be
extinguished and (iii) the General Partner will have the right to convert its
General Partner Interest and its Incentive Distribution Rights into Common Units
or to receive cash in exchange therefor in accordance with Section 11.3.

 

Section 11.5 Withdrawal of Limited Partners.

 

No Limited Partner shall have any right to withdraw from the Partnership;
provided, however, that when a transferee of a Limited Partner’s Limited Partner
Interest becomes a Record Holder of the Limited Partner Interest so transferred,
such transferring Limited Partner shall cease to be a Limited Partner with
respect to the Limited Partner Interest so transferred.

 

ARTICLE XII DISSOLUTION AND LIQUIDATION

 

Section 12.1 Dissolution.

 

The Partnership shall not be dissolved by the admission of additional Limited
Partners or by the admission of a successor General Partner in accordance with
the terms of this Agreement. Upon the removal or withdrawal of the General
Partner, if a successor General Partner is elected pursuant to Section 11.1,
Section 11.2 or Section 12.2, to the fullest extent permitted by law, the
Partnership shall not be dissolved and such successor General Partner shall
continue the business of the Partnership. The Partnership shall dissolve, and
(subject to Section 12.2) its affairs shall be wound up, upon:

 

(a) an Event of Withdrawal of the General Partner as provided in Section 11.1(a)
(other than Section 11.1(a)(ii)), unless a successor is elected and a Withdrawal
Opinion of Counsel is received as provided in Section 11.1(b) or Section 11.2
and such successor is admitted to the Partnership pursuant to Section 10.2;

 

(b) an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;

 

(c) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act; or

 

(d) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.

 

65

 

 

Section 12.2 Continuation of the Business of the Partnership After Dissolution.

 

Upon (a) dissolution of the Partnership following an Event of Withdrawal caused
by the withdrawal or removal of the General Partner as provided in Section
11.1(a)(i) or (iii) and the failure of the Partners to select a successor to
such Departing General Partner pursuant to Section 11.1 or Section 11.2, then,
to the maximum extent permitted by law, within 90 days thereafter, or (b)
dissolution of the Partnership upon an event constituting an Event of Withdrawal
as defined in Section 11.1(a) (iv), (v) or (vi), then, to the maximum extent
permitted by law, within 180 days thereafter, the holders of a Unit Majority may
elect to continue the business of the Partnership on the same terms and
conditions set forth in this Agreement by appointing as a successor General
Partner a Person approved by the holders of a Unit Majority. Unless such an
election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:

 

(i) the Partnership shall continue without dissolution unless earlier dissolved
in accordance with this Article XII;

 

(ii) if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and

 

(iii) the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;

 

provided, however, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner under the Delaware Act and (y)
the Partnership would not be treated as an association taxable as a corporation
or otherwise be taxable as an entity for federal income tax purposes upon the
exercise of such right to continue (to the extent not already so treated or
taxed).

 

Section 12.3 Liquidator.

 

Upon dissolution of the Partnership, unless the business of the Partnership is
continued pursuant to Section 12.2, the General Partner shall select one or more
Persons to act as Liquidator. The Liquidator (if other than the General Partner)
shall be entitled to receive such compensation for its services as may be
approved by holders of at least a majority of the Outstanding Common Units and
Subordinated Units, if any, voting as a single class. The Liquidator (if other
than the General Partner) shall agree not to resign at any time without 15 days’
prior notice and may be removed at any time, with or without cause, by notice of
removal approved by holders of at least a majority of the Outstanding Common
Units and Subordinated Units, if any, voting as a single class. Upon
dissolution, removal or resignation of the Liquidator, a successor and
substitute Liquidator (who shall have and succeed to all rights, powers and
duties of the original Liquidator) shall within 30 days thereafter be approved
by holders of at least a majority of the Outstanding Common Units and
Subordinated Units, if any, voting as a single class. The right to approve a
successor or substitute Liquidator in the manner provided herein shall be deemed
to refer also to any such successor or substitute Liquidator approved in the
manner herein provided. Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than the limitation on sale set forth in
Section 7.3) necessary or appropriate to carry out the duties and functions of
the Liquidator hereunder for and during the period of time required to complete
the winding up and liquidation of the Partnership as provided for herein.

 

Section 12.4 Liquidation.

 

The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as determined by the Liquidator, subject to Section 17-804 of
the Delaware Act and the following:

 

66

 

 

(a) The assets may be disposed of by public or private sale or by distribution
in kind to one or more Partners on such terms as the Liquidator and such Partner
or Partners may agree. If any property is distributed in kind, the Partner
receiving the property shall be deemed for purposes of Section 12.4(c) to have
received cash equal to its fair market value; and contemporaneously therewith,
appropriate cash distributions must be made to the other Partners. The
Liquidator may defer liquidation or distribution of the Partnership’s assets for
a reasonable time if it determines that an immediate sale or distribution of all
or some of the Partnership’s assets would be impractical or would cause undue
loss to the Partners. The Liquidator may distribute the Partnership’s assets, in
whole or in part, in kind if it determines that a sale would be impractical or
would cause undue loss to the Partners.

 

(b) Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.

 

(c) All property and all cash in excess of that required to satisfy liabilities
as provided in Section 12.4(b) shall be distributed to the Partners in
accordance with, and to the extent of, the positive balances in their respective
Capital Accounts, as determined after taking into account all Capital Account
adjustments (other than those made by reason of distributions pursuant to this
Section 12.4(c)) for the taxable period of the Partnership during which the
liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable period (or, if later,
within 90 days after said date of such occurrence).

 

Section 12.5 Cancellation of Certificate of Limited Partnership.

 

Upon the completion of the distribution of Partnership cash and property as
provided in Section 12.4 in connection with the liquidation of the Partnership,
the Certificate of Limited Partnership and all qualifications of the Partnership
as a foreign limited partnership in jurisdictions other than the State of
Delaware shall be canceled and such other actions as may be necessary to
terminate the Partnership shall be taken.

 

Section 12.6 Return of Contributions.

 

The General Partner shall not be personally liable for, and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners or Unitholders, or any portion thereof, it being expressly understood
that any such return shall be made solely from Partnership assets.

 

Section 12.7 Waiver of Partition.

 

To the maximum extent permitted by law, each Partner hereby waives any right to
partition of the Partnership property.

 

Section 12.8 Capital Account Restoration.

 

No Limited Partner shall have any obligation to restore any negative balance in
its Capital Account upon liquidation of the Partnership. The General Partner
shall be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable year of
the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.

 

67

 

 

ARTICLE XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

 

Section 13.1 Amendments to be Adopted Solely by the General Partner.

 

Each Partner agrees that the General Partner, without the approval of any
Partner, may amend any provision of this Agreement and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect:

 

(a) a change in the name of the Partnership, the location of the principal place
of business of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;

 

(b) admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;

 

(c) a change that the General Partner determines to be necessary or appropriate
to qualify or continue the qualification of the Partnership as a limited
partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state;

 

(d) a change that the General Partner determines, (i) does not adversely affect
the Limited Partners considered as a whole or any particular class of
Partnership Interests as compared to other classes of Partnership Interests in
any material respect (except as permitted by subsection (g) of this Section
13.1), (ii) to be necessary or appropriate to (A) satisfy any requirements,
conditions or guidelines contained in any opinion, directive, order, ruling or
regulation of any federal or state agency or judicial authority or contained in
any federal or state statute (including the Delaware Act) or (B) facilitate the
trading of the Units (including the division of any class or classes of
Outstanding Units into different classes to facilitate uniformity of tax
consequences within such classes of Units) or comply with any rule, regulation,
guideline or requirement of any National Securities Exchange on which the Units
are or will be listed or admitted to trading, (iii) to be necessary or
appropriate in connection with action taken by the General Partner pursuant to
Section 5.9 or (iv) is required to effect the intent expressed in the IPO
Registration Statement or the intent of the provisions of this Agreement or is
otherwise contemplated by this Agreement;

 

(e) a change in the fiscal year or taxable year of the Partnership and any other
changes that the General Partner determines to be necessary or appropriate as a
result of a change in the fiscal year or taxable year of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;

 

(f) an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;

 

(g) an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Interests or Derivative Partnership Interests pursuant to
Section 5.6;

 

(h) any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

 

(i) an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;

 

68

 

 

(j) an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4 or Section
7.1(a);

 

(k) a merger or conveyance pursuant to Section 14.3(d) or Section 14.3(e); or

 

(l) any other amendments substantially similar to the foregoing.

 

Section 13.2 Amendment Procedures.

 

Amendments to this Agreement may be proposed only by the General Partner. To the
fullest extent permitted by law, the General Partner shall have no duty or
obligation to propose or approve any amendment to this Agreement and may propose
any amendment pursuant to this Section 13.2 or decline to do so at its option
free of any duty or obligation whatsoever to the Partnership, any Limited
Partner or any other Person bound by this Agreement, and, in proposing or
declining to propose or approve an amendment to this Agreement, to the fullest
extent permitted by law, shall not be required to act in good faith or pursuant
to any other standard imposed by this Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or at equity, and the General Partner in determining whether to
propose or approve any amendment to this Agreement shall be permitted to do so
in its sole and absolute discretion. An amendment to this Agreement shall be
effective upon its approval by the General Partner and, except as otherwise
provided by Section 13.1 or Section 13.3, the holders of a Unit Majority, unless
a greater or different percentage of Outstanding Units is required under this
Agreement. Each proposed amendment that requires the approval of the holders of
a specified percentage of Outstanding Units shall be set forth in a writing that
contains the text of the proposed amendment. If such an amendment is proposed,
the General Partner shall seek the written approval of the requisite percentage
of Outstanding Units or call a meeting of the Unitholders to consider and vote
on such proposed amendment. The General Partner shall notify all Record Holders
upon final adoption of any amendments. The General Partner shall be deemed to
have notified all Record Holders as required by this Section 13.2 if it has
posted or made accessible such amendment through the Partnership’s or the
Commission’s website.

 

Section 13.3 Amendment Requirements.

 

(a) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
required to take any action shall be amended, altered, changed, repealed or
rescinded in any respect that would have the effect of (i) in the case of any
provision of this Agreement other than Section 11.2 or Section 13.4, reducing
such percentage or (ii) in the case of Section 11.2 or Section 13.4, increasing
such percentages, unless such amendment is approved by the written consent or
the affirmative vote of holders of Outstanding Units whose aggregate Outstanding
Units constitute (x) in the case of a reduction as described in subclause (a)
(i) hereof, not less than the voting requirement sought to be reduced, (y) in
the case of an increase in the percentage in Section 11.2, not less than 90% of
the Outstanding Units, or (z) in the case of an increase in the percentage in
Section 13.4, not less than a majority of the Outstanding Units.

 

(b) Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c) or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General
Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.

 

(c) Except as provided in Section 14.3, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partners as contemplated in Section 13.1, any amendment that would have a
material adverse effect on the rights or preferences of any class of Partnership
Interests in relation to other classes of Partnership Interests must be approved
by the holders of not less than a majority of the Outstanding Partnership
Interests of the class affected.

 

69

 

 

(d) Notwithstanding any other provision of this Agreement, except for amendments
pursuant to Section 13.1 and except as otherwise provided by Section 14.3(f), no
amendments shall become effective without the approval of the holders of at
least 90% of the Outstanding Units voting as a single class unless the
Partnership obtains an Opinion of Counsel to the effect that such amendment will
not affect the limited liability of any Limited Partner under applicable
partnership law of the state under whose laws the Partnership is organized.

 

(e) Except as provided in Section 13.1, this Section 13.3 shall only be amended
with the approval of the holders of at least 90% of the Outstanding Units.

 

Section 13.4 Special Meetings.

 

All acts of Limited Partners to be taken pursuant to this Agreement shall be
taken in the manner provided in this Article XIII. Special meetings of the
Limited Partners may be called by the General Partner or by Limited Partners
owning 20% or more of the Outstanding Units of the class or classes for which a
meeting is proposed. Limited Partners shall call a special meeting by delivering
to the General Partner one or more requests in writing stating that the signing
Limited Partners wish to call a special meeting and indicating the specific
purposes for which the special meeting is to be called and the class or classes
of Units for which the meeting is proposed. No business may be brought by any
Limited Partner before such special meeting except the business listed in the
related request. Within 60 days after receipt of such a call from Limited
Partners or within such greater time as may be reasonably necessary for the
Partnership to comply with any statutes, rules, regulations, listing agreements
or similar requirements governing the holding of a meeting or the solicitation
of proxies for use at such a meeting, the General Partner shall send or cause to
be sent a notice of the meeting to the Limited Partners. A meeting shall be held
at a time and place determined by the General Partner on a date not less than 10
days nor more than 60 days after the time notice of the meeting is given as
provided in Section 16.1. Limited Partners shall not be permitted to vote on
matters that would cause the Limited Partners to be deemed to be taking part in
the management and control of the business and affairs of the Partnership so as
to jeopardize the Limited Partners’ limited liability under the Delaware Act or
the law of any other state in which the Partnership is qualified to do business.
If any such vote were to take place, to the fullest extent permitted by law, it
shall be deemed null and void to the extent necessary so as not to jeopardize
the Limited Partners’ limited liability under the Delaware Act or the law of any
other state in which the Partnership is qualified to do business.

 

Section 13.5 Notice of a Meeting.

 

Notice of a meeting called pursuant to Section 13.4 shall be given to the Record
Holders of the class or classes of Units for which a meeting is proposed in
writing by mail or other means of written communication in accordance with
Section 16.1.

 

Section 13.6 Record Date.

 

For purposes of determining the Limited Partners who are Record Holders of the
class or classes of Limited Partner Interests entitled to notice of or to vote
at a meeting of the Limited Partners or to give approvals without a meeting as
provided in Section 13.11, the General Partner shall set a Record Date, which
shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Units are listed
or admitted to trading or U.S. federal securities laws, in which case the rule,
regulation, guideline or requirement of such National Securities Exchange or
U.S. federal securities laws shall govern) or (b) in the event that approvals
are sought without a meeting, the date by which such Limited Partners are
requested in writing by the General Partner to give such approvals.

 

70

 

 

Section 13.7 Postponement and Adjournment.

 

Prior to the date upon which any meeting of Limited Partners is to be held, the
General Partner may postpone such meeting one or more times for any reason by
giving notice to each Limited Partner entitled to vote at the meeting so
postponed of the place, date and hour at which such meeting would be held. Such
notice shall be given not fewer than two days before the date of such meeting
and otherwise in accordance with this Article XIII. When a meeting is postponed,
a new Record Date need not be fixed unless such postponement shall be for more
than 45 days. Any meeting of Limited Partners may be adjourned by the General
Partner one or more times for any reason, including the failure of a quorum to
be present at the meeting with respect to any proposal or the failure of any
proposal to receive sufficient votes for approval. No Limited Partner vote shall
be required for any adjournment. A meeting of Limited Partners may be adjourned
by the General Partner as to one or more proposals regardless of whether action
has been taken on other matters. When a meeting is adjourned to another time or
place, notice need not be given of the adjourned meeting and a new Record Date
need not be fixed, if the time and place thereof are announced at the meeting at
which the adjournment is taken, unless such adjournment shall be for more than
45 days. At the adjourned meeting, the Partnership may transact any business
which might have been transacted at the original meeting. If the adjournment is
for more than 45 days or if a new Record Date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given in accordance with
this Article XIII.

 

Section 13.8 Waiver of Notice; Approval of Meeting.

 

The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after regular call and notice, if a quorum is present either in person or
by proxy. Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except when the Limited Partner attends the meeting
for the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove of any matters submitted for consideration or to object to the
failure to submit for consideration any matters required to be included in the
notice of the meeting, but not so included, if such objection is expressly made
at the beginning of the meeting.

 

Section 13.9 Quorum and Voting.

 

Except as otherwise provided by this Agreement or required by the rules or
regulations of any National Securities Exchange on which the Common Units are
admitted to trading, or applicable law or pursuant to any regulation applicable
to the Partnership or its Partnership Interests, the presence, in person or by
proxy, of holders of a majority in voting power of the Outstanding Units of the
class or classes for which a meeting has been called (including Outstanding
Units deemed owned by the General Partner) entitled to vote at the meeting shall
constitute a quorum at a meeting of Limited Partners of such class or classes.
Abstentions and broker non-votes in respect of such Units shall be deemed to be
Units present at such meeting for purposes of establishing a quorum. For all
matters presented to the Limited Partners holding Outstanding Units at a meeting
at which a quorum is present for which no minimum or other vote of Limited
Partners is required by any other provision of this Agreement, the rules or
regulations of any National Securities Exchange on which the Common Units are
admitted to trading, or applicable law or pursuant to any regulation applicable
to the Partnership or its Partnership Interests, a majority of the votes cast by
the Limited Partners holding Outstanding Units shall be deemed to constitute the
act of all Limited Partners (with abstentions and broker non-votes being deemed
to not have been cast with respect to such matter). On any matter where a
minimum or other vote of Limited Partners holding Outstanding Units is provided
by any other provision of this Agreement or required by the rules or regulations
of any National Securities Exchange on which the Common Units are admitted to
trading, or applicable law or pursuant to any regulation applicable to the
Partnership or its Partnership Interests, such minimum or other vote shall be
the vote of Limited Partners required to approve such matter (with the effect of
abstentions and broker non-votes to be determined based on the vote of Limited
Partners required to approve such matter; provided that if the effect of
abstentions and broker non-votes is not specified by such applicable rule,
regulation or law, and there is no prevailing interpretation of such effect,
then abstentions and broker non-votes shall be deemed to not have been cast with
respect to such matter; provided further, that, for the avoidance of doubt, with
respect to any matter on which this Agreement requires the approval of a
specified percentage of the Outstanding Units, abstentions and broker non-votes
shall be counted as votes against such matter). The Limited Partners present at
a duly called or held meeting at which a quorum has been established may
continue to transact business until adjournment, notwithstanding the exit of
enough Limited Partners to leave less than a quorum.

 

71

 

 

Section 13.10 Conduct of a Meeting.

 

The General Partner shall have full power and authority concerning the manner of
conducting any meeting of the Limited Partners or solicitation of approvals in
writing, including the determination of Persons entitled to vote, the existence
of a quorum, the satisfaction of the requirements of Section 13.4, the conduct
of voting, the validity and effect of any proxies and the determination of any
controversies, votes or challenges arising in connection with or during the
meeting or voting. The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting. All minutes shall be kept with the records of the Partnership
maintained by the General Partner. The General Partner may make such other
regulations consistent with applicable law and this Agreement as it may deem
advisable concerning the conduct of any meeting of the Limited Partners or
solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the submission and revocation of approvals in writing.

 

Section 13.11 Action Without a Meeting.

 

If authorized by the General Partner, any action that may be taken at a meeting
of the Limited Partners may be taken without a meeting if an approval in writing
setting forth the action so taken is signed by Limited Partners owning not less
than the minimum percentage of the Outstanding Units that would be necessary to
authorize or take such action at a meeting at which all the Limited Partners
were present and voted (unless such provision conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are listed or admitted to trading, in which case the rule,
regulation, guideline or requirement of such National Securities Exchange shall
govern). Prompt notice of the taking of action without a meeting shall be given
to the Limited Partners who have not approved in writing. The General Partner
may specify that any written ballot submitted to Limited Partners for the
purpose of taking any action without a meeting shall be returned to the
Partnership within the time period, which shall be not less than 20 days,
specified by the General Partner. If a ballot returned to the Partnership does
not vote all of the Outstanding Units held by such Limited Partners, the
Partnership shall be deemed to have failed to receive a ballot for the
Outstanding Units that were not voted. If approval of the taking of any
permitted action by the Limited Partners is solicited by any Person other than
by or on behalf of the General Partner, the written approvals shall have no
force and effect unless and until (a) approvals sufficient to take the action
proposed are deposited with the Partnership in care of the General Partner, (b)
approvals sufficient to take the action proposed are dated as of a date not more
than 90 days prior to the date sufficient approvals are first deposited with the
Partnership and (c) an Opinion of Counsel is delivered to the General Partner to
the effect that the exercise of such right and the action proposed to be taken
with respect to any particular matter (i) will not cause the Limited Partners to
be deemed to be taking part in the management and control of the business and
affairs of the Partnership so as to jeopardize the Limited Partners’ limited
liability, and (ii) is otherwise permissible under the state statutes then
governing the rights, duties and liabilities of the Partnership and the
Partners.

 

Section 13.12 Right to Vote and Related Matters.

 

(a) Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 (and also subject to the limitations contained in the
definition of “Outstanding”) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.

 

(b) With respect to Units that are held for a Person’s account by another Person
that is the Record Holder (such as a broker, dealer, bank, trust company or
clearing corporation, or an agent of any of the foregoing), such Record Holder
shall, in exercising the voting rights in respect of such Units on any matter,
and unless the arrangement between such Persons provides otherwise, vote such
Units in favor of, and at the direction of, the Person who is the beneficial
owner, and the Partnership shall be entitled to assume such Record Holder is so
acting without further inquiry. The provisions of this Section 13.12(b) (as well
as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.

 

(c) Notwithstanding anything in this Agreement to the contrary, the Record
Holder of an Incentive Distribution Right shall not be entitled to vote such
Incentive Distribution Right on any Partnership matter.

 

72

 

 

ARTICLE XIV MERGER, CONSOLIDATION OR CONVERSION

 

Section 14.1 Authority.

 

The Partnership may merge or consolidate with or into one or more corporations,
limited liability companies, statutory trusts or associations, real estate
investment trusts, common law trusts or unincorporated businesses, including a
partnership (whether general or limited (including a limited liability
partnership)) or convert into any such entity, whether such entity is formed
under the laws of the State of Delaware or any other state of the United States
of America or any other country, pursuant to a written plan of merger or
consolidation (“Merger Agreement”), as the case may be, in accordance with this
Article XIV.

 

Section 14.2 Procedure for Merger or Consolidation.

 

(a) Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner; provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to
consent to a merger, consolidation or conversion, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
other agreement contemplated hereby or under the Act or any other law, rule or
regulation or at equity, and the General Partner in determining whether to
consent to any merger, consolidation or conversion of the Partnership shall be
permitted to do so in its sole and absolute discretion.

 

(b) If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:

 

(i) name and state or country of domicile of each of the business entities
proposing to merge or consolidate;

 

(ii) the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the “Surviving Business Entity”);

 

(iii) the terms and conditions of the proposed merger or consolidation;

 

(iv) the manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights, and (B) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;

 

73

 

 

(v) a statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;

 

(vi) the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, however, that
if the effective time of the merger is to be later than the date of the filing
of such certificate of merger, the effective time shall be fixed at a date or
time certain at or prior to the time of the filing of such certificate of merger
and stated therein); and

 

(vii) such other provisions with respect to the proposed merger or consolidation
that the General Partner determines to be necessary or appropriate.

 

Section 14.3 Approval by Limited Partners.

 

(a) Except as provided in Section 14.3(d) and Section 14.3(e), the General
Partner, upon its approval of the Merger Agreement shall direct that the Merger
Agreement, as applicable, be submitted to a vote of Limited Partners, whether at
a special meeting or by written consent, in either case in accordance with the
requirements of Article XIII. A copy or a summary of the Merger Agreement shall
be included in or enclosed with the notice of a special meeting or the written
consent and, subject to any applicable requirements of Regulation 14A pursuant
to the Exchange Act or successor provision, no other disclosure regarding the
proposed merger, consolidation or conversion shall be required.

 

(b) Except as provided in Section 14.3(d) and Section 14.3(e), the Merger
Agreement shall be approved upon receiving the affirmative vote or consent of
the holders of a Unit Majority unless in the case of the Merger Agreement, the
Merger Agreement effects an amendment to any provision of this Agreement that,
if contained in an amendment to this Agreement adopted pursuant to Article XIII,
would require for its approval the vote or consent of a greater percentage of
the Outstanding Units or of any class of Limited Partners, in which case such
greater percentage vote or consent shall be required for approval of the Merger
Agreement.

 

(c) Except as provided in Section 14.3(d) and Section 14.3(e), after such
approval by vote or consent of the Limited Partners, and at any time prior to
the filing of the certificate of merger, certificate of conversion or similar
instrument pursuant to Section 14.4, the merger, consolidation or conversion may
be abandoned pursuant to provisions therefor, if any, set forth in the Merger
Agreement.

 

(d) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership into a new limited liability entity, to merge the
Partnership into, or convey all of the Partnership’s assets to, another limited
liability entity that shall be newly formed and shall have no assets,
liabilities or operations at the time of such conversion, merger or conveyance
other than those it receives from the Partnership if (i) the General Partner has
received an Opinion of Counsel that the conversion, merger or conveyance, as the
case may be, would not result in the loss of limited liability under the laws of
the jurisdiction governing the other limited liability entity (if that
jurisdiction is not Delaware) of any Limited Partner as compared to its limited
liability under the Delaware Act or cause the Partnership to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
federal income tax purposes (to the extent not previously treated as such), (ii)
the sole purpose of such conversion, merger, or conveyance is to effect a mere
change in the legal form of the Partnership into another limited liability
entity and (iii) the General Partner determines that the governing instruments
of the new entity provide the Limited Partners and the General Partner with
substantially the same rights and obligations as are herein contained.

 

74

 

 

(e) Additionally, notwithstanding anything else contained in this Article XIV or
in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another limited
liability entity if (i) the General Partner has received an Opinion of Counsel
that the merger or consolidation, as the case may be, would not result in the
loss of the limited liability of any Limited Partner under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) as compared to its limited liability under the Delaware Act or
cause the Partnership to be treated as an association taxable as a corporation
or otherwise to be taxed as an entity for federal income tax purposes (to the
extent not previously treated as such), (ii) the merger or consolidation would
not result in an amendment to this Agreement, other than any amendments that
could be adopted pursuant to Section 13.1, (iii) the Partnership is the
Surviving Business Entity in such merger or consolidation, (iv) each Unit
outstanding immediately prior to the effective date of the merger or
consolidation is to be an identical Unit of the Partnership after the effective
date of the merger or consolidation, and (v) the number of Partnership Interests
to be issued by the Partnership in such merger or consolidation does not exceed
20% of the Partnership Interests (other than Incentive Distribution Rights)
Outstanding immediately prior to the effective date of such merger or
consolidation.

 

(f) Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger or
consolidation approved in accordance with this Article XIV may (i) effect any
amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.

 

Section 14.4 Certificate of Merger or Certificate of Conversion. Upon the
required approval by the General Partner and the Unitholders of a Merger
Agreement a certificate of merger or certificate of conversion or other filing,
as applicable, shall be executed and filed with the Secretary of State of the
State of Delaware or the appropriate filing office of any other jurisdiction, as
applicable, in conformity with the requirements of the Delaware Act or other
applicable law.

 

Section 14.5 Effect of Merger or Consolidation.

 

(a) At the effective time of the merger or consolidation:

 

(i) all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts 102 due to any of those business entities and all other things and
causes of action belonging to each of those business entities, shall be vested
in the Surviving Business Entity and after the merger or consolidation shall be
the property of the Surviving Business Entity to the extent they were of each
constituent business entity;

 

(ii) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;

 

(iii) all rights of creditors and all liens on or security interests in property
of any of those constituent business entities shall be preserved unimpaired; and

 

(iv) all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.

 

75

 

 

ARTICLE XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

 

Section 15.1 Right to Acquire Limited Partner Interests.

 

(a) Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable at its
option, to purchase all, but not less than all, of such Limited Partner
Interests of such class then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three Business Days prior to the date that the notice described in
Section 15.1(b) is mailed and (y) the highest price paid by the General Partner
or any of its Affiliates for any such Limited Partner Interest of such class
purchased during the 90-day period preceding the date that the notice described
in Section 15.1(b) is mailed.

 

(b) If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
applicable Transfer Agent or exchange agent notice of such election to purchase
(the “Notice of Election to Purchase”) and shall cause the Transfer Agent or
exchange agent to mail a copy of such Notice of Election to Purchase to the
Record Holders of Limited Partner Interests of such class (as of a Record Date
selected by the General Partner), together with such information as may be
required by law, rule or regulation, at least 10, but not more than 60, days
prior to the Purchase Date. Such Notice of Election to Purchase shall also be
filed and distributed as may be required by the Commission or any National
Securities Exchange on which such Limited Partner Interests are listed. The
Notice of Election to Purchase shall specify the Purchase Date and the price
(determined in accordance with Section 15.1(a)) at which Limited Partner
Interests will be purchased and state that the General Partner, its Affiliate or
the Partnership, as the case may be, elects to purchase such Limited Partner
Interests, upon surrender of Certificates representing such Limited Partner
Interests, in the case of Limited Partner Interests evidenced by Certificates,
or instructions agreeing to such redemption in exchange for payment, at such
office or offices of the Transfer Agent or exchange agent as the Transfer Agent
or exchange agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed. Any such Notice of
Election to Purchase mailed to a Record Holder of Limited Partner Interests at
his address as reflected in the Partnership Register shall be conclusively
presumed to have been given regardless of whether the owner receives such
notice. On or prior to the Purchase Date, the General Partner, its Affiliate or
the Partnership, as the case may be, shall deposit with the Transfer Agent or
exchange agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
Section 15.1. If the Notice of Election to Purchase shall have been duly given
as aforesaid at least 10 days prior to the Purchase Date, and if on or prior to
the Purchase Date the deposit described in the preceding sentence has been made
for the benefit of the holders of Limited Partner Interests subject to purchase
as provided herein, then from and after the Purchase Date, notwithstanding that
any Certificate or redemption instructions shall not have been surrendered for
purchase or provided, respectively, all rights of the holders of such Limited
Partner Interests (including any rights pursuant to Article IV, Article V,
Article VI, and Article XII) shall thereupon cease, except the right to receive
the purchase price (determined in accordance with Section 15.1(a)) for Limited
Partner Interests therefor, without interest, upon surrender to the Transfer
Agent or exchange agent of the Certificates representing such Limited Partner
Interests, in the case of Limited Partner Interests evidenced by Certificates,
or instructions agreeing to such redemption, and such Limited Partner Interests
shall thereupon be deemed to be transferred to the General Partner, its
Affiliate or the Partnership, as the case may be, on the Partnership Register,
and the General Partner or any Affiliate of the General Partner, or the
Partnership, as the case may be, shall be deemed to be the Record Holder of all
such Limited Partner Interests from and after the Purchase Date and shall have
all rights as the Record Holder of such Limited Partner Interests (including all
rights as owner of such Limited Partner Interests pursuant to Article IV,
Article V, Article VI and Article XII).

 

(c) In the case of Limited Partner Interests evidenced by Certificates, at any
time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this Section 15.1 may
surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent or exchange agent in exchange for payment of the amount described
in Section 15.1(a) therefor, without interest thereon, in accordance with
procedures set forth by the General Partner.

 

76

 

 

ARTICLE XVI GENERAL PROVISIONS

 

Section 16.1 Addresses and Notices; Written Communications.

 

(a) Any notice, demand, request, report or proxy materials required or permitted
to be given or made to a Partner under this Agreement shall be in writing and
shall be deemed given or made when delivered in person or when sent by first
class United States mail or by other means of written communication to the
Partner at the address described below. Except as otherwise provided herein, any
notice, payment or report to be given or made to a Partner hereunder shall be
deemed conclusively to have been given or made, and the obligation to give such
notice or report or to make such payment shall be deemed conclusively to have
been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Interests at his address as shown in the
Partnership Register, regardless of any claim of any Person who may have an
interest in such Partnership Interests by reason of any assignment or otherwise.
Notwithstanding the foregoing, if (i) a Partner shall consent to receiving
notices, demands, requests, reports or proxy materials via electronic mail or by
the Internet or (ii) the rules of the Commission shall permit any report or
proxy materials to be delivered electronically or made available via the
Internet, any such notice, demand, request, report or proxy materials shall be
deemed given or made when delivered or made available via such mode of delivery.
An affidavit or certificate of making of any notice, payment or report in
accordance with the provisions of this Section 16.1 executed by the General
Partner, the Transfer Agent or the mailing organization shall be prima facie
evidence of the giving or making of such notice, payment or report. If any
notice, payment or report addressed to a Record Holder at the address of such
Record Holder appearing in the Partnership Register is returned by the United
States Postal Service marked to indicate that the United States Postal Service
is unable to deliver it, such notice, payment or report and any subsequent
notices, payments and reports shall be deemed to have been duly given or made
without further mailing (until such time as such Record Holder or another Person
notifies the Transfer Agent or the Partnership of a change in his address) if
they are available for the Partner at the principal office of the Partnership
for a period of one year from the date of the giving or making of such notice,
payment or report to the other Partners. Any notice to the Partnership shall be
deemed given if received by the General Partner at the principal office of the
Partnership designated pursuant to Section 2.3. The General Partner may rely and
shall be protected in relying on any notice or other document from a Partner or
other Person if believed by it to be genuine.

 

(b) The terms “in writing,” “written communications,” “written notice” and words
of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.

 

Section 16.2 Further Action.

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 16.3 Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 16.4 Integration.

 

This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

 

Section 16.5 Creditors.

 

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.

 

77

 

 

Section 16.6 Waiver.

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.

 

Section 16.7 Third-Party Beneficiaries.

 

Each Partner agrees that (a) any Indemnitee shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnitee and (b) any Unrestricted Person shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Unrestricted Person.

 

Section 16.8 Counterparts.

 

This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or, in the case of a Person acquiring a Limited Partner
Interest, pursuant to Section 10.1(a) or (b) without execution hereof.

 

Section 16.9 Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by
Jury.

 

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

 

(b) Each of the Partners and each Person or Group holding any beneficial
interest in the Partnership (whether through a broker, dealer, bank, trust
company or clearing corporation or an agent of any of the foregoing or
otherwise):

 

(i) irrevocably agrees that any claims, suits, actions or proceedings (A)
arising out of or relating in any way to this Agreement (including any claims,
suits or actions to interpret, apply or enforce the provisions of this Agreement
or the duties, obligations or liabilities among Partners or of Partners to the
Partnership, or the rights or powers of, or restrictions on, the Partners or the
Partnership), (B) brought in a derivative manner on behalf of the Partnership,
(C) asserting a claim of breach of a duty owed by any director, officer, or
other employee of the Partnership or the General Partner, or owed by the General
Partner, to the Partnership or the Partners, (D) asserting a claim arising
pursuant to any provision of the Delaware Act or (E) asserting a claim governed
by the internal affairs doctrine shall be exclusively brought in the Court of
Chancery of the State of Delaware, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims; provided, however, that any claims,
suits, actions or proceedings over which the Court of Chancery of the State of
Delaware does not have jurisdiction shall be brought in any other court in the
State of Delaware having jurisdiction;

 

(ii) irrevocably submits to the exclusive jurisdiction of the courts of the
State of Delaware in connection with any such claim, suit, action or proceeding;

 

(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the courts of the State of Delaware or of any other court to which
proceedings in the courts of the State of Delaware may be appealed, (B) such
claim, suit, action or proceeding is brought in an inconvenient forum, or (C)
the venue of such claim, suit, action or proceeding is improper;

 

(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding;

 

78

 

 

(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, however, that nothing in this clause (v) shall affect or
limit any right to serve process in any other manner permitted by law;

 

(vi) agrees that if such Partner, Person or Group does not obtain a judgment on
the merits that substantially achieves, in substance and amount, the full remedy
sought in any such claim, suit, action or proceeding sought by such Partner,
Person or Group, then such Partner, Person or Group shall be obligated to
reimburse the Partnership and its Affiliates for all fees, costs and expenses of
every kind and description, including but not limited to all reasonable
attorneys’ fees and other litigation expenses, that the Partnership and its
Affiliates may incur in connection with such claim, suit, action or proceeding;
and

 

(vii) IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY SUCH CLAIM, SUIT,
ACTION OR PROCEEDING.

 

Section 16.10 Invalidity of Provisions.

 

If any provision or part of a provision of this Agreement is or becomes for any
reason, invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions and/or parts thereof contained
herein shall not be affected thereby and this Agreement shall, to the fullest
extent permitted by law, be reformed and construed as if such invalid, illegal
or unenforceable provision, or part of a provision, had never been contained
herein, and such provisions and/or part shall be reformed so that it would be
valid, legal and enforceable to the maximum extent possible.

 

Section 16.11 Consent of Partners.

 

Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners, such action may be so taken upon
the concurrence of less than all of the Partners and each Partner shall be bound
by the results of such action.

 

Section 16.12 Facsimile and Email Signatures.

 

The use of facsimile signatures and signatures delivered by email in portable
document format (.pdf) or other similar electronic format affixed in the name
and on behalf of the transfer agent and registrar of the Partnership on
certificates representing Common Units is expressly permitted by this Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

79

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER:       ARMADA ENTERPRISES GP LLC       By: /s/: George Wight  
Name: George Wight   Title: Managing General Partner  

 

INITIAL LIMITED PARTNER REPRESENTATIVE:     BIM HOMES, INC.         By: /s/:
Milan Saha   Name: Milan Saha   Title: Chief Executive Officer and President  

 



80

 

 